Exhibit 10.1

Execution Version

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into effective as of October 20, 2015 by and among
INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation (“ICD” and also
being known as the “Administrative Borrower”), the Required Lenders party hereto
and CIT FINANCE LLC (“CIT”), as Administrative Agent and Collateral Agent.

WITNESSETH:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 5, 2014, by and among ICD, each of ICD’s domestic Subsidiaries
identified on the signature pages thereof or becoming a “Borrower” by joinder
thereto (together with the Administrative Borrower, the “Borrowers”), the
Lenders and CIT, as Administrative Agent, as amended by (i) that certain First
Amendment to Amended and Restated Credit Agreement, dated March 4, 2015 and
(ii) that certain Second Amendment to Amended and Restated Credit Agreement,
dated April 17, 2015 (as so amended, and as otherwise amended, supplemented,
revised, restated or otherwise modified from time to time, the “Credit
Agreement”), Borrowers obtained commitments for a revolving loan credit facility
in an aggregate principal amount of up to $155,000,000; and

WHEREAS, Borrowers have requested certain modifications to the Credit Agreement,
and Administrative Agent and the Required Lenders have agreed to the
modification of certain provisions contained in the Credit Agreement upon the
terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1. Definitions. All capitalized terms not defined herein shall have the
meanings given to such terms in the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1. Effective as of the Third Amendment Effective Date (as defined below), the
Credit Agreement is hereby amended (a) to delete the red or green stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text) and (b) to add the blue or green double-underlined text
(indicated textually in the same manner as the following examples:
double-underlined text and double-underlined text), in each case, as set forth
in the marked copy of the Credit Agreement attached hereto as Exhibit A hereto
and made a part hereof for all purposes.

2.2. Effective as of the date hereof, Schedules 3.05, 3.12, 3.18 and 3.24 are
hereby amended and restated in their entirety in the form attached hereto as
Schedules 3.05, 3.12, 3.18 and 3.24, respectively.

2.3. Effective as of the date hereof, Annex I is hereby amended and restated in
its entirety in the form attached hereto as Annex I.

 

1



--------------------------------------------------------------------------------

Section 3. Ratification and Further Assurances.

3.1. Each Loan Party confirms that all of its obligations under the Loan
Documents (as amended by this Amendment) are in full force and effect and are
performable in accordance with their respective terms without setoff, defense,
counter-claim or claims in recoupment. Each Loan Party further confirms that the
term “Obligations”, as used in the Credit Agreement, shall include all
Obligations of the Loan Parties under the Credit Agreement (as amended by this
Amendment), any promissory notes issued under the Credit Agreement and each
other Loan Document.

3.2. Each Loan Party acknowledges and agrees that as of the Third Amendment
Effective Date, after giving effect to this Amendment, the outstanding balance
of the Obligations in respect of principal and accrued and unpaid interest is
set forth below:

 

Advances

   $ 60,000,000.00   

Accrued and unpaid interest

   $ 190,501.56   

Accrued commitment fee under Section 2.11(a) of Credit Agreement

   $ 26,322.46   

The foregoing amounts do not include any other fees, expenses or other amounts
that are chargeable or otherwise reimbursable under the Credit Agreement or the
other Loan Documents.

3.3. Each Loan Party agrees that at any time and from time to time, upon the
written request of Administrative Agent, each Loan Party will execute and
deliver such further documents and do such further acts and things as
Administrative Agent may reasonably request in order to effect the provisions of
this Amendment.

Section 4. No Waiver. Except as expressly set forth in this Amendment, nothing
contained in this Amendment, or any other communication between or among
Administrative Agent, Lenders and any Loan Party, shall be construed as a waiver
by Administrative Agent or Lenders of any covenant or provision of the Credit
Agreement, the other Loan Documents, this Amendment or any other contract or
instrument between or among any Loan Party, Administrative Agent and/or Lenders,
or of any similar future transaction and the failure of Administrative Agent
and/or Lenders at any time or times hereafter to require strict performance by
any Loan Party of any provision thereof shall not waive, affect or diminish any
right of any Agent and/or Lenders to thereafter demand strict compliance
therewith. Nothing contained in this Amendment shall directly or indirectly in
any way whatsoever either: (i) impair, prejudice or otherwise adversely affect
Agents’ or any Lender’s right at any time to exercise any right, privilege or
remedy in connection with the Credit Agreement or any other Loan Documents, each
as amended hereby, (ii) except as expressly provided herein, amend or alter any
provision of the Credit Agreement or any other Loan Documents or any other
contract or instrument, or (iii) constitute any course of dealings or other
basis for altering any obligation of any Loan Party under the Credit Agreement
or any other Loan Documents or any right, privilege or remedy of any Agent or
any Lender under the Credit Agreement, any other Loan Documents or any other
contract or instrument. Agents and Lenders hereby reserve all rights granted
under the Credit Agreement, the other Loan Documents, this Amendment and any
other contract or instrument between or among any Loan Party, Agents and
Lenders, each as amended hereby.

Section 5. Representations and Warranties. Each Loan Party represents and
warrants (both immediately before and after giving effect to this Amendment,
including any transaction to be consummated contemporaneously with the Third
Amendment Effective Date) to Administrative Agent and Lenders the following:
(i) there does not exist any Default or Event of Default that is continuing,
(ii) each Loan Party is individually, and the Loan Parties as a whole, are,
Solvent, and (iii) all other

 

2



--------------------------------------------------------------------------------

representations and warranties contained in the Loan Documents (and this
Amendment shall constitute a “Loan Document” for all purposes) are true and
correct in all material respects (except representations and warranties which
are already qualified by a materiality standard, which representations and
warranties are true and correct in all respects) on and as of the date hereof
and the Third Amendment Effective Date as though made on and as of such date (or
to the extent that such representations and warranties relate solely to an
earlier date, on and as of such earlier date), (iv) each Loan Party is in good
standing under the laws of its jurisdiction of incorporation or organization, as
applicable, and is qualified to do business in each other jurisdiction in which
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, (v) no amendment, modification or other change has been
made to (a) the certificate of incorporation, certificate of limited
partnership, or comparable organizational document, or (b) the bylaws,
regulations, operating agreement or similar governing document of any Loan Party
since the Effective Date, and (vi) except as contemplated by this Amendment, no
Lender will receive, or have the right to charge or collect, any fee, interest
or other amount (beyond the reimbursement of attorneys’ fees and beyond the
right to interest under the Credit Agreement as in effect on the Third Amendment
Effective Date) as result of its or their consent to this Amendment.

Section 6. Conditions to Effectiveness. The effectiveness of this Amendment is
conditioned upon the satisfaction of the following conditions precedent (the
date on which the conditions have been satisfied or waived in writing by
Administrative Agent being the “Third Amendment Effective Date”), with any
documentation set below being in form, substance and results acceptable to
Administrative Agent at its sole option. The determination as to whether each
condition has been satisfied shall be made by Administrative Agent.

6.1. Each Loan Party and the Required Lenders shall have duly executed and
delivered this Amendment;

6.2. Agent shall have received each of the following documents, all of which
shall be satisfactory in form and substance to Administrative Agent (which may
be consolidated into one certificate):

(a) certificates of incumbency and specimen signatures with respect to each
Person authorized to execute and deliver this Amendment and any other Loan
Documents executed in connection herewith on behalf of each Loan Party;

(b) a certificate evidencing the existence of and good standing of each Loan
Party from the Secretary of State of its jurisdiction of formation or
organization and each other jurisdiction in which such Person is qualified to do
business or in which the failure of such Person to be so qualified could
reasonably be expected to result in a Material Adverse Effect; and

(c) certified copies of all resolutions adopted and actions taken by each Loan
Party to authorize the execution, delivery, and performance of this Amendment
and any other Loan Documents executed in connection herewith;

6.3. The Borrowers shall have paid, and the Borrowers hereby agree to pay, to
Administrative Agent, for the ratable benefit of the Lenders party to this
Amendment on the date hereof, a non-refundable, fully-earned amendment fee equal
to $312,500 (the “Amendment Fee”), which fee shall be payable in cash to
Administrative Agent on the date hereof, and Borrowers shall have paid, and
Borrowers hereby agree to pay to Administrative Agent, all expenses (including
reasonable attorneys’

 

3



--------------------------------------------------------------------------------

fees) owed to or incurred by Agents or Lenders arising in connection with the
Loan Documents or this Amendment. All fees, expenses and other amounts payable
hereunder shall be non-refundable and fully earned upon Administrative Agent’s
receipt of such expenses or amounts (or the making of a Loan for the payment
thereof); and

6.4. Administrative Agent shall have received such other documents and
instruments as Agent or any Lender party to this Amendment may reasonably
request.

The Loan Parties shall be deemed to represent and warrant to Administrative
Agent and Lenders that each of the foregoing conditions have been satisfied upon
the release of their respective signatures to this Amendment; provided, however,
that if the other conditions precedent herein have been satisfied,
Administrative Agent shall be irrevocably authorized by each Loan Party and each
Lender party to this Amendment to make at Administrative Agent’s election (and
without any further deliverables being made to Administrative Agent) a Loan on
behalf of Borrowers to pay any fees and expenses contemplated above
contemporaneously with the Third Amendment Effective Date. All fees and other
amounts payable in connection with this Amendment shall be non-refundable and
fully earned upon Administrative Agent’s, or such Lender’s, as applicable,
receipt of such fees or amounts (or the making of a Loan for the payment
thereof.

Section 7. Miscellaneous.

7.1. Except as expressly provided in this Amendment, (i) the Credit Agreement
shall continue in full force and effect, and (ii) the terms and conditions of
the Credit Agreement are expressly incorporated herein and ratified and
confirmed in all respects. This Amendment is not intended to be or to create,
nor shall it be construed as, a novation or an accord and satisfaction. From and
after the Third Amendment Effective Date, references to the Credit Agreement in
each Loan Document shall be references to the Credit Agreement as amended
hereby. The Lenders party hereto hereby direct and instruct Administrative Agent
to execute and deliver this Amendment and all documents to be executed in
connection herewith, and to induce Administrative Agent to execute and deliver
this Amendment and the other applicable documents, each Lender ratifies and
confirms its obligations under, and the immunities and exculpatory provisions
accruing to each Agent under, the terms of the Credit Agreement and the other
Loan Documents and agrees that, as of the date hereof, such obligations,
immunities and other provisions are without setoff, counterclaim, defense or
recoupment. This Amendment shall constitute a Loan Document.

7.2. Each Loan Party hereby ratifies and confirms the Liens and security
interests granted under the Loan Documents and further ratifies and agrees that
such Liens and security interests secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of Agents
or Lenders pursuant to the Loan Documents (as now, hereafter or from time to
time amended).

7.3. This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. Neither this Amendment nor any
provision hereof may be changed, waived, discharged, modified or terminated
orally, but only by an instrument in writing signed by the parties required to
be a party thereto pursuant to the Credit Agreement.

7.4. This Amendment may be executed in any number of counterparts (including by
facsimile or as a .pdf attachment), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

4



--------------------------------------------------------------------------------

7.5. If any term or provision of this Amendment is adjudicated to be invalid
under applicable laws or regulations, such provision shall be inapplicable to
the extent of such invalidity without affecting the validity or enforceability
of the remainder of this Amendment which shall be given effect so far as
possible.

7.6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO ANY WAIVER OF JURY TRIAL (OR IF APPLICABLE, THE JUDICIAL REFEREE
PROVISIONS) AND NOTICE PROVISIONS OF THE CREDIT AGREEMENT.

7.7. This Amendment shall be binding upon and inure to the benefit of each Loan
Party, Agents and Lenders and their respective successors and assigns, except
that no Loan Party shall have the right to assign any rights thereunder or any
interest therein without Administrative Agent’s and the Required Lenders’ prior
written consent.

7.8. EACH LOAN PARTY HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND FOREVER
DISCHARGES EACH AGENT AND EACH LENDER, AND ANY AND ALL PARTICIPANTS, PARENTS,
SUBSIDIARIES, AFFILIATES, INSURERS, INDEMNITORS, PREDECESSORS, SUCCESSORS AND
ASSIGNS THEREOF, IN EACH CASE, IN WHATEVER CAPACITY, TOGETHER WITH ALL OF THE
PRESENT AND FORMER DIRECTORS, OFFICERS, ATTORNEYS, AGENTS AND EMPLOYEES OF ANY
OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY
KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT
OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE BUT ONLY TO THE EXTENT
ARISING UNDER, ON ACCOUNT OF OR IN CONNECTION WITH THE LOANS AND/OR THE LOAN
DOCUMENTS, WHICH SUCH LOAN PARTY HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE
AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE THIRD
AMENDMENT EFFECTIVE DATE, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE
MATURED OR UNMATURED OR KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ALL
CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE
OR STRICT LIABILITY OF ANY AGENT, ANY LENDER OR ANY OTHER PARTY PURPORTED TO BE
RELEASED HEREBY.

The foregoing release shall apply to all unknown or unanticipated results of any
events occurring prior to the time this Amendment is signed, as well as those
known or anticipated. Each Loan Party, to the extent permitted by law, expressly
waives any and all rights under Section 1542 of the Civil Code of the State of
California with respect to the claims released herein. Section 1542 of the Civil
Code of the State of California provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

5



--------------------------------------------------------------------------------

Each Loan Party, to the extent permitted by law, expressly waives and
relinquishes all rights and benefits afforded by said Section 1542, and any
comparable state or federal law. Each Loan Party understands that the facts in
respect of which the foregoing release is given may hereafter turn out to be
different from the facts now known or believed to be true. Each Loan Party
hereby accepts and assumes the risk that those facts may ultimately be found to
be different, and agrees that the foregoing Release shall be in all respects
effective, and not subject to termination or rescission by virtue of any such
factual differences.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

INDEPENDENCE CONTRACT DRILLING, INC.,

as a Borrower and as Administrative Borrower

By:   /s/ Philip A. Choyce Name:   Philip A. Choyce Title:  
Senior Vice President & Chief Financial Officer



--------------------------------------------------------------------------------

CIT FINANCE LLC, individually, as Administrative Agent, Collateral Agent,
Swingline Lender and Lender By:   /s/ Stewart McCleod Name:   Stewart McCleod
Title:   Director



--------------------------------------------------------------------------------

CIT FINANCE LLC, as Issuing Bank By:   /s/ Stewart McCleod Name:   Stewart
McCleod Title:   Director



--------------------------------------------------------------------------------

CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender By:  

/s/ Adam Brown

Name:   Adam Brown Title:   Credit Manager



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Dmitriy Barskiy

Name:   Dmitriy Barskiy Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Lender By:  

/s/ Roderick L. Roberts

Name:   Roderick L. Roberts Title:   Vice President PRUDENTIAL RETIREMENT
INSURANCE AND ANNUITY COMPANY, as a Lender   By:   Prudential Investment
Management, Inc.,     as investment manager By:  

/s/ Roderick L. Roberts

Name:   Roderick L. Roberts Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A TO THIRD AMENDMENT

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 5, 2014

among

INDEPENDENCE CONTRACT DRILLING, INC.,

AND CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

as Borrowers,

EACH OF THE LENDERS PARTY HERETO,

CIT FINANCE LLC,

as Administrative Agent and Collateral Agent,

CIT FINANCE LLC,

as Sole Lead Arranger, Sole Bookrunner and Syndication Agent,

and

CAPITAL ONE BUSINESS CREDIT CORP.,

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      5   

SECTION 1.01

 

Defined Terms

     5   

SECTION 1.02

 

Classification of Loans and Borrowings

     44   

SECTION 1.03

 

Terms Generally

     44   

SECTION 1.04

 

Accounting Terms; GAAP

     45   

SECTION 1.05

 

Resolution of Drafting Ambiguities

     45   

SECTION 1.06

 

Rounding

     45    ARTICLE II THE CREDITS      46   

SECTION 2.01

 

The Facility.

     46   

SECTION 2.02

 

Loans and Borrowings.

     49   

SECTION 2.03

 

Requests for Borrowings

     49   

SECTION 2.04

 

Protective Advances.

     50   

SECTION 2.05

 

Swingline Loans.

     51   

SECTION 2.06

 

Letters of Credit.

     52   

SECTION 2.07

 

Funding of Borrowings.

     57   

SECTION 2.08

 

Interest Elections.

     58   

SECTION 2.09

 

Termination or Reduction of Commitments.

     59   

SECTION 2.10

 

Repayment of Loans; Evidence of Debt.

     60   

SECTION 2.11

 

Prepayment of Loans.

     61   

SECTION 2.12

 

Fees.

     62   

SECTION 2.13

 

Interest.

     63   

SECTION 2.14

 

Alternate Rate of Interest

     64   

SECTION 2.15

 

Increased Costs.

     64   

SECTION 2.16

 

Break Funding Payments

     65   

SECTION 2.17

 

Taxes.

     66   

SECTION 2.18

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

     67   

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     69   

SECTION 2.20

 

Indemnity for Returned Payments

     70   

SECTION 2.21

 

Defaulting Lenders

     70    ARTICLE III REPRESENTATIONS AND WARRANTIES      72   

SECTION 3.01

 

Organization; Powers

     72   

SECTION 3.02

 

Authorization; Enforceability

     72   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     72   

SECTION 3.04

 

Financial Condition; No Material Adverse Change.

     73   

SECTION 3.05

 

Intellectual Property

     73   

SECTION 3.06

 

Litigation

     74   

SECTION 3.07

 

Compliance with Laws

     74   

SECTION 3.08

 

Investment and Holding Company Status

     74   

SECTION 3.09

 

Taxes

     74   

SECTION 3.10

 

ERISA.

     74   

SECTION 3.11

 

Disclosure

     75   

 

- i-



--------------------------------------------------------------------------------

SECTION 3.12

 

Material Agreements.

     75   

SECTION 3.13

 

Solvency.

     76   

SECTION 3.14

 

Capitalization and Subsidiaries

     76   

SECTION 3.15

 

Common Enterprise

     76   

SECTION 3.16

 

Security Interest in Collateral

     76   

SECTION 3.17

 

Labor Matters

     77   

SECTION 3.18

 

Affiliate Transactions

     77   

SECTION 3.19

 

[Reserved]

     77   

SECTION 3.20

 

Broker’s and Transaction Fees

     77   

SECTION 3.21

 

Title; Real Property

     77   

SECTION 3.22

 

Environment

     78   

SECTION 3.23

 

Insurance

     79   

SECTION 3.24

 

Deposit Accounts

     79   

SECTION 3.25

 

Customer and Trade Relations

     79   

SECTION 3.26

 

Patriot Act

     79   

SECTION 3.27

 

Rigs

     80    ARTICLE IV CONDITIONS      80   

SECTION 4.01

 

Effective Date

     80   

SECTION 4.02

 

Each Credit Event

     84    ARTICLE V AFFIRMATIVE COVENANTS      85   

SECTION 5.01

 

Financial Statements; Borrowing Base and Other Information

     85   

SECTION 5.02

 

Notices of Material Events

     88   

SECTION 5.03

 

Existence; Conduct of Business

     89   

SECTION 5.04

 

Payment of Obligations

     89   

SECTION 5.05

 

Maintenance of Properties and Intellectual Property Rights

     89   

SECTION 5.06

 

Books and Records; Inspection Rights

     90   

SECTION 5.07

 

Compliance with Laws

     90   

SECTION 5.08

 

Use of Proceeds and Letters of Credit

     90   

SECTION 5.09

 

Insurance

     91   

SECTION 5.10

 

Appraisals

     91   

SECTION 5.11

 

Additional Collateral; Further Assurances.

     92   

SECTION 5.12

 

Cash Management.

     93   

SECTION 5.13

 

Environmental Matters

     94   

SECTION 5.14

 

Post-Closing Obligations

     94   

SECTION 5.15

 

Qualified ECP Guarantors

     94    ARTICLE VI NEGATIVE COVENANTS      95   

SECTION 6.01

 

Indebtedness

     95   

SECTION 6.02

 

Liens

     97   

SECTION 6.03

 

Fundamental Changes; Asset Sales.

     97   

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     98   

SECTION 6.05

 

Swap Agreements

     100   

SECTION 6.06

 

Restricted Payments

     100   

SECTION 6.07

 

Transactions with Affiliates

     101   

SECTION 6.08

 

Restrictive Agreements

     101   

 

- ii-



--------------------------------------------------------------------------------

SECTION 6.09

 

Amendment of Material Documents

     102   

SECTION 6.10

 

Prepayment of Indebtedness

     102   

SECTION 6.11

 

Financial Covenants.

     102   

SECTION 6.12

 

Sale Leasebacks

     104   

SECTION 6.13

 

Change of Corporate Name or Location; Change of Fiscal Year

     101104   

SECTION 6.14

 

Billing, Credit and Collection Policies

     104   

SECTION 6.15

 

Equity Issuances

     104   

SECTION 6.16

 

Hazardous Materials

     104   

SECTION 6.17

 

Identification of Rig Fleet Equipment

     105   

ARTICLE VII EVENTS OF DEFAULT

     102105   

SECTION 7.01

 

EVENTS OF DEFAULT

     102105   

SECTION 7.02

 

Remedies Upon Default

     108   

SECTION 7.03

 

Application of Funds

     105108   

ARTICLE VIII THE AGENTS

     109   

SECTION 8.01

 

Appointment and Authorization

     109   

SECTION 8.02

 

Delegation of Duties

     110   

SECTION 8.03

 

Liability of the Agents

     110   

SECTION 8.04

 

Reliance by the Agents

     110   

SECTION 8.05

 

Notice of Default

     111   

SECTION 8.06

 

Credit Decision

     111   

SECTION 8.07

 

Indemnification

     111   

SECTION 8.08

 

The Agents in Individual Capacity

     109112   

SECTION 8.09

 

Successor Agents.

     112   

SECTION 8.10

 

Collateral Matters.

     110113   

SECTION 8.11

 

Restrictions on Actions by Lenders

     115   

SECTION 8.12

 

Agency for Perfection

     116   

SECTION 8.13

 

Concerning the Collateral and the Related Loan Documents

     116   

SECTION 8.14

 

Reports and Financial Statements; Disclaimer by Lenders

     113116   

SECTION 8.15

 

Relation Among Lenders

     117   

SECTION 8.16

 

Lead Arranger; Syndication Agent; Documentation Agent

     117   

ARTICLE IX MISCELLANEOUS

     117   

SECTION 9.01

 

Notices

     117   

SECTION 9.02

 

Electronic Transmissions; Public-Side Lenders.

     118   

SECTION 9.03

 

Waivers; Amendments.

     120   

SECTION 9.04

 

Expenses; Indemnity; Damage Waiver.

     122   

SECTION 9.05

 

Successors and Assigns.

     124   

SECTION 9.06

 

Survival

     128   

SECTION 9.07

 

Counterparts; Integration; Effectiveness

     128   

SECTION 9.08

 

Severability

     128   

SECTION 9.09

 

Right of Setoff

     128   

SECTION 9.10

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

     129   

SECTION 9.11

 

WAIVER OF JURY TRIAL

     130   

SECTION 9.12

 

Headings

     130   

 

-3-



--------------------------------------------------------------------------------

SECTION 9.13

 

Confidentiality.

     130   

SECTION 9.14

 

Several Obligations; Nonreliance; Violation of Law

     131   

SECTION 9.15

 

USA Patriot Act

     132   

SECTION 9.16

 

Execution of Loan Documents

     132   

SECTION 9.17

 

Interest Rate Limitation

     132   

SECTION 9.18

 

Administrative Borrower; Joint and Several Liability.

     132   

SECTION 9.19

 

Subordination of Intercompany Indebtedness

     135   

SECTION 9.20

 

Amendment and Restatement

     135   

SECTION 9.21

 

Release

     136   

ANNEXES AND SCHEDULES:

Annex I – Commitment Schedule

Schedule 1.1(a) – [Reserved]

Schedule 1.1(b) – Mortgaged Properties

Schedule 3.05 – Intellectual Property

Schedule 3.09 – Taxes

Schedule 3.12 – Material Agreements

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 3.16 – Security Interest in Collateral

Schedule 3.17 – Labor Matters

Schedule 3.18 – Affiliate Transactions

Schedule 3.19 – [Reserved]

Schedule 3.21 – Properties

Schedule 3.22 – Environmental Matters

Schedule 3.23 – Insurance

Schedule 3.24 – Deposit Accounts

Schedule 3.27 – Rigs

Schedule 5.14 – Post-Closing Obligations

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Base Certificate

Exhibit C – Form of Compliance Certificate

Exhibit D – Form of Guarantee and Collateral Agreement

Exhibit E – Form of Collateral Questionnaire

Exhibit F – Form of Borrowing Request

 

-4-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 5, 2014 (as it may be
amended, restated, or otherwise modified from time to time, this “Agreement”),
among INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation (“ICD” and
also being known as the “Administrative Borrower”), each of ICD’s domestic
Subsidiaries identified on the signature pages hereof or hereafter becoming a
“Borrower” by joinder hereto (together with the Administrative Borrower, the
“Borrowers”), the Lenders party hereto and, CIT FINANCE LLC, as Administrative
Agent, Collateral Agent and Swingline Lender.

RECITALS:

WHEREAS, capitalized terms used in these Recitals and not defined herein shall
have the meanings set forth in Section 1.01 hereof;

WHEREAS, the Borrowers, Administrative Agent, and certain Lenders are parties to
that certain Credit Agreement, dated as of May 10, 2013 (as amended prior to the
date hereofEffective Date, the “Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that the Borrowers and certain Lenders
amend and restate the Existing Credit Agreement to, among other things,
(i) increase the Commitments and (ii) make such other amendments as set forth
herein; and

WHEREAS, it is the intention of the parties hereto that the loans and letters of
credit outstanding under the Existing Credit Agreement prior to the Effective
Date shall continue and remain outstanding and shall not be repaid on the
Effective Date but shall constitute outstanding Loans and Letters of Credit
hereunder;

NOW THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the UCC.

“Account Debtor” means any Person obligated on an Account.

 

-5-



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means CIT Finance LLC, in its capacity as administrative
agent for the Lenders hereunder, together with its successors and assigns.

“Administrative Borrower” has the meaning set forth in Section 9.18.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent and the Collateral Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased pursuant to Section 2.01(c) and as reduced from time to
time pursuant to the terms hereof, which Aggregate Commitment shall initially be
in the amount of $155,000,000.125,000,000.

“Aggregate Exposure” means, at any time, the aggregate Exposure of all the
Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the most recent Three-Month
LIBO Rate plus 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans, Swingline Loans, Letters of Credit or Protective Advances a percentage
determined by dividing such Lender’s Commitment by the aggregate Commitment of
all Lenders (if the Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments), (b) with respect the Aggregate
Exposure prior to the Maturity Date, a percentage determined by dividing such
Lender’s Commitment by the aggregate Commitment of all Lenders, and (c) with
respect to the Aggregate Exposure after the Maturity Date, a percentage
determined by dividing such Lender’s Exposure by the Aggregate Exposure.

“Applicable Margin” means the following percentages per annum: (a) with respect
to ABR Loans, 3.50% and (b) with respect to Eurodollar Loans, 4.50%.

 

-6-



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, 0.50% per annum.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit and that is advised, administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that advises, administers or manages a Lender; and with respect to any
Lender that is an investment fund, any other investment fund that invests in
loans and that is advised, administered or managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Asset Disposition” means the sale, transfer, conveyance or other disposition
(including, without limitation, pursuant to any merger, consolidation or
sale-leaseback transaction) by any Borrower of any asset or property of any of
the Borrowers including, but not limited to, the Capital Stock of any Borrower
or any Subsidiary of any Borrower.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, a Financial Officer.

“Availability” means, at any time, an amount equal to the lesser of (a) the
Aggregate Commitment and (b) the Borrowing Base, in each case minus the Exposure
of all Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of five (5) Business Days prior to the Maturity Date
and the date of termination of the Commitments.

“Available Commitment” means, at any time, the Aggregate Commitments then in
effect minus the Aggregate Exposure.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of such Lender’s Affiliates: (a) commercial
credit cards, purchasing cards or other similar charge cards, (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

-7-



--------------------------------------------------------------------------------

“Blocked Account Agreement” means an agreement, whether designated as a blocked
account agreement, deposit account control agreement, lockbox agreement or
otherwise, among the Collateral Agent, a depository institution and one or more
of the Loan Parties, in form and substance satisfactory to the Collateral Agent,
concerning one or more deposit accounts held at such depository institution and
any related lockbox or collection P.O. boxes.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

“Borrowing” or “Revolving Borrowing” means any of the following: (a) Loans of
the same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan, (c) an Overadvance, or (d) a Protective Advance.

“Borrowing Base” means, at any time, the sum of (a) 85% of the Net Amount of
Borrowers’ Eligible Accounts at such time, plus (b) the product of the then
applicable Eligible Completed Drilling Rig Advance Rate times the most recent
appraised Forced Liquidation Value of Eligible Completed Drilling Rigs of the
Borrowers, minus (c) any Reserves.

“Borrowing Base Certificate” means a certificate, signed by a Financial Officer
of the Administrative Borrower, in the form of Exhibit B or another form which
is acceptable to the Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Administrative Borrower for a
Revolving Borrowing in accordance with Section 2.03, in substantially the form
of Exhibit F.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which Administrative Agent or commercial banks in New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Business Unit” means the assets constituting the business or a division or
operating unit thereof of any Person.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrowers and their Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal or movable property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Capital Stock” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, units, beneficial interests (in a
trust) or other equivalent evidences of ownership in such Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“Cash Dominion Period” means, the period (a) commencing on the day that (i) an
Event of Default occurs, or (ii) Availability is less than the greater of
(A) $15,000,000 and (B) fifteen percent (15%) of the lesser of (x) the Borrowing
Base and (y) the Aggregate Revolving Commitment Amount; and (b) continuing
through and ending on the first date after such commencement on which (i) no
Event of Default is continuing and (ii) Availability has been greater than the
greater of (A) $15,000,000 and (B) fifteen percent (15%) of the lesser of
(x) the Borrowing Base and (y) the Aggregate Revolving Commitment Amount for a
period of at least ninety (90) consecutive calendar days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change in Control” means (a) any Persons or group of Affiliated Persons shall
acquire, directly or indirectly, Capital Stock of ICD representing 50% or more
of the voting and economic power of ICD, on a fully diluted basis, if such
Persons or group of Affiliated Persons did not own and control, directly or
directly, Capital Stock of ICD on the Effective Date, (b) any Persons or group
of Affiliated Persons shall acquire, directly or indirectly, whether through
ownership of Capital Stock, by contract, or otherwise, the power to elect,
designate or appoint a majority of the directors to serve on the board of
directors of ICD, if such Persons or group of Affiliated Persons did not own and
control, directly or directly, Capital Stock of ICD on the Effective Date, or
(c) ICD shall cease to own, directly or indirectly, free and clear of all Liens
or other encumbrances, 100% of the outstanding Capital Stock of each other Loan
Party on a fully diluted basis.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

-9-



--------------------------------------------------------------------------------

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, certificate of formation,
membership agreement or similar constitutive document or agreement, its by-laws,
and all shareholder or other equity holder agreements, voting trusts and similar
arrangements to which such Person is a party or which is applicable to its
Capital Stock and all other arrangements relating to the Control of such Person.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all “Collateral” or “Mortgaged Property” as defined in any
Collateral Document, whether such “Collateral” or “Mortgaged Property” is now
existing or hereafter acquired.

“Collateral Access Agreement” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Collateral Agent” means CIT Finance LLC, in its capacity as collateral agent
for the Secured Parties hereunder and under the Collateral Documents, together
with its successors and assigns, including any successor Collateral Agent
appointed pursuant to Section 8.09.

“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages and any other security documents delivered pursuant to this Agreement
or any of the other Loan Documents to secure payment of the Obligations.

“Collateral Questionnaire” means a certificate substantially in the form of
Exhibit E, completed and supplemented with the schedules and attachments
contemplated thereby.

“Collection Account” has the meaning assigned to such term in Section 5.12(a).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit, Protective
Advances and Swingline Loans hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09, (b) increased from time to time
pursuant to Section 2.01(c) and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.5. The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $155,000,000.as of the Third Amendment Effective
Date is $125,000,000.

“Commitment Schedule” means the Schedule attached hereto identified as such on
Annex I.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d).

 

-10-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or Persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreement” means that certain Copyright Security Agreement
dated as of the Original Closing Date by and among the Loan Parties party
thereto and the Collateral Agent.

“Decommissioned Rig” means a Rig, whether or not operable, which the Borrowers
have completely and permanently ceased operating, maintaining and marketing.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Applicable Percentage of the aggregate
outstanding principal amount of all Loans, over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender.

“Defaulting Lender” means any Lender that has at any time after the Effective
Date (a) defaulted in its obligation under this Agreement to make a Loan or to
fund its participation in any Letter of Credit or Swingline Loan required to be
made or funded by it hereunder within three Business Days of the date when due
(unless such failure is the subject of a good faith dispute), (b) failed to pay
over to the Administrative Agent or any Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due (unless
such failure is the subject of a good faith dispute), (c) notified the
Administrative Agent or a Loan Party in writing that it does not intend to
satisfy any such obligation or has made a public statement to the effect that it
does not intend to comply with its funding obligations under this Agreement or
under agreements in which it commits to extend credit generally, unless such
Lender has delivered a subsequent written statement to the Administrative Agent
ratifying and confirming its funding obligations under this Agreement,
(d) failed within three (3) Business Days after the request of the
Administrative Agent to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans, unless
such Lender has delivered a subsequent written statement to the Administrative
Agent ratifying and confirming its funding obligations under this Agreement,
(e) (i) been (or has a parent company that has been) determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be insolvent, or the assets or management of which has been taken over
by any Governmental Authority, or (ii) become (or has a parent company that has
become) the subject of a bankruptcy or insolvency proceeding under any federal,
state, provincial or foreign bankruptcy, insolvency, reorganization, adjustment
of debt, receivership or similar law now or hereafter in effect, unless in the
case of any Lender subject to this clause (e), the Borrowers, Administrative
Agent, Issuing Bank and Swingline Lender shall each have determined that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder, or (f) constitutes a Restricted
Person.

 

-11-



--------------------------------------------------------------------------------

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

“Document” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Documentation Agent” means Capital One Business Credit Corp., in its capacity
as documentation agent.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Rig” means any Rig owned by any Borrower which is located in the 48
contiguous states of the United States of America.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in the determination of Net Income for
such period, (i) Interest Expense, (ii) income tax expense net of tax refunds,
(iii) depreciation and amortization expense, (iv) any non-cash charges,
including, any losses attributable to the write-down of assets or impairment of
assets or intangibles (i.e., goodwill) and amortization of financing costs,
(v) any non-recurring losses attributable to Asset Dispositions, including,
without limitation, dispositions of Business Units or Subsidiaries, outside the
ordinary course of business, (vi) losses attributable to extra-ordinary items,
(vii) any losses arising from the sale or disposition of any capital assets, and
(viii) non-cash income reduction adjustments derived from or related to changes
in worker’s compensation reserves, general liability reserves, deferred
compensation, Capital Stock-based compensation, retirement expenses, straight
line rent accrual, derivative liability with respect to Capital Stock consisting
of warrants, swap losses and changes in FAS106/158 related to income, and
(ix) with respect to any period occurring in the Fiscal Year ending December 31,
2016, Unabsorbed Manufacturing Costs expensed during such period not to exceed
$500,000 in any Fiscal Quarter and $2,000,000 in the aggregate for the Fiscal
Year ending December 31, 2016, minus (b) without duplication and to the extent
included in determining Net Income for such period, the sum of (i) any gains
attributable to extraordinary items, (ii) any gains attributable to the sale or
disposition of any capital assets, (iii) tax benefits, (iv) non-cash income
increase adjustments derived from or related to changes in worker’s compensation
reserves, general liability reserves, deferred compensation, Capital Stock-based
compensation, retirement expenses, straight line rent accrual, derivative
liability with respect to Capital Stock consisting of warrants, swap gains and
changes in FAS106/158 related to income, and write-up of assets or intangibles
(i.e., negative goodwill), (v) any non-recurring gains attributable to Asset
Dispositions, including, without limitation, dispositions of Business Units or
Subsidiaries, outside the ordinary course of business, and (vi) non-cash
interest income, in each case on a consolidated basis for Borrowers and their
Subsidiaries for such period. For this purpose, a “non-cash charge” and a
“non-cash income reduction adjustment” are those which involve no cash
expenditure in the relevant period and a “non-cash gain” and a “non-cash income
increase adjustment” are those which involve no cash receipt in the relevant
period.

“E-Fax” means any system used to receive or transmit faxes electronically.

 

-12-



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.03).November
5, 2014.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, E-Fax, E-System or any other equivalent electronic
service, whether owned, operated or hosted by an Agent, any of an Agent’s
Related Parties or any other Person.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including, without limitation, the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.

“E-Systems” means any electronic system, including IntralinksTM and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Parties or
any other Person, providing for access to data protected by pass codes or other
security system.

“Eligible Accounts” means, at any time, the Accounts of any Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Loans and Swingline Loans and the issuance of Letters
of Credit hereunder, based on such considerations as the Administrative Agent in
its Permitted Discretion may from time to time deem appropriate. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Collateral Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent or (ii) a Permitted Encumbrance which is subordinate and junior
to the Lien in favor of the Collateral Agent;

(c) with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past the due date for
payment;

(d) if more than 50% of the Accounts owing from an Account Debtor obligated on
such Account (or an Affiliate thereof) are ineligible hereunder;

(e) to the extent the inclusion of such Account as an Eligible Account would
cause the aggregate amount of Accounts owing from any Account Debtor to the
Borrowers, together with the Accounts owing from such Account Debtor’s
Affiliates to the Borrowers, to exceed the percentage as determined by the
Administrative Agent from time to time in its Permitted Discretion (provided
that such percentage shall in no event exceed 35%) of the aggregate Eligible
Accounts;

 

-13-



--------------------------------------------------------------------------------

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or in any other Loan Document has been
breached, is inaccurate or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in a Borrower’s Ordinary Course of Business, (ii) is not evidenced by an
invoice, or other documentation satisfactory to the Administrative Agent, which
has been sent to the Account Debtor, (iii) represents a progress billing or a
retainage, (iv) is contingent upon any Borrower’s completion of any further
performance, (v) represents a sale on a bill-and-hold, pre-billed, guaranteed
sale, sale-and-return, sale on approval, consignment which is billed prior to
actual sale to the end user, cash-on-delivery or any other repurchase or return
basis or (vi) arises from a transaction involving the lease of, the sublease of,
or the grant of a right to use, by a Borrower to the Account Debtor obligated on
such Account, any equipment that is leased by a Borrower (or the predecessor in
interest to a Borrower) or that is subject to a UCC Financing Statement filed
against a Borrower (or the predecessor in interest to a Borrower) (other than a
UCC Financing Statement filed in favor of the Collateral Agent);

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by Borrowers;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which (i) has applied for, suffered, or
consented to the appointment of any receiver, interim receiver, receiver and
manager, custodian, trustee, or liquidator of its assets, (ii) has had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver and manager, custodian, trustee or liquidator, (iii)
has filed, or has had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state, provincial or
federal bankruptcy laws, (iv) to the knowledge of any Borrower, has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) is not or has ceased to be Solvent, or (vi) has suspended or ceased
operation of its business;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office and all but an immaterial portion of its assets in the U.S. or
(ii) is not organized under applicable law of the U.S. or any state of the U.S.
unless, in either case, such Account is backed by a letter of credit or other
credit support acceptable to the Administrative Agent and which is in the
possession of the Administrative Agent;

(m) which is owed in any currency other than Dollars;

 

-14-



--------------------------------------------------------------------------------

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America, unless such Account is backed by a letter of credit
acceptable to the Administrative Agent and which is in the possession of the
Administrative Agent, or (ii) the government of the U.S. or any other
Governmental Authority, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect and ensure the first priority of the Lien of the
Collateral Agent in such Account, have been complied with to the Administrative
Agent’s satisfaction;

(o) which arises out of a sale to, or is owed by, any Affiliate of a Loan Party
or any employee, director, officer or agent of a Loan Party or an Affiliate of a
Loan Party;

(p) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent of which the Administrative Borrower has been previously
notified, to the extent of such excess;

(q) which is owed by an Account Debtor which is, or any Affiliate of such
Account Debtor is, (i) the holder of Indebtedness issued or incurred by any Loan
Party, but only to the extent of such Indebtedness, or (ii) any Loan Party’s
creditor or supplier to the extent that it has the right to offset, deduct or
assert counterclaims with respect to such Account, or such Account Debtor or
such Affiliate has disputed liability with respect to such Account, or such
Account Debtor or such Affiliate has made any claim with respect to any other
Account due from such Account Debtor to any Borrower, or the Account otherwise
is or may become subject to any right of setoff, counterclaim, recoupment,
reserve, defense or chargeback;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute,
but only to the extent of the amount of such counterclaim, deduction, defense,
setoff or dispute, unless the Administrative Agent, in its Permitted Discretion,
has established an appropriate Reserve and determines to include such Account as
an Eligible Account;

(s) which is evidenced by any promissory note, chattel paper, or instrument or
has been reduced to judgment;

(t) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction or the
right to collect accounts receivable, that a creditor qualify to transact
business, file a business activities report or other report or form, or take one
or more other actions, unless Borrowers have so qualified, filed such reports or
forms, or taken such actions for the then current year (and, in each case, paid
any required fees or other charges), except to the extent Borrowers may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts and the right to collect accounts
receivable, without incurring any cost or penalty viewed by the Administrative
Agent in its Permitted Discretion to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

 

-15-



--------------------------------------------------------------------------------

(u) if the goods or services giving rise to such Account have not been accepted
by the Account Debtor obligated thereon or, with respect to a sales transaction,
the Account otherwise does not represent a final sale;

(v) with respect to which any Borrower has made any agreement with the Account
Debtor obligated on such Account for any reduction thereof or deduction
therefrom (but only to the extent of such reduction or deduction), except for
any discounts or adjustments given in the Borrowers’ Ordinary Course of Business
and which discounts or adjustments are reflected in the calculation of the face
value of each invoice related to such Account;

(w) with respect to which any Borrower has made an agreement with the Account
Debtor obligated on such Account to extend the time of payment thereof beyond
payment and due dates provided in clause (c) above;

(x) if the Account Debtor obligated on such Account has made a partial payment
with respect to such Account not in the Ordinary Course of Business of the
Borrowers or such Account Debtor;

(y) that constitutes “Unbilled WIP” as defined in the GES Settlement Agreement,
arises from an invoice listed or described on Attachment IV to the GES
Settlement Agreement, or is otherwise subject to the collection and allocation
arrangement contemplated by the GES Settlement Agreement; or

(z) which the Administrative Agent determines in its Permitted Discretion may
not be paid by reason of the Account Debtor’s inability to pay.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrowers shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

“Eligible Assignee” means a Person that is (a) a Lender or a United States-based
Affiliate of a Lender; (b) an Approved Fund; (c) any other financial institution
approved by the Administrative Agent in its Permitted Discretion and the
Administrative Borrower (which approval by the Administrative Borrower shall not
be unreasonably withheld, conditioned or delayed, provided that the
Administrative Borrower shall be deemed to have approved such financial
institution if the Administrative Agent has not received an objection thereto in
writing within five (5) Business Days after the request for such approval), that
is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5,000,000,000, extends asset-based
lending facilities in its ordinary course of business and whose becoming an
assignee would not constitute a prohibited transaction under any applicable law;
or (d) during any Event of Default, any Person acceptable to the Administrative
Agent in its Permitted Discretion. Notwithstanding the foregoing, absent the
approval of the Administrative Agent at its sole option, in no event shall any
Borrower, any holder (or agent for such holder) of any Indebtedness secured by a
Lien contractually subordinated to the Collateral Agent’s Lien or any of their
respective Subsidiaries or Affiliates constitute an Eligible Assignee (each a
“Restricted Person”).

 

-16-



--------------------------------------------------------------------------------

“Eligible Completed Drilling Rigs” means, at any time, the Rig Fleet Equipment
owned by any Borrower which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Loans and Swingline
Loans and the issuance of Letters of Credit hereunder, based on such
considerations as the Administrative Agent may from time to time in its
Permitted Discretion deem appropriate. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Completed Drilling Rigs shall not
include any Rig Fleet Equipment:

(a) if one of the Borrowers does not have good title to such Rig Fleet Equipment
or if the Borrower having title to such Rig Fleet Equipment does not have the
right to subject such Rig Fleet Equipment to a Lien in favor of the Collateral
Agent;

(b) which is not subject to a first priority perfected security interest in
favor of the Collateral Agent;

(c) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent and (ii) a Permitted Encumbrance which is subordinate and
junior to the Lien in favor of the Collateral Agent;

(d) which consists of a partial Rig or components or materials consisting of a
Rig under construction, or if such Rig Fleet Equipment does not otherwise
constitute a fully constructed, functional and operable Rig;

(e) which consists of Rig Accessories that are not connected or affixed to a Rig
unless such Rig Accessories are otherwise included in the FLV Appraisal and are
also agreed to be deemed eligible under this clause by the Administrative Agent
at its sole option;

(f) which is a vehicle or other rolling stock;

(g) if applicable, unless the full purchase price for such Rig Fleet Equipment
(including all components thereof) has been paid by a Borrower and a true,
correct and complete copy of the bill of sale for such purchase has been
delivered to the Administrative Agent;

(h) which does not conform to all standards imposed by any Governmental
Authority which has regulatory authority over such property or the use or sale
thereof;

(i) which does not constitute a Domestic Rig or is located at a location that is
not otherwise in compliance with this Agreement;

(j) which is situated at a location not owned by one of the Borrowers, unless
(i) the owner or occupier (by way of a mineral lease or otherwise) of such
location (A) has executed in favor of the Administrative Agent a Collateral
Access Agreement or (B) is a customer and has entered into a contract with the
Borrowers in the Ordinary Course of Business, with the form and substance of
such contract not being materially adverse to the interests of any Agent or
Lender, or (ii) a Reserve for rent, charges, and other amounts due or to become
due with respect to such location has been established by the Administrative
Agent in its Permitted Discretion;

 

-17-



--------------------------------------------------------------------------------

(k) which is covered by a negotiable document of title;

(l) which is not covered by insurance to the extent required under this
Agreement and the other Loan Documents;

(m) which is a Stacked Rig, a Newly Acquired/Completed Rig or a Decommissioned
Rig;

(n) which, as of the date of determination, constitutes a fully constructed and
operable Rig that has not at any time actually commenced the drilling of a well
under a daywork drilling contract (unless such Rig has not commenced drilling
because the applicable customer party to such daywork drilling contract is
paying Borrower a standby rate in an amount that reasonably approximates the
expected margin Borrowers would earn under a market-rate daywork drilling
contract as confirmed pursuant to documentation acceptable to Agent);

(o) which has at any time been deployed under a daywork drilling contract but,
during the ninety (90) consecutive day period immediately preceding the date of
determination has not been deployed under such a contract (unless such Rig has
not been deployed because the applicable customer party to such daywork drilling
contract is paying Borrower a standby rate in an amount that reasonably
approximates the expected margin Borrowers would earn under a market-rate
daywork drilling contract, as confirmed pursuant to documentation acceptable to
Agent) and (i) has not been under repair or upgrade during such period or
(ii) is not subject to a contract providing for its deployment during the ninety
(90) day period immediately following the date of determination;

(p) which is not operable or otherwise in good working condition (ordinary wear
and tear excepted);

(q) which is not used or held for use by the Borrowers in the Ordinary Course of
Business of the Borrowers;

(r) which is subject to any agreement that limits, conditions or restricts the
Administrative Agent’s right to sell, transport or otherwise dispose of such Rig
Fleet Equipment, unless the Administrative Agent is a party to such agreement;
or

(s) which constitutes “fixtures” under the applicable laws of the jurisdiction
in which such Rig Fleet Equipment is located.

In the event that any Rig Fleet Equipment which was previously an Eligible
Completed Drilling Rig (or a component thereof) ceases to be an Eligible
Completed Drilling Rig (or a component thereof) hereunder, the Borrowers shall
notify the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

 

-18-



--------------------------------------------------------------------------------

“Eligible Completed Drilling Rig Advance Rate” means (i) from the Effective Date
through November 5, 2015, 75%, and (ii) for each period after November 5, 2015,
the correlative percentage indicated below:

 

Period

   Eligible
Completed
Drilling Rig
Advance Rate  

November 5, 2015 through December 31, 2015

     73.75 % 

January 1, 2016 through March 31, 2016

     72.50 % 

April 1, 2016 through June 30, 2016

     71.25 % 

July 1, 2016 through September 30, 2016

     70.00 % 

October 1, 2016 through December 31, 2016

     68.75 % 

January 1, 2017 through March 31, 2017

     67.50 % 

April 1, 2017 through June 30, 2017

     66.25 % 

July 1, 2017 through September 30, 2017

     65.00 % 

October 1, 2017 through December 31, 2017

     63.75 % 

January 1, 2018 through March 31, 2018

     62.50 % 

April 1, 2018 through June 30, 2018

     61.25 % 

July 1, 2018 through September 30, 2018

     60.00 % 

October 1, 2018 through the Maturity Date

     58.75 % 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the pollution or protection of the environment or the preservation or
reclamation of natural resources, including those relating to the management,
release or threatened release of any Hazardous Material, or to employee health
and safety matters.

“Environmental Liabilities” means all liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release or
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Loan Party, whether on, prior to or after the date
hereofEffective Date.

 

-19-



--------------------------------------------------------------------------------

“Equipment” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person who, together with the Borrowers, is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA).

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01. An
Event of Default shall be deemed to be continuing unless and until that Event of
Default has been duly waived as provided in Section 9.03 hereof.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability as of such date minus the aggregate amount, if any, of all trade
payables of Borrowers and their Subsidiaries which remain unpaid more than
ninety (90) days after the initial due dates thereof.

“Excluded Account” means any deposit account that is (i) used solely for payment
of payroll, bonuses, benefits, other compensation and related expenses or (ii) a
petty cash account opened in the Ordinary Course of Business, provided that
(x) the aggregate balance on deposit at any time in all Excluded Accounts set
forth in clause (i) of this definition shall not exceed 105%

 

-20-



--------------------------------------------------------------------------------

of the amount to be applied for the pay period next ending and (y) the daily
average balance on deposit at any time in any Excluded Account set forth in
clause (ii) of this definition shall not exceed $2,500.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Documents to
which such Loan Party is party with respect to, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes unlawful under the Commodity Exchange Act or any rule or
regulation promulgated thereunder (or the application or official interpretation
of any provision thereof) by virtue of such Loan Party’s failure for any reason
not to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time any such Loan Document becomes effective with respect
to such related Swap Obligation.

“Excluded Taxes” means, with respect to any Person, (a) income or franchise
taxes imposed on or measured by such Person’s net income by the jurisdiction
under the laws of which such Person is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any other jurisdiction and (c) any United States withholding tax
imposed with respect to amounts payable to a Non-U.S. Lender to the extent that
such withholding tax is in effect and is applicable to such Non-U.S. Lender
(after giving effect to any treaty or other applicable basis for reduction or
exemption) on the date of this Agreement (or designates a new lending office)
provided, that clause (c) above shall not include amounts that arise (i) as a
result of an assignment or the designation of a new lending office made at the
request of the Administrative Borrower under Section 2.19(b), or (ii) to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).

“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.

“Exposure” means, with respect to any Lender at any time, the sum of (a) the
outstanding principal amount of such Lender’s Loans plus (b) an amount equal to
its Applicable Percentage of the sum of (i) the aggregate principal amount of
all Protective Advances and Swingline Loans outstanding at such time, plus
(ii) the aggregate amount of Letter of Credit Obligations outstanding at such
time.

“Extraordinary Receipts” means any Net Cash Proceeds, received by any Loan Party
or any of its Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.11(b)(ii), (iii) or (iv) hereof),
including, without limitation, (i) foreign, federal, state or local tax refunds,
(ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (v) condemnation awards (and payments in lieu thereof),
(vi) indemnity payments and (vii) any purchase price adjustment, net working
capital or similar adjustment received in connection with any purchase
agreement, merger agreement, contribution agreement or similar agreement.

“Facility Increase” has the meaning assigned to such term in Section 2.01(c).

 

-21-



--------------------------------------------------------------------------------

“Facility Increase Date” has the meaning assigned to such term in
Section 2.01(c).

“Fair Market Value” means, with respect to real or immovable property of any
Person, the fair market value thereof as determined in the most recent appraisal
received by the Administrative Agent in accordance with the terms hereof, which
appraisal shall be performed in a manner reasonably acceptable to the
Administrative Agent by an appraiser reasonably acceptable to the Administrative
Agent.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (as of the
Effective Date) and any regulations or official interpretations thereof
(including any Revenue Ruling, Revenue Procedure, Notice or similar guidance
issued by the Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions), provided, however, FATCA shall also
include any amendments to Section 1471 through 1474 of the Code if, as amended,
FATCA provides a commercially reasonable mechanism to avoid the Tax imposed
thereunder by satisfying the information reporting and other requirements of
FATCA.

“FCCR Test Period” means the period commencing on the first day of the calendar
month most recently ending prior to the day on which Excess Availability is less
than 15% of the aggregate Commitments at any time and continuing until Excess
Availability has exceeded 20% of the aggregate Commitments for each of the most
recently preceding sixty (60) consecutive days.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such date, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter between Administrative Borrower and
the Administrative Agent dated as of September 20, 2014, as it may be amended or
restated from time to time.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Fiscal Quarter” means a fiscal quarter of the Borrowers and their Subsidiaries
ending on the last day of the calendar months of March, June, September and
December of each calendar year.

“Fiscal Year” means the fiscal year of the Borrowers and their Subsidiaries
ending on December 31st of each calendar year.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
calendar month for the most-recently ended twelve calendar month period, of
(a) EBITDA for

 

-22-



--------------------------------------------------------------------------------

such twelve calendar month period (or other specified period), minus the sum of
(x) Maintenance Capital Expenditures made during such twelve calendar months
minusplus (y) Unfinanced Capital Expenditures made by Borrowers during such
period, to (b) Fixed Charges for such twelve calendar month period, all
calculated for the Borrowers and their Subsidiaries on a consolidated basis.
Notwithstanding the foregoing, for the purposes of calculating the Fixed Charge
Coverage Ratio duringfor any FCCR Test Periodmeasurement period, such
calculation shall only include Unfinanced Capital Expenditures made after the
first day of such FCCR Test Period.by Borrowers during such period only to the
extent such expenditures were made on or after November 1, 2015.

“Fixed Charges” means, with reference to any period, without duplication,
(i) cash Interest Expense for such period, plus (ii) scheduled principal
payments on Indebtedness required to be made during such period, plus
(iii) expense for taxes paid in cash during such period, plus (iv) dividends,
distributions and other Restricted Payments paid in cash during such period,
plus (v) Capital Lease Obligation payments during such period, all calculated
for the Borrowers and their Subsidiaries on a consolidated basis.

“FLV Appraisal” means an appraisal of the net forced liquidation value of all of
the Borrowers’ Rig Fleet Equipment by Hadco International, Inc., or another firm
acceptable to the Administrative Agent in its Permitted Discretion, the form,
scope and results of which shall be satisfactory to the Administrative Agent in
its sole discretion.

“Forced Liquidation Value” means, with respect to any of the Borrowers’ Rig
Fleet Equipment, as of any date, the sum of (i) the cash amount estimated to be
recoverable in a forced liquidation sale of such Rig Fleet Equipment, net of all
associated costs and expenses of such sale, as determined by reference to the
most recent appraisal obtained by the Administrative Agent with respect to such
Rig Fleet Equipment (for the avoidance of doubt, if values for particular items
of Rig Fleet Equipment are not specifically itemized, then such values shall be
as determined by the Administrative Agent by reference to such appraisal) minus
(ii) the net forced liquidation value reflected in such appraisal for any of
such Rig Fleet Equipment sold or otherwise disposed of since the date of such
appraisal (for the avoidance of doubt, if values for particular items of Rig
Fleet Equipment are not specifically itemized, then such values shall be as
determined by the Administrative Agent by reference to such appraisal).

“Funding Accounts” has the meaning assigned to such term in Section 4.01(c).

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“GES” means Global Energy Services Operating, LLC.

“GES Settlement Agreement” means that certain Settlement Agreement and Release,
dated January 31, 2013, between GES and ICD.

 

-23-



--------------------------------------------------------------------------------

“GES Warrant” means the warrant held by GES or its successors or assigns to
purchase 2,198,000 shares of Capital Stock of ICD.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the Original Closing Date executed by the Loan Parties for
the benefit of the Collateral Agent and the Secured Parties in substantially the
form of Exhibit D.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“ICD” has the meaning assigned to such term in the preamble to this Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business and not overdue by more than 60 days), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations,

 

-24-



--------------------------------------------------------------------------------

contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) obligations
under any liquidated earn-out, (k) all Swap Obligations (and the amount of
Indebtedness under any Swap Obligation shall be deemed the Net Mark-to-Market
Exposure thereunder) and (l) obligations of such Person to purchase securities
or other property arising out of or in connection with the sale of the same or
substantially similar securities or property or any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.04(b).

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, the interest expense
(net of interest income) of the Borrowers and their Subsidiaries calculated on a
consolidated basis for such period.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each calendar month and the Maturity Date (or, with respect to any ABR Loan that
is a Swingline Loan, such earlier day as may be required pursuant hereto), and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Eurodollar Borrowing of which such Loan is a part, and in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Administrative Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

-25-



--------------------------------------------------------------------------------

“Issuing Bank” has the meaning set forth in Section 2.06(a)(i).

“Lead Arranger” means CIT Finance LLC, in its capacity as sole lead arranger and
bookrunner.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders and the Issuing Bank.

“Letter of Credit” means standby letters of credit issued for the account of a
Borrower by any Issuing Bank for which Administrative Agent and Lenders have
incurred Letter of Credit Obligations. Each “Letter of Credit” issued under the
Existing Credit Agreement shall be deemed issued hereunder as of the Effective
Date.

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.06(d).

“Letter of Credit Guaranty” has the meaning assigned to such term in
Section 2.06(a).

“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of any Borrower, whether direct
or indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by any Issuing Bank or the purchase of a
participation as set forth in Section 2.06 with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable by Administrative Agent or Lenders in respect of all
outstanding Letter of Credit and, without duplication, Letter of Credit
Guarantees plus all unreimbursed amounts with respect to drawings thereon.

“Letter of Credit Sublimit” has the meaning assigned to such term in
Section 2.06(a).

“Leverage Ratio” means, as of any date of determination, the ratio of (i) Net
Funded Debt as of such date, divided by (ii) EBITDA for the trailing twelve
month period ending on such date; provided that, with respect to any measurement
period ending on or before March 31, 2016, EBITDA shall be calculated for the
most recently ended six (6) month period and then multiplied by 2.

Notwithstanding the foregoing, with respect to any date of determination of the
Leverage Ratio occurring on or before March 31, 2016, if a Rig that at one time
constituted an Eligible Completed Drilling becomes classified as a
Decommissioned Rig during the measurement period ending on such date, then with
respect to such measurement period, (i) EBITDA for such period shall be
calculated on a pro forma basis by subtracting therefrom the amount of gross
margin attributable to such Decommissioned Rig, if any, for such period and
(ii) Net Funded Debt for such period shall be calculated by subtracting the
amount of insurance payments, if any, reasonably expected to be received by
Borrowers within the 180 day period following such date on account of any damage
to or destruction of such Decommissioned Rig.

 

-26-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period,

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the London Interbank Offered Rate benchmark rate which is calculated and
distributed daily by the Ice Benchmark Administration Data Service (“ICE”) (or
any successor thereto) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate which is calculated and distributed daily by ICE (or any
successor thereto) as an average ICE Benchmark Administration Limited Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Loan being made, continued or
converted by JPMorgan Chase Bank and with a term equivalent to such Interest
Period would be offered by JPMorgan Chase Bank’s London Branch (or such other
major bank as is acceptable to the Administrative Agent if JPMorgan Chase Bank
is no longer offering to acquire or allow deposits in the London interbank
eurodollar market) to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period.

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest of any kind, including the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing), and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan” or “Loans” means the loans and advances made by the Administrative Agent
or Lenders pursuant to Article II of this Agreement, including Swingline Loans,
Overadvance Loans and Protective Advances. The Loans shall include the
outstanding principal balance of all “Loans” under the Existing Credit Agreement
as of the Effective Date, and the Loan Parties acknowledge and agree that such
outstanding principal balance equals $0.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Fee Letter,  

 

-27-



--------------------------------------------------------------------------------

the Third Amendment, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent, Collateral Agent or any Lenders and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, Collateral Agent or any
Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative. The Loan Documents shall
include each “Loan Document” as defined under the Existing Credit Agreement,
unless such “Loan Document” shall have been specifically superseded by the terms
of a Loan Document delivered pursuant to this Agreement.

“Loan Parties” means each of the Borrowers, each Subsidiary party to the
Guarantee and Collateral Agreement, and each Subsidiary made a party hereto
pursuant to Section 5.11.

“Maintenance Capital Expenditures” mean Capital Expenditures made by the
Borrowers and their Subsidiaries to maintain their respective operations at
current levels or to extend the useful life of existing fixed assets.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of Borrowers and their Subsidiaries taken as a whole or
ICD, individually, (b) the ability of any Loan Party to fully and timely perform
any of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Collateral Agent’s Liens (on behalf of itself and the Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, the Collateral Agent or the
Lenders under any Loan Document.

“Material Agreement” the meaning assigned to such term in Section 3.12.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers and their Subsidiaries in an
aggregate principal amount exceeding $1,000,000. For purposes of determining
Material Indebtedness, the “obligations” of the Borrowers or any of their
Subsidiaries in respect of any Swap Agreement at any time shall be the Net
Mark-to-Market Exposure that the Borrowers or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means November 5, 2018, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Moody’s” means Moody’s Investors Service, Inc. or if such company shall cease
to issue ratings, another nationally recognized statistical rating company
selected in good faith by mutual agreement of the Administrative Agent and the
Administrative Borrower.

 

-28-



--------------------------------------------------------------------------------

“Mortgaged Properties” means the real or immovable property listed on Schedule
1.1(b).

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Secured Parties, on real or immovable property of a
Loan Party, including any amendment, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which a Borrower or any ERISA Affiliate contributes or has any
actual or contingent liability.

“NAIC” means The National Association of Insurance Commissioners and any office
thereof (including the Securities Valuation Office) and any successor thereto.

“Net Amount” means, with respect to any Account, the face amount of such Account
on the date of determination less any and all returns, rebates, discounts (which
may, at the Administrative Agent’s option, be calculated on shortest terms),
credits, allowances or Taxes (including sales, excise or other taxes) at any
time issued, owing, claimed by any Account Debtor, granted, outstanding or
payable in connection with, or any interest accrued on the amount of, such
Account at such date.

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions, brokers’ fees, legal, accounting and
professionals’ fees and other reasonable and customary transaction costs, fees
and expenses properly attributable to such transaction and payable by such Loan
Party in connection therewith (in each case, paid to non-Affiliates),
(ii) transfer taxes paid in connection therewith, (iii) amounts payable to
holders of senior Liens on such asset (to the extent such Liens constitute
Permitted Encumbrances hereunder), if any, and (iv) cash taxes paid in
connection therewith, (b) the issuance or incurrence of Indebtedness, cash
proceeds net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith, (c) an equity issuance, cash proceeds
net of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith or (d) Extraordinary Receipts, cash
proceeds received net of (i) expenses related thereto payable by such Loan Party
in connection therewith (in each case, paid to non-Affiliates), (ii) transfer
taxes paid and (iii) cash taxes paid in connection therewith. In the case of
clause (a) above, Net Cash Proceeds shall exclude any non-cash proceeds received
from any sale or other disposition of assets, but shall include such proceeds
when and as converted by any Loan Party to cash or other immediately available
funds.

“Net Funded Debt” means, as of any date of determination, (a) without
duplication, all Indebtedness of Borrowers and their respective Subsidiaries on
a consolidated basis for borrowed money evidenced by notes, bonds, debentures,
or similar instruments and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, the
Obligations and Indebtedness consisting of guaranties of Indebtedness of the
type described in this clause (a) owing by Persons other than the Borrowers
and/or their Subsidiaries, minus (b) the lesser of Unrestricted Cash or
$10,000,000.

 

-29-



--------------------------------------------------------------------------------

“Net Income” means, with reference to any period, the net income (or loss) of
the Borrowers and their Subsidiaries calculated on a consolidated basis for such
period.

“Net Mark-to-Market Exposure” means, with respect to any Person, as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Swap Agreement transactions. As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming the Swap Agreement transactions were to be terminated
as of that date), and “unrealized profits” means the fair market value of the
gain to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming such Swap Agreement transactions were to be
terminated as of that date).

“Newly Acquired/Completed Rig” means a Rig that any Borrower acquired or
completed after the date of the most recent FLV Appraisal of Borrowers’ Rigs,
that such Borrower still owns and that otherwise constitutes an Eligible
Completed Drilling Rig but for such Rig not being included in the most recent
FLV Appraisal of Borrowers’ Rigs.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.03(e).

“Non-U.S. Lender” means a Lender or a Participant that is (x) organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia or (y) organized under the laws of the
United States of America, any State thereof, or the District of Columbia and
whose separate existence from a Person that is not treated as a “United States
person” for purposes of Section 7701(a)(30) of the Code is disregarded for
federal income tax purposes under Treasury Regulations Section 301.7701-3 or any
similar provision.

“Non-U.S. Plan” means any pension, retirement, superannuation or similar policy
or arrangement sponsored, maintained or contributed to by any Borrower in a
jurisdiction other than the United States of America.

“Non-U.S. Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Obligations” means: (a) all unpaid principal of and accrued and unpaid interest
on the Loans (including interest that accrues or that would accrue but for the
filing of a bankruptcy case or similar proceeding by a Loan Party, whether or
not such interest would be an allowable claim under any applicable bankruptcy or
other similar proceeding, and other obligations accruing or arising after
commencement of any case under any bankruptcy or similar laws by or against any
Loan Party (or that would accrue or arise but for the commencement of any such
case)); (b) all Letter of Credit Obligations; (c) the Borrowers’ liabilities to
the Administrative Agent under any instrument of guaranty or indemnity, or
arising under any guaranty, endorsement or undertaking which the Administrative
Agent, on behalf of the Lenders,

 

-30-



--------------------------------------------------------------------------------

may make or issue to others for the account of any Borrower, including any
accommodations extended by the Administrative Agent with respect to applications
for Letters of Credit, the Administrative Agent’s acceptance of drafts or the
Administrative Agent’s endorsement of notes or other instruments for any
Borrower’s account and benefit; and (d) and all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent, the Collateral Agent
or any indemnified party arising under the Loan Documents. Obligations shall
also include all Banking Services Obligations and all Swap Obligations owed by a
Loan Party to one or more Lenders or their respective Affiliates (or to an
entity that was a Lender or Affiliate of a Lender at the time such arrangement
was consummated), provided that, unless otherwise agreed by Administrative Agent
at its sole option, no Banking Service Obligation or Swap Obligation shall
constitute an “Obligation” unless within a reasonable time after such Banking
Service arrangement is implemented or Swap Agreement is executed, the Lender or
Affiliate of a Lender party thereto shall have delivered (i) written notice to
the Administrative Agent stating (x) that such a transaction has been entered
into and constitutes an Obligation entitled to the benefits of the Collateral
Documents and (y) the maximum dollar amount of the Borrowers’ obligations
thereunder (which amount may be included as a Reserve hereunder) and (ii) in the
case of any Banking Service Obligation or Swap Obligation provided by an
Affiliate of a Lender, such Lender Affiliate’s written designation of the
Collateral Agent as its agent for purposes of the Collateral Documents and
acknowledgment of the terms set forth in Article VIII hereof. Notwithstanding
anything to the contrary, the term Obligations shall not include, with respect
to any Loan Party, any Excluded Swap Obligation of such Loan Party.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(d) operating leases.

“Operating Account” means the operating account of ICD held at Compass Bank, or
at such other depository institution as the Collateral Agent may consent to from
time to time.

“Original Closing Date” means May 10, 2013.

“Ordinary Course of Business” or “ordinary course of business” means, with
respect to any Person, the ordinary course of such Person’s business, as
conducted by such Person in accordance with past practices and undertaken by
such Person in good faith and not for the purpose of evading any covenant or
restriction in any Loan Document.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (but, for the
avoidance of doubt, not including any income or withholding taxes) arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

-31-



--------------------------------------------------------------------------------

“Overadvance” has the meaning assigned to such term in Section 2.01(b).

“Overadvance Loan” means an ABR Borrowing made when an Overadvance exists or is
caused by the funding thereof.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section
9.05(c)(ii).

“Patent Security Agreement” means that certain Patent Security Agreement dated
as of the Original Closing Date by and among the Loan Parties party thereto and
the Collateral Agent.

“Patriot Act” means USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

“Payment Account” has the meaning assigned to such term in Section 5.12(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other agreement, document, undertaking, lease,
indenture, mortgage, deed of trust or other instrument with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisition” means an Acquisition (as defined below) in which each of
the following conditions is satisfied:

(a) the Fixed Charge Coverage Ratio, as of the last day of the calendar month
ended immediately prior to the date of consummation of such Acquisition and
after giving pro forma effect to such Acquisition, is at least 1.20 to 1.00;

(b) the average daily Availability for the immediately preceding ninety (90) day
period is not less than $15,000,000, and after giving effect to such
Acquisition, the Borrowers shall have a minimum pro forma Availability as of the
date of consummation of such Acquisition (after giving effect to the funding of
all Loans and the issuance of all Letters of Credit to be funded or issued as of
such date) of not less than $15,000,000;

(c) the Administrative Borrower has delivered to the Administrative Agent a pro
forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a

 

-32-



--------------------------------------------------------------------------------

Pro Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 6.11 as of the most recent fiscal period for
which the Borrowers have delivered financial statements pursuant to
Section 5.01(a) or Section 5.01(c), as applicable;

(d) the Total Consideration paid by any Loan Party or any Subsidiary thereof for
all Acquisitions occurring in any Fiscal Year shall not exceed $10,000,000 and
in the aggregate shall not exceed $25,000,000;

(e) the maximum earnout obligation that may be paid under any circumstance may
not exceed 25% of the Total Consideration for any particular Acquisition;

(f) the business and assets acquired by a Loan Party in such Acquisition shall
be free and clear of all Liens (other than Permitted Encumbrances);

(g) the Administrative Borrower shall have delivered to the Administrative Agent
historical financial information (including income statements, balance sheets
and cash flows) covering at least the three (3) most recently ended fiscal years
for which financial statements have been prepared for the Persons, division or
line of business to be so acquired prior to the effective date of the
acquisition or the entire financial history for such Persons, division or line
of business to be so acquired, whichever period is shorter, together with such
other financial information as the Administrative Agent may request, including a
quality of earnings report, in form and results acceptable to Administrative
Agent, with respect to each Person or any division or line of business being
acquired in connection with any proposed acquisition;

(h) the Administrative Borrower and other applicable Loan Parties shall have
delivered to the Administrative Agent a collateral assignment of agreement with
respect to the purchase agreement governing the Acquisition;

(i) the Borrowers shall have obtained the prior, effective written consent or
approval to such Acquisition of the board of directors or equivalent governing
body of the Person being acquired or whose assets are being acquired;

(j) the business, property and assets acquired (or the business, property and
assets of the Person acquired) in such Acquisition is used or useful in the same
line of business as the Borrowers and their Subsidiaries were engaged in on the
Effective Date;

(k) all governmental and material third-party approvals necessary in connection
with such Acquisition shall have been obtained and be in full force and effect;

(l) if acquiring a Person, such Person becomes a wholly owned Subsidiary of a
Borrower and a Loan Party;

(m) the Administrative Agent shall be reasonably satisfied with the form and
substance of the purchase or acquisition agreement executed in connection with
such Acquisition and with all other material agreements, instruments and
documents implementing such Acquisition or executed in connection therewith and
such Acquisition shall be consummated in accordance with the terms of such
documents and in compliance with applicable law and regulatory approvals;

 

-33-



--------------------------------------------------------------------------------

(n) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and all representations and warranties contained in this
Agreement shall be true and correct in all material respects on the date of the
consummation of such Acquisition; and

(o) on or before the date of consummation of such Acquisition, the
Administrative Agent shall have received (a) all documents required by the
provisions of Section 5.11 with respect to any Person purchased or formed in
connection with such Acquisition and which will become a Subsidiary of a
Borrower and (b) if requested by the Administrative Agent, a certificate
executed by an Authorized Officer of the Administrative Borrower certifying to
the Administrative Agents and the Lenders as to the matters set forth in the
foregoing clauses (a) through (o).

For purposes of this definition, “Acquisition” means any transaction or series
of related transactions for the purpose of or resulting, directly or indirectly,
in (a) the acquisition of all or substantially all of the assets of a Person, or
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger, amalgamation or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the applicable Borrower or the Subsidiary is the surviving entity.

Notwithstanding the foregoing and the definition of Borrowing Base, no Accounts,
Inventory, real estate or equipment, as applicable, acquired in an Acquisition
permitted hereunder shall be included in the Borrowing Base unless the
Administrative Agent, in its Permitted Discretion, determines that such
Accounts, Inventory, real estate or equipment, as applicable, conform to
standards of eligibility established in accordance with this Agreement through
completion of such audits, evaluations and appraisals of such Accounts,
Inventory, real estate or equipment as the Administrative Agent shall reasonably
require (which appraisals, evaluations and audits shall be conducted at the
expense of the Borrowers and in form, scope and substance reasonably acceptable
to the Administrative Agent in its Permitted Discretion).

“Permitted Discretion” means a determination made by an Agent in the exercise of
its reasonable judgment (from the perspective of a secured asset-based lender),
exercised in good faith, based upon its consideration of any factor that
(a) would reasonably be expected to materially adversely affect the quantity,
quality, mix or value of any material portion of the Collateral, the
enforceability or priority of the Collateral Agent’s Liens with respect to any
material portion of the Collateral, or the amount that the Agents and Lenders
could receive in liquidation of any material portion of the Collateral;
(b) indicates that any collateral report or financial information delivered by
any Loan Party is incomplete, inaccurate or misleading in any material respect;
(c) materially increases the likelihood of any proceeding under debtor relief
laws involving any Loan Party; or (d) creates or would reasonably be expected to
result in a Default or Event of Default. In exercising such judgment, an Agent
may consider any factors that would materially increase the credit risk of
lending to Borrowers on the security of the Collateral.

 

-34-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04 other than those arising pursuant to ERISA;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);

(f) easements, zoning restrictions, rights-of-way and encumbrances on real or
immovable property that do not secure any obligations for borrowed money and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Borrower or any Subsidiary;

(g) Liens in favor of the Collateral Agent granted pursuant to any Loan
Document;

(h) the filing of financing statements or the equivalent thereof in any
applicable jurisdiction solely as a precautionary measure in connection with
operating leases or consignment of goods;

(i) leases or subleases of assets or properties of a Loan Party, in each case
entered into in the ordinary course of such Loan Party’s business and not
prohibited by this Agreement or any other Loan Document so long as such leases
do not, individually or in the aggregate (i) interfere in any material respect
with the ordinary conduct or business of such Loan Party and (ii) materially
impair the use or the value of the property or assets subject thereto;

(j) Liens on assets acquired in a Permitted Acquisition securing Indebtedness
permitted under Section 6.01(f), provided that such Liens were not incurred in
connection with, or in contemplation of, such acquisition and do not extend to
any assets of such Loan Party other than the specific assets so acquired;

 

-35-



--------------------------------------------------------------------------------

(k) any Lien on any property or asset of any Loan Party or its Subsidiaries
existing on the date hereofEffective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
such Loan Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereofEffective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(l) Liens securing Indebtedness incurred pursuant to Section 6.01(e) to finance
or refinance a Rig or the acquisition, construction or improvement of other
fixed or capital assets; provided that such security interests shall not apply
to any property or assets of such Loan Party or its Subsidiaries other than the
assets (and related proceeds) financed by such Indebtedness;

(m) Liens solely on proceeds of insurance payable by any Person providing such
insurance to any Loan Party, to secure Indebtedness owed to such Person
permitted under Section 6.01(k); provided that the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year;

(n) (i) the rights of GES to acquire Capital Stock of ICD pursuant to the GES
Warrant and (ii) the rights of officers, directors or employees of ICD to
acquire Capital Stock of ICD pursuant to employee benefit and compensation
programs adopted in the Ordinary Course of Business by the governing body of
ICD; and

(o) other Liens not of a type set forth in clauses (a) through (n) above
incurred in the ordinary course of business of any Loan Party so long as neither
(i) the aggregate outstanding principal amount of obligations secured thereby
nor (ii) the aggregate fair market value of the assets subject thereto exceeds
$500,000.

The designation of a Lien as a “Permitted Lien” or “Permitted Encumbrance” shall
not limit or restrict the ability of the Administrative Agent to establish a
Reserve relating thereto.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least A-1 by S&P,
at least P-1 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

-36-



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) have substantially all of their assets invested
continuously in the types of investments listed in clauses (a), (b), (c) and
(d) above, (ii) are rated AAA by S&P, Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Permitted Rig Financing” means Indebtedness of any Loan Party incurred to
finance the acquisition, construction or improvement of a Rig and any
re-financing thereof (including with respect to Eligible Completed Drilling
Rigs, Stacked Rigs or Newly Acquired/Completed Rigs financed under the Borrowing
Base), in which the following conditions are satisfied:

(a) with respect to any financing or refinancing of an Eligible Completed
Drilling Rig then included in the Borrowing Base, (i) Administrative Agent shall
have received the greater of (x) all of the Net Cash Proceeds when received by
Borrower in connection with any such financing or refinancing and (y) an amount
equal to the Forced Liquidation Value of such Eligible Completed Drilling Rig as
set forth in the most recent FLV Appraisal, (ii) such Rig was not selected for
such financing or refinancing in a manner materially adverse to the interests of
Agent or Lenders, and (iii) Administrative Agent shall have received a pro forma
Borrowing Base Certificate reflecting the Borrowing Base immediately after
giving effect to the removal of such Eligible Completed Drilling Rig from the
Borrowing Base;

(b) in the case of any completed Rig, the principal amount of such Indebtedness
is not less than seventy percent (70%) of the net proceeds reasonably estimated
to be obtainable in a forced liquidation sale of such Rig; and

(c) an Authorized Officer of Borrowers shall certify to Administrative Agent,
not less than two (2) Business Days prior to the incurrence of such
Indebtedness, that applicable conditions described above have been satisfied.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means in respect of ABR Loans, the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank (or its successor)
as its prime rate in effect at its principal office in New York City (or if such
rate is at any time not available, the prime rate so quoted by any banking
institution as determined by the Administrative Agent in its sole discretion),
which rate is not intended to be the lowest rate charged by any such banking
institution to its borrowers; each change in the Prime Rate shall be effective
on the date such change is publicly announced as being effective.

 

-37-



--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of calculating any financial covenant,
that any Acquisition or other applicable transaction shall be deemed to have
occurred as of the first day of the twelve (12) calendar month period most
recently ended prior to the date of such transaction for which the Borrowers
have delivered financial statements pursuant to Section 5.01(a) or
Section 5.01(c). In connection with the foregoing, with respect to any
Acquisition or such transaction, (i) income statement items attributable to the
Person or property and assets acquired pursuant to an Acquisition shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (B) such
items are not otherwise included in such income statement items for the Loan
Parties and their Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01; and (ii) any Indebtedness incurred or
assumed by any Loan Party or any Subsidiary (including the Person or property
and assets acquired) in connection with such transaction and any Indebtedness of
the Person or property and assets acquired which is not retired in connection
with such transaction (A) shall be deemed to have been incurred as of the first
day of the applicable period and (B) if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.

“Pro Forma Information” has the meaning assigned to such term in
Section 4.01(i).

“Properly Contested” means, with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or the
Loan Party’s liability to pay, (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued, (c) appropriate reserves have been established in accordance with GAAP,
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of such Loan Party; (e) no Lien is imposed on
assets of such Loan Party, unless bonded and stayed to the satisfaction of
Administrative Agent; (f) if the obligation results from entry of a judgment or
other order, such judgment or order is stayed pending appeal or other judicial
review; (g) and if the amount so contested (or such amount together with the
amounts related to all other obligations being so contested) exceeds $10,000,000
in the aggregate, the Loan Parties shall at all times during any such contest
maintain Liquidity in an aggregate amount equal to such excess.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-38-



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.05(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rent Reserves” means, as to any leased location where Collateral is stored in
any Waiver State with respect to which the Collateral Agent has not received a
satisfactory Collateral Access Agreement, such amount as the Administrative
Agent may determine in its Permitted Discretion.

“Report” means reports prepared in good faith by an Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after an Agent has exercised its rights of inspection pursuant to
this Agreement, which Reports may be distributed to the Lenders by the
applicable Agent.

“Required Lenders” means, at any time, Lenders holding at least sixty percent
(60%) of the aggregate outstanding Commitments at such time or, if the Lenders
have no Commitments outstanding, then Lenders holding at least sixty percent
(60%) of the Aggregate Exposure of the Lenders at such time; provided that
(i) to the extent that any Lender is a Defaulting Lender, such Defaulting Lender
and all of its Commitments and Aggregate Exposure shall be excluded for purposes
of determining Required Lenders and (ii) if there are two (2) or more Lenders
then party to this Agreement, then “Required Lenders” must include at least two
(2) such Lenders (with Lenders who are Affiliates of one another being
considered as one Lender for purposes of this clause (ii)).

“Reserves” means (i) any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to from time to time establish against
the gross amounts of Eligible Accounts and Eligible Completed Drilling Rigs
(including, without limitation, reserves for consignee’s, warehousemen’s and
bailee’s charges at locations for which no Collateral Access Agreement is in
effect, to the extent property at such locations is included in the Borrowing
Base; reserves for dilution of Accounts; reserves for contingent liabilities of
any

 

-39-



--------------------------------------------------------------------------------

Borrower; reserves for uninsured losses of any Borrower and reserves for taxes,
fees, assessments, and other governmental charges), (i) Rent Reserves, and
(iii) any and all reserves for Swap Obligations of any Loan Party which any
Lender to whom Swap Obligations are owing directs the Administrative Agent to
establish, or which the Administrative Agent deems necessary in its Permitted
Discretion to establish, from time to time against the gross amounts of Eligible
Accounts and Eligible Completed Drilling Rigs.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Borrower or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock of any Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Capital Stock in any Borrower or any
Subsidiary, and (c) any management, consulting, monitoring, advisory or similar
fee paid by a Loan Party to any of its Affiliates.

“Rig(s)” means all land-based drilling and workover rigs owned by a Borrower,
together with all Rig Accessories that are installed on or affixed to such Rig.

“Rig Accessories” means pumps, drilling equipment, machinery, equipment,
forklifts, bulldozers and other parts necessary or useful for the drilling
operation of any Rig that is owned by a Borrower.

“Rig Fleet Equipment” means the Borrowers’ Rigs, partial Rigs and to the extent
acceptable to the Administrative Agent at its sole option, yard inventory and
other related equipment (as categorized in the FLV Appraisal).

“Rig Utilization Ratio” means, for any consecutive six-month period (or, for
purposes of Section 2.01(c), three-month period) ending as of the last day of
the most recently ended calendar month, the ratio (expressed as a percentage),
the numerator of which is (a) the aggregate sum of the total days each of the
Borrowers’ Rigs (including Stacked Rigs, but excluding Decommissioned Rigs and
Rigs that have not at any time been included in the Borrowing Base) operated
under a drilling contract and earned a rate during such period (whether a day
rate, standby rate, moving rate or mobilization rate), and the denominator of
which is (b) the product of the total number of Rigs owned by the Borrowers
(including Stacked Rigs, but excluding Decommissioned Rigs and Rigs that have
not at any time been included in the Borrowing Base) and the number of days in
such period.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or if such company shall cease to issue ratings, another
nationally recognized statistical rating company selected in good faith by
mutual agreement of the Administrative Agent and the Administrative Borrower.

“Sanctions” has the meaning assigned to such term in Section 3.26.

“Secured Parties” means, collectively, (i) the Agents, (ii) the Lenders,
(iii) any Issuing Bank, (iv) any Person indemnified under the Loan Documents and
(v) any Lender or an Affiliate of any Lender with respect to any Banking
Services Obligation or Swap Obligation that constitutes an Obligation.

 

-40-



--------------------------------------------------------------------------------

“Security Agreements” means the Guarantee and Collateral Agreement, the Patent
Security Agreement, the Trademark Security Agreement, the Copyright Security
Agreement and any other pledge or security agreement entered into, on or after
the date of this Agreement by any Loan Party (in connection with this Agreement
or any other Loan Document), as the same may be amended, restated or otherwise
modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(c).

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

“Solvent” means, as to any Person, that such Person satisfies the requirements
set forth in Section 3.13(a)(i) through (iv) of this Agreement.

“Stacked Rig” means, at any time, any Rig (other than a Decommissioned Rig) that
is currently being marketed, whether or not operable, but which is stored and
has no crew.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board with respect to the Adjusted LIBO Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of any Borrower or a Loan Party, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference

 

-41-



--------------------------------------------------------------------------------

to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Borrower or any Subsidiary
shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Lender” means CIT Finance LLC, in its capacity as lender of the
Swingline Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.05.

“Syndication Agent” means CIT Finance LLC, in its capacity as syndication agent.

“Tax,” “tax” or “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority, together with any interest, penalties or additions to tax imposed
thereon or with respect thereto.

“Third Amendment” means that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of the Third Amendment Effective Date, among the
Borrowers, the Administrative Agent, and the Lenders party thereto. 

“Third Amendment Effective Date” means October 20, 2015.    

“Three-Month LIBO Rate” means, for any day, (i) the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate which is
calculated and distributed daily by ICE (or any successor thereto) as an average
ICE Benchmark Administration Limited Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to three months, determined as of approximately 11:00 a.m. (London
time) on such day (or if such day is not a Business Day, the immediately
preceding Business Day), or (ii) if the rate referenced in the preceding clause
(i) shall not be available, the rate per annum equal to the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service that displays an average ICE Benchmark Administration Limited Interest
Settlement Rate (or an average of the successor rate) for deposits in Dollars
(for delivery on such day) with a term equivalent to three months, determined as
of approximately 11:00 a.m. (London time) on such day (or if such day is not a
Business Day, the immediately preceding Business Day), or (iii) if the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded upward to the next 1/100th of 1%) determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on such day in same day funds in the approximate amount of the
Eurodollar Loan being made, continued or converted by

 

-42-



--------------------------------------------------------------------------------

JPMorgan Chase Bank and with a term equivalent to three months would be offered
by JPMorgan Chase Bank’s London Branch (or such other major bank as is
acceptable to the Administrative Agent if JPMorgan Chase Bank is no longer
offering to acquire or allow deposits in the London interbank eurodollar market)
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) on such day (or if such day is not a
Business Day, the immediately preceding Business Day).

“Total Consideration” means, with respect to any Acquisition, all cash and
non-cash consideration, including the amount of Indebtedness assumed by the
buyer and the amount of Indebtedness evidenced by notes issued by the buyer to
the seller, the maximum amount payable in connection with any deferred purchase
price obligation (including any earn-out obligation) and the value of any
Capital Stock of any Loan Party issued to the seller in connection with such
Acquisition.

“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of the Original Closing Date by and among the Loan Parties party
thereto and the Collateral Agent.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Transfer” has the meaning assigned to such term in Section 2.04(b).

“Transfer Date” has the meaning assigned to such term in Section 2.04(b).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unabsorbed Manufacturing Costs” means any costs or expenses incurred by the
Borrowers that are of type that were historically capitalized by ICD in
accordance with GAAP upon the commencement of continuous Rig construction
activities, but which are, as of any date of determination in the Fiscal Year
ending December 31, 2016, expensed by ICD in accordance with GAAP as a result of
construction activities being suspended or intermittent.

“Unfinanced Capital Expenditures” means any Capital Expenditure, to the extent
not financed through the incurrence of Indebtedness otherwise expressly
permitted under Section 6.01 (other than the Loans) or by the issuance by
BorrowerICD of Capital Stock not required to be applied to a prepayment pursuant
to Section 2.11(b)(iii). Notwithstanding the foregoing, for purposes of
calculating the Fixed Charge Coverage Ratio (and not for any other purpose),
Unfinanced Capital Expenditures shall exclude expenditures (i) associated with
purchase orders in connection with the construction of the Rig identified by the
Borrowers as Rig 217 (Rig 103  

 

-43-



--------------------------------------------------------------------------------

conversion) in an aggregate amount not to exceed $3,000,000; (ii) associated
with the purchase from Omron Oilfield & Marine, Inc. of variable frequency
drives, driller cabins and a mast in an aggregate amount not to exceed
$2,800,000 and (iii) associated with the construction of the Rig identified by
the Borrowers as Rig 218 (Rig 101 conversion) in an aggregate amount not to
exceed $2,500,000 (provided that such amount may be increased to an aggregate
amount up to $6,000,000 upon the Administrative Agent’s receipt and approval of
a daywork drilling contract with respect to such Rig, in form and substance
satisfactory to the Administrative Agent).

“Unrestricted Cash” means, as of any date, the aggregate of the Borrowers’ cash
deposits that are not subject to a Lien or other restriction (other than the
Lien in favor of the Administrative Agent) and are held in an account with
Administrative Agent or in account subject to a Blocked Account Agreement. For
the avoidance of doubt, Unrestricted Cash shall not include any cash or cash
equivalents specifically cash-collateralizing any Letter of Credit Obligations.

“U.S.” means the United States of America.

“U.S. Subsidiary” means each Subsidiary which is not a Non-U.S. Subsidiary;
“U.S. Subsidiaries” means all such Subsidiaries.

“Waiver States” means Delaware, Kentucky, Pennsylvania, and Washington
(collectively, the “Base States”) and any other state designated by the
Administrative Agent in writing to the Borrowers from time to time that the
Administrative Agent reasonably believes presents issues in respect of landlord
Liens on Collateral similar to the issues presented in any of the Base States as
of the Effective Date; provided that neither of Georgia or South Carolina will
be deemed to be a Waiver State unless there has been a change in the substantive
laws of such state based on legislation or court decisions subsequent to the
Effective Date, such that following such change in law, the Administrative Agent
reasonably believes such state presents issues in respect of landlord Liens on
Collateral similar to the issues presented as of the Effective Date in any of
the Base States.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or “Revolving Eurodollar
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement,

 

-44-



--------------------------------------------------------------------------------

instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein) unless the context requires otherwise,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns unless the context requires otherwise, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Administrative Borrower notifies the Administrative Agent that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereofEffective
 Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Administrative Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then until such notice shall have been
withdrawn or such provision amended in accordance herewith (i) such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective and (ii) the Borrowers shall
include with the financial statements and other financial information and
calculations required to be delivered to the Administrative Agent and Lenders
hereunder a reconciliation of such financial statements, information and
calculations before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrowers and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
Except as otherwise expressly provided herein, a breach of a financial covenant
contained in Section 6.11 shall be deemed to have occurred as of the last day of
any specified measurement period, regardless of when the financial statements
reflecting such breaches are delivered to the Administrative Agent.

SECTION 1.05 Resolution of Drafting Ambiguities. The Borrowers acknowledge and
agree that they were represented by counsel in connection with the execution and
delivery of the Loans Documents, that each Loan Party and its counsel reviewed
and participated in the preparation and negotiation of the Loan Documents and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Loan Documents.

SECTION 1.06 Rounding. Any financial ratios required to be maintained or tested
by the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

-45-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 The Facility.

(a) Loans. Subject to the terms and conditions set forth herein, each Lender
severally (and not jointly) agrees to make Loans in Dollars to the Borrowers at
any time and from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Exposure exceeding
such Lender’s Commitment or (ii) Availability being less than zero. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans. On the Effective Date, the
Loans held by Lenders shall be reallocated among the Lenders in accordance with
their respective Commitments, and in furtherance of the foregoing, the Lenders
shall, through Agent, make such adjustments among themselves as shall be
necessary, in each case, so that after giving effect to such adjustments, each
Lender on the Effective Date shall hold a portion of the Loans equal to its
Applicable Percentage of the aggregate Commitments.

(b) Overadvances. If at any time Availability is less than zero (an
“Overadvance”), such deficiency shall be payable by Borrowers on demand by the
Administrative Agent. All Overadvances shall constitute Obligations secured by
the Collateral and entitled to all benefits of the Loan Documents. Unless its
authority has been revoked in writing by Required Lenders, the Administrative
Agent may require Lenders to honor requests for Overadvance Loans and to forbear
from requiring Borrowers to cure an Overadvance, as long as (i) the Overadvance
does not continue for more than thirty (30) consecutive days (and no Overadvance
may exist for at least twenty consecutive days thereafter before further
Overadvance Loans are required), (ii) the Overadvance does not exceed five
percent (5%) of the Aggregate Commitment and (iii) the Overadvance, together
with any Protective Advances made pursuant to Section 2.04(a)(i) and (ii), does
not exceed ten percent (10%) of the Aggregate Commitment. Overadvance Loans may
be made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. In no event shall Overadvance Loans be required that would cause the
Aggregate Exposure to exceed the Aggregate Commitments. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or Lenders of the Event of Default caused thereby.
In no event shall any Borrower or other Loan Party be deemed a beneficiary of
this Section 2.01(b) nor authorized to enforce any of its terms.

(c) Uncommitted Facility Increase.

(i) The Administrative Borrower may, after the Effective Date, deliver to the
Administrative Agent a request (an “Increase Request”) to increase the aggregate
Commitments (any such increase being a “Facility Increase”), provided that
(A) no more than two (2) Facility Increases shall be consummated pursuant to
this Section 2.01(c) and the aggregate amount of all Facility Increases shall
not exceed $25,000,000, (B) no Facilities Increase shall be effective later than
one (1) year prior to the Maturity Date; (C) no Facility

 

-46-



--------------------------------------------------------------------------------

Increase shall be effective earlier than twenty (20) Business Days after the
delivery of the Increase Request to the Administrative Agent; (D) the Rig
Utilization Ratio, measured for the three-month period ending as of the last day
of the most recently ended calendar month prior to delivery of the Increase
Request, shall not be less than 80%; (E) both before and after giving effect to
any such Facilities Increase, no Default or Event of Default shall have occurred
and be continuing; (F) the average daily Availability for the immediately
preceding ninety (90) day period is at least $15,000,000 and the Borrowers’
Availability after giving effect to such increase is at least $35,000,000;
(G) any incremental Commitments provided pursuant to this Section 2.01(c) (the
“Incremental Commitments”) shall have a termination date no earlier than the
termination of the Availability Period for the existing Commitments; (H) if the
Initial Yield applicable to any Incremental Commitments exceeds by more than
0.50% per annum the sum of the Applicable Margin then in effect for Eurodollar
Loans plus one fourth of the Up-Front Fees paid in respect of the existing
Commitments (the “Existing Yield”), then the Applicable Margin of the existing
Loans shall increase by an amount equal to the difference between the Initial
Yield and the Existing Yield; (I) Administrative Borrower has delivered to the
Administrative Agent a pro forma Compliance Certificate demonstrating that, upon
giving effect to such Facility Increase on a Pro Forma Basis, the Loan Parties
would be in compliance with the financial covenants set forth in Section 6.11 as
of the most recent fiscal period for which the Borrowers have delivered
financial statements pursuant to Section 5.01(a) or Section 5.01(c), as
applicable and (J) upon the Administrative Agent’s written request (which may be
made at its sole option), the financial covenants set forth in Section 6.11
shall be amended so as to reset such financial covenants at levels satisfactory
to the Administrative Agent in light of the then financial plan and forecast for
Borrowers as delivered pursuant to Section 5.01(f), which financial plan and
forecast shall be updated at the Administrative Agent’s request if the most
recently delivered financial plan and forecast does not reflect the occurrence
the proposed Facility Increase (provided that for the avoidance of doubt,
(x) the Administrative Agent shall not be required in any event to consent to
any amendment to such financial covenants, including any amendment that would
make such financial covenants less restrictive, and (y) any such amendment to
make such financial covenants less restrictive shall require the consent of the
Required Lenders at their sole option); and (K) any collateral securing any such
Incremental Commitments shall also secure all other Obligations on a pari passu
basis. Nothing in this Agreement shall be construed to obligate any Agent or any
Lender to participate in or arrange for any Facility Increase.

(ii) The Administrative Agent shall promptly notify each Lender of the proposed
Facility Increase and of the proposed terms and conditions therefor agreed
between the Administrative Borrower and the Administrative Agent. Each such
Lender may, at its sole option, commit to participate in such Facility Increase
by forwarding its commitment thereto to the Administrative Agent in form and
substance satisfactory to the Administrative Agent. In consultation with the
Administrative Borrower, the Administrative Agent shall allocate the commitments
to be made as part of the Facility Increase to the Lenders from which it has
received commitments. If the Administrative Agent does not receive sufficient
commitments from existing Lenders to effectuate the Facility Increase, it may at
its election allocate unsubscribed amounts to any other Person who would
constitute an Eligible Assignee, and absent such allocation, such Facility
Increase shall not become effective.

 

-47-



--------------------------------------------------------------------------------

(iii) Each Facility Increase shall become effective on a date agreed by the
Borrowers and the Administrative Agent (a “Facility Increase Date”), subject to
the satisfaction of the conditions precedent set forth in Section 4.02.

(iv) On the Facility Increase Date for any Facility Increase applicable to the
Commitments, each Lender or Person participating in such Facility Increase
(each, a “Participating Lender” and collectively, the “Participating Lenders”)
shall purchase from each existing Lender an undivided interest in the
outstanding Loans so as to ensure that, on the Facility Increase Date after
giving effect to such Facility Increase, each Lender holds its Pro Rata Share in
the Commitments and the Loans outstanding on such Facility Increase Date.

(v) Each Facility Increase shall be evidenced by an amendment or supplement to
this Agreement executed by the Borrowers (and consented to by all other Loan
Parties), the Administrative Agent and the Participating Lenders. Unless
otherwise agreed by the Loan Parties, all Lenders (including the Participating
Lenders) and the Administrative Agent, the Commitments made to consummate a
Facility Increase shall be subject to the pricing, interest rate, fee and
amortization provisions of this Agreement then applicable to the Commitments.
Upon closing of a Facility Increase, new Participating Lenders shall be deemed
to be Lenders, and the Commitments made pursuant to a Facility Increase shall
for all purposes be deemed to be Commitments hereunder.

(vi) For purposes of this Section, the following terms shall have the meanings
specified below:

(A) “Initial Yield” shall mean, with respect to any Incremental Commitment, the
amount (as determined by the Administrative Agent) equal to the sum of (i) the
margin above the Adjusted LIBO Rate on such Incremental Commitment (including as
margin the effect of any floor applicable to the Adjusted LIBO Rate on the date
of the calculation), plus (ii) (x) the amount of any Up-Front Fees on such
Incremental Commitments (including any fee or discount received by the Lenders
in connection with the initial extension thereof), divided by (y) the lesser of
(1) the Weighted Average Life to Maturity of such Incremental Commitments, and
(2) four.

(B) “Up-Front Fees” shall mean the amount of any fees or discounts received by
the Lenders in connection with the making of Loans or extensions of credit,
expressed as a percentage of such Loan or extension of credit. For the avoidance
of doubt, “Up-Front Fees” shall not include any arrangement fee paid to the Lead
Arranger.

(C) “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

 

-48-



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. Any Protective Advance shall be made in accordance with the
procedures set forth in Section 2.04.

(b) Subject to Section 2.13, each Borrowing shall be denominated in Dollars and
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
may request in accordance herewith. Each Swingline Loan shall be denominated in
Dollars and shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c) With regard to Eurodollar Borrowings: at the commencement of each Interest
Period for any Eurodollar Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. ABR Revolving Borrowings may be in any amount. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five (5) Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Administrative
Borrower shall notify the Administrative Agent of such request by telephone (or,
if permitted by Administrative Agent, by request posted to Administrative
Agent’s StuckyNET system) (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing. Each such
telephonic (or posted) Borrowing Request shall be irrevocable and the
Administrative Borrower agrees to promptly confirm any such telephonic request
by hand delivery, facsimile or Electronic Transmission to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Administrative Borrower. Each such Borrowing Request
shall specify the following information in compliance with Sections 2.01 and
2.02:

(i) the aggregate amount of the requested Borrowing, which amount shall be based
upon and consistent with the then-current cash needs of the Borrower to be
specifically set forth in the Borrowing Request;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

-49-



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) in the case of a Revolving Borrowing, the Availability (after giving effect
to such Borrowing); and

(vi) if not a conversion or continuance, the Borrower to whom the proceeds from
such Borrowing are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of principal, interest, fees, premiums, reimbursable expenses
(including costs, fees and expenses as described in Section 9.04) and other sums
payable under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that no Protective Advance shall cause the
Aggregate Exposure to exceed the aggregate amount of the Commitments then in
effect; provided further that, the aggregate amount of Protective Advances
outstanding at any time pursuant to clauses (i) and (ii) above, together with
the aggregate amount of all Overadvance Loans made pursuant to Section 2.01(b),
shall not exceed ten percent (10%) of the Aggregate Commitment. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Collateral Agent in and to the Collateral and shall constitute
Obligations hereunder. All Protective Advances shall be ABR Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each Lender
shall be

 

-50-



--------------------------------------------------------------------------------

deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage of the aggregate Commitments. Each
Lender shall transfer (a “Transfer”) the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Protective
Advance with respect to such purchased interest and participation promptly when
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, but in any case not later than
3:00 p.m., New York City time, on the Business Day notified (if notice is
provided by the Administrative Agent prior to 12:00 p.m. New York City time, and
otherwise on the immediately following Business Day (the “Transfer Date”).
Transfers may occur during the existence of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amount of the Protective Advance and, together with
Lender’s Applicable Percentage of such Protective Advance, shall constitute
Loans of such Lenders, respectively. If any such amount is not transferred to
the Administrative Agent by any Lender on such Transfer Date, the Administrative
Agent shall be entitled to recover such amount on demand from such Lender
together with interest thereon as specified in Section 2.07. From and after the
date, if any, on which any Lender is required to fund, and funds, its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

SECTION 2.05 Swingline Loans.

(a) The Administrative Agent, the Swingline Lender and the Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Administrative Borrower requests an ABR Borrowing,
the Swingline Lender may elect, in its sole discretion, to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Lenders and in the amount requested, same day funds to the Borrowers on the
applicable Borrowing date to the Funding Account (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $10,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (after giving effect to such Swingline Loan).
Swingline Loans may not be made if the Swingline Lender has been notified by the
Administrative Agent or the Required Lenders that a Default exists and that
Swingline Loans may not be made. All Swingline Loans shall be ABR Borrowings.

(b) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan), each Lender shall be
deemed, without further

 

-51-



--------------------------------------------------------------------------------

action by any party hereto, to have unconditionally and irrevocably purchased
from the Swingline Lender or the Administrative Agent, as the case may be,
without recourse or warranty, an undivided interest and participation in such
Swingline Loan in proportion to its Applicable Percentage of the aggregate
Commitments. The Swingline Lender or the Administrative Agent may, at any time,
require the Lenders to fund their participations. From and after the date, if
any, on which any Lender is required to fund, and funds, its participation in
any Swingline Loan purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan.

(c) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone or Electronic Transmission no later
than 12:00 p.m., New York City time on the date of such requested Settlement
(the “Settlement Date”). Each Lender (other than the Swingline Lender, in the
case of the Swingline Loans) shall transfer the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable
Swingline Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York City
time, on such Settlement Date. Settlements may occur during the existence of a
Default or an Event of Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to the Administrative Agent shall be applied against the amounts of
the Swingline Lender’s Swingline Loans and, together with Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Loans of such
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.07.

SECTION 2.06 Letters of Credit.

(a) Issuance.

(i) Subject to the terms and conditions of this Agreement, the Administrative
Agent and Lenders agree to incur, from time to time prior to the Maturity Date,
upon the request of the Administrative Borrower and for a Borrower’s account,
Letter of Credit Obligations by causing Letters of Credit to be issued by
(i) Administrative Agent (or an Affiliate thereof), (ii) a Lender (or an
Affiliate thereof) selected by or acceptable to the Administrative Agent or
(iii) a bank or other legally authorized Person selected by or acceptable to the
Administrative Agent in its sole discretion and guaranteed by the Administrative
Agent (or an Affiliate thereof) (a “Letter of Credit Guaranty”) (each of
(i) through (iii), an “Issuing Bank”). The aggregate amount of all such Letter
of Credit Obligations shall not at any time exceed the lesser of (A) Six Million
Dollars ($6,000,000) (the “Letter of Credit Sublimit”) and (B) Availability. No
such Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof, unless otherwise determined by
Administrative Agent in its sole discretion (including with respect to customary
evergreen provisions), and neither Administrative Agent nor Lenders shall be
under any obligation to incur Letter of Credit

 

-52-



--------------------------------------------------------------------------------

Obligations in respect of, or purchase risk participations in, any Letter of
Credit having an expiry date that is later than the Maturity Date (though, for
the avoidance of doubt, such obligation shall in any event extend to a Letter of
Credit that includes a customary evergreen provision that could cause such
expiry date to potentially extend beyond the Maturity Date).

(b) Advances Automatic; Participations.

(i) In the event that the Administrative Agent or any Issuing Bank shall make
any payment on or pursuant to any Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Loan under Section 2.01 of
this Agreement regardless of whether a Default or an Event of Default has
occurred and is continuing and notwithstanding the Borrowers’ failure to satisfy
the conditions precedent set forth in Section 4.02, and each Lender shall be
obligated to pay its Applicable Percentage thereof in accordance with this
Agreement. The failure of any Lender to make available to the Administrative
Agent or Issuing Bank for Administrative Agent’s or Issuing Bank’s own account
its Applicable Percentage of any such Loan or payment by Administrative Agent
under or in respect of a Letter of Credit shall not relieve any other Lender of
its obligation hereunder to make available to Administrative Agent or Issuing
Bank its Applicable Percentage thereof, but no Lender shall be responsible for
the failure of any other Lender to make available such other Lender’s Applicable
Percentage of any such payment.

(ii) If it shall be illegal or unlawful for any Borrower to incur Loans as
contemplated by Section 2.06(b)(i) because of an Event of Default described in
Section 7.01(g), Section 7.01(h), Section 7.01(i) or otherwise, if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an Issuing Bank, or if the Issuing Bank
is a Lender, then (i) immediately and without further action whatsoever, each
Lender shall be deemed to have irrevocably and unconditionally purchased from
Administrative Agent (or such Issuing Bank, as the case may be) an undivided
interest and participation equal to such Lender’s Applicable Percentage (based
on the Commitments) of the Letter of Credit Obligations in respect of all
Letters of Credit then outstanding and (ii) thereafter, immediately upon
issuance of any Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Administrative Agent (or such
Issuing Bank, as the case may be) an undivided interest and participation in
such Lender’s Applicable Percentage (based on the Commitments) of the Letter of
Credit Obligations with respect to such Letter of Credit on the date of such
issuance. Each Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
this Agreement with respect to Loans.

(c) Cash Collateral.

(i) If the Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to this Agreement prior to the Maturity Date, the
Borrowers will pay to Administrative Agent for the ratable benefit of itself and
Lenders cash or cash equivalents acceptable to Administrative Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding. Such funds or Cash
Equivalents shall be held by Administrative Agent in a cash

 

-53-



--------------------------------------------------------------------------------

collateral account (the “Cash Collateral Account”) maintained at a bank or
financial institution acceptable to Administrative Agent. The Cash Collateral
Account shall be in the name of Administrative Borrower and shall be pledged to,
and subject to the control of, Administrative Agent, for the benefit of
Administrative Agent and Lenders, in a manner satisfactory to Administrative
Agent. Borrowers hereby pledge and grant to Administrative Agent, on behalf of
itself and the Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
This Agreement, including, without limitation, this Section 2.06, shall
constitute a security agreement under applicable law.

(ii) If any Letter of Credit Obligations, whether or not then due and payable,
shall for any reason be outstanding on the Maturity Date, Borrowers shall either
(a) provide cash collateral therefore in the manner described above, (b) cause
all such Letters of Credit and guaranties thereof, if any, to be canceled and
returned, or (c) deliver a stand-by letter (or letters) of credit in guarantee
of such Letter of Credit Obligations, which stand-by letter (or letters) of
credit shall be of like tenor and duration (plus thirty (30) additional days)
as, and in an amount equal to 105% of the aggregate maximum amount then
available to be drawn under, the Letters of Credit to which such outstanding
Letter of Credit Obligations relate and shall be issued by a Person, and shall
be subject to such terms and conditions, as are be satisfactory to
Administrative Agent in its sole discretion.

(iii) From time to time after funds are deposited in the Cash Collateral Account
by the Borrowers, whether before or after the Maturity Date, Administrative
Agent may apply such funds or Cash Equivalents then held in the Cash Collateral
Account to the payment of any amounts, and in such order as Administrative Agent
may elect, as shall be or shall become due and payable by the Borrowers to
Administrative Agent and Lenders with respect to such Letter of Credit
Obligations of the Borrowers and, upon the satisfaction in full of all Letter of
Credit Obligations of the Borrowers, to any other Obligations then due and
payable.

(iv) Neither any Borrower nor any Person claiming on behalf of or through any
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by the
Borrowers to Administrative Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations any remaining
amount shall be paid to the Borrowers or as otherwise required by law. Interest
earned on deposits in the Cash Collateral Account shall be held as additional
Collateral for the Obligations.

(d) Fees and Expenses. Each Borrower agrees to pay to Administrative Agent for
the benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by
Administrative Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the Applicable Margin from time to time in effect (subject to
adjustment pursuant to Section

 

-54-



--------------------------------------------------------------------------------

2.13(d) of this Agreement) for Revolving Eurodollar Loans multiplied by the
maximum amount available from time to time to be drawn under the applicable
Letter of Credit. In addition, Borrower shall pay to any Issuing Bank, on
demand, such fees (including all per annum fees), charges and expenses of such
Issuing Bank in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.

(e) Request for Incurrence of Letter of Credit Obligations. Borrowers shall give
Administrative Agent at least five (5) Business Days’ prior written notice
requesting the incurrence of any Letter of Credit Obligation. The notice shall
be accompanied by the form of the Letter of Credit (which shall be acceptable to
the Issuing Bank) and an application therefor completed to the satisfaction of
the Issuing Bank.

(f) Obligation Absolute. The obligation of the Borrowers to reimburse
Administrative Agent and Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Administrative Agent or the
Issuing Bank, as applicable, with respect to Letters of Credit shall be
unconditional and irrevocable. Such obligations of the Borrowers and Lenders
shall be paid strictly in accordance with the terms hereof under all
circumstances including the following:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or the other Loan Documents or any other agreement;

(ii) the existence of any claim, setoff, defense or other right that any
Borrower or any of its Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Administrative Agent, any
Lender, or any other Person, whether in connection with this Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between Borrower or
any of its Affiliates and the beneficiary for which the Letter of Credit was
procured);

(iii) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by the Administrative Agent (except as otherwise expressly provided
in paragraph (g)(ii)(c) below) or any Issuing Bank under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;

(v) any other circumstance or event whatsoever, that is similar to any of the
foregoing; or

(vi) the fact that a Default or an Event of Default has occurred and is
continuing.

 

-55-



--------------------------------------------------------------------------------

(g) Indemnification; Nature of Lenders’ Duties.

(i) In addition to amounts payable as elsewhere provided in this Agreement, each
Borrower hereby agrees to pay and to protect, indemnify, and save harmless
Administrative Agent, each Issuing Bank and each Lender from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
that the Administrative Agent, Issuing Bank or any Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit or guaranty thereof, or (B) the failure of the Administrative
Agent or any Lender seeking indemnification or of any Issuing Bank to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent as a result of the gross negligence or willful misconduct of the
Administrative Agent, Issuing Bank or such Lender (as finally determined by a
court of competent jurisdiction).

(ii) As between the Administrative Agent, the Issuing Bank and any Lender, on
one hand, and the Borrowers, the Borrowers assume all risks of the acts and
omissions of, or misuse of any Letter of Credit by beneficiaries of any Letter
of Credit. In furtherance and not in limitation of the foregoing, to the fullest
extent permitted by law none of the Administrative Agent, the Issuing Bank or
any Lender shall be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document issued by any party in
connection with the application for an issuance of any Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to demand payment under such Letter of Credit;
provided, that in the case of any payment by Administrative Agent or Issuing
Bank under any Letter of Credit (or guaranty thereof), Administrative Agent or
Issuing Bank shall be liable to the extent such payment was made solely as a
result of its gross negligence or willful misconduct (as finally determined by a
court of competent jurisdiction) in determining that the demand for payment
under such Letter of Credit or guaranty thereof complies on its face with any
applicable requirements for a demand for payment under such Letter of Credit or
guaranty thereof; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they may be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Letter of Credit or guaranty
thereof or of the proceeds thereof; (G) the credit of the proceeds of any
drawing under any Letter of Credit or guaranty thereof; and (H) any consequences
arising from causes beyond the control of Administrative Agent, Issuing Bank or
any Lender. None of the above shall affect, impair, or prevent the vesting of
any of Administrative Agent’s, Issuing Bank’s or any Lender’s rights or powers
hereunder or under this Agreement.

(iii) Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants, or indemnities made by the any Borrower in favor of any
Issuing Bank in any letter of credit application, reimbursement agreement or
similar document, instrument or agreement between such Borrower and such Issuing
Bank.

 

-56-



--------------------------------------------------------------------------------

(h) Subrogation Rights; Letter of Credit Guaranty.

(i) Upon any payments made by Administrative Agent to an Issuing Bank under a
Letter of Credit Guaranty, the Administrative Agent, for the benefit of the
Lenders, shall acquire by subrogation, any rights, remedies, duties or
obligations granted to or undertaken by the applicable Borrower to the Issuing
Bank in any application for Letter of Credit, any standing agreement relating to
Letters of Credit or otherwise, all of which shall be deemed to have been
granted to Administrative Agent, for the benefit of the Lenders, and apply in
all respects to the Administrative Agent and shall be in addition to any rights,
remedies, duties or obligations contained herein.

(ii) Each Borrower hereby authorizes and directs any Issuing Bank which is not a
Lender hereunder to deliver to the Administrative Agent all instruments,
documents, and other writings and property received by such Issuing Bank
pursuant to such Letter of Credit and to accept and rely upon the Administrative
Agent’s instructions with respect to all matters arising in connection with such
Letter of Credit and the related application.

(iii) Any and all charges, commissions, fees, and costs incurred by the
Administrative Agent relating to Letters of Credit issued by an Issuing Bank
which is not a Lender hereunder in reliance on a Letter of Credit Guaranty shall
be Letter of Credit Obligations for purposes of this Agreement and immediately
shall be reimbursable by Borrowers to Administrative Agent.

SECTION 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will promptly make the proceeds of each such Loan available to the
relevant Borrowers in like funds at the account of such Borrowers designated by
the Administrative Borrower in the Borrowing Request; provided that a Protective
Advance may be retained by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.07(a) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender is a Defaulting Lender, then the Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of any Lender, the
Federal Funds Effective Rate or (ii) in

 

-57-



--------------------------------------------------------------------------------

the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrowers may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.08. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section 2.08 shall not
apply to Swingline Borrowings or Protective Advances, which may not be converted
or continued.

(b) To make an election pursuant to this Section 2.08, the Administrative
Borrower shall notify the Administrative Agent of such election by telephone
(or, if permitted by Administrative Agent, by request posted to Administrative
Agent’s StuckeyNet system) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrowers were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic (or posted) Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or Electronic Transmission to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Administrative Borrower.

(c) Each telephonic (or posted) and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

 

-58-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Administrative Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
a Default has occurred and is continuing and the Administrative Agent or the
Required Lenders so notifies the Administrative Borrower or if an Event of
Default has occurred and is continuing, then, so long as such Default or Event
of Default is continuing (i) Administrative Borrower may not elect a Eurodollar
Borrowing in any Borrowing Request, (ii) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (iii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

SECTION 2.09 Termination or Reduction of Commitments.

(a) Unless previously terminated in accordance with the terms of this Agreement,
the Commitments shall automatically terminate on the Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Letters of Credit
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the Administrative Agent of a cash deposit or standby letter(s) of credit as
required by Section 2.06(c)), (iii) the payment in full of the accrued and
unpaid fees, including any payments required under Section 2.16, and (iv) the
payment in full of all reimbursable expenses and other Obligations together with
accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the aggregate Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrowers shall not reduce the Commitments if, (a) after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
Aggregate Exposure would trigger a mandatory prepayment, or an obligation to
deliver cash collateral, or both, under Section 2.11(b)(i) or (b) after giving
effect to such reduction, the Aggregate Commitment shall be less than
$30,000,000.

(d) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under Sections 2.09(a), (b) or
(c) at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the affected Lenders of the contents thereof. Each notice

 

-59-



--------------------------------------------------------------------------------

delivered by the Administrative Borrower pursuant to this Section 2.09(d) shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Administrative Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, debt instruments
or financing transactions, in which case such notice may be revoked by the
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) Each of the Borrowers hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date. Each of the Borrowers hereby
unconditionally promises to pay to the Administrative Agent the then unpaid
amount of each Protective Advance on the earlier of the Maturity Date and demand
by the Administrative Agent.

(b) Unless an Event of Default is continuing, on each Business Day during a Cash
Dominion Period (or at any other time when the Collection Account shall have a
positive balance), at or before 12:00 noon, New York City time, the
Administrative Agent shall apply all immediately available funds credited to the
Collection Account first, to prepay any Protective Advances that may be
outstanding, pro rata, second, to prepay any Swingline Loans that may be
outstanding, pro rata, and third, to prepay the Loans made by Lenders, pro rata.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to Section 2.10(d)
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each of the applicable Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender or its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more promissory notes in such form payable to the payee
named therein

 

-60-



--------------------------------------------------------------------------------

or its registered assigns except to the extent that any such Lender subsequently
returns any such promissory note for cancellation and requests that such Loans
once again be evidenced as described in Sections 2.10(c) and (d).

SECTION 2.11 Prepayment of Loans.

(a) Voluntary Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 2.11(d) and the payment of the amounts
required under Section 2.16.

(b) Mandatory Prepayments.

(i) The Borrowers shall immediately repay, or provide cash collateral for, the
Loans, and/or Swingline Loans if at any time Availability is less than zero, to
the extent required to cause Availability to be not less than zero.

(ii) Immediately upon receipt by any Loan Party of the Net Cash Proceeds of any
asset disposition (other than sales of Inventory or obsolete or worn out
property in the ordinary course of business and issuances of Capital Stock which
are addressed in clause (b)(iii) below), the Borrowers, shall prepay the
Obligations, in an amount equal to 100% of such Net Cash Proceeds as set forth
in Section 2.11(c).

(iii) If (A) at any time during the continuance of an Event of Default, any
Borrower issues Capital Stock (other than Capital Stock issued to another Loan
Party), (B) any Loan Party issues Indebtedness (other than Indebtedness
permitted by Sections 6.01(a) through (k)) or (C) if any Loan Party receives any
dividend or distribution from a Person other than a Loan Party, then the
Borrowers shall prepay the Obligations in an amount equal to 100% of the Net
Cash Proceeds of such issuance or the amount of such dividend or distribution no
later than the Business Day following the date of receipt of such Net Cash
Proceeds or such dividend or distribution as set forth in Section 2.11(c).

(iv) Immediately upon receipt by any Loan Party of any Extraordinary Receipts,
the Borrowers shall prepay the Obligations in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such Extraordinary
Receipts as set forth in Section 2.11(c). Any insurance or condemnation proceeds
to be applied to the Obligations in accordance with Section 5.09 shall be
applied as set forth in Section 2.11(c). If the precise amount of insurance or
condemnation proceeds allocable to Inventory as compared to Equipment, fixtures
and real or immovable property is not otherwise determined, the allocation and
application of those proceeds shall be determined by the Administrative Agent,
in its Permitted Discretion.

(v) Without in any way limiting the foregoing, immediately upon receipt by any
Loan Party of proceeds of any sale of any Collateral, the Borrowers shall cause
such Loan Party to deliver such proceeds to the Administrative Agent, or deposit
such proceeds in a deposit account subject to a control agreement acceptable to
the Administrative Agent. Nothing in this Section 2.11(b) shall be construed to
constitute the Administrative Agent’s or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents.

 

-61-



--------------------------------------------------------------------------------

(c) All such amounts required to be prepaid by the Borrowers pursuant to
Sections 2.11(b)(ii), (iii), and (iv) shall be applied as provided in
Section 2.10(b).

(d) The Administrative Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile or Electronic Transmission) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing (other than a
Swingline Loan), not later than 11:00 a.m., New York City time, one (1) Business
Day before the date of prepayment and (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate per
annum on the average daily amount of the Available Commitment during the period
from and including the Effective Date to but excluding the date on which such
Lenders’ Commitments terminate. Accrued commitment fees shall be payable in
arrears on the first calendar day following each calendar quarter and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereofEffective Date. All commitment fees in respect of
Commitments shall be payable in Dollars and shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(b) The Borrowers agree to pay the fees due and payable pursuant to the Fee
Letter and fees payable in the amounts and at the times separately agreed upon
between the Borrowers, the Lead Arranger and the Administrative Agent.

(c) In consideration of the issuance of any Letter of Credit pursuant to
Section 2.06 hereof, the Borrower agrees to pay (i) to the Administrative Agent,
for the ratable benefit of the Lenders, the Letter of Credit Fee and (ii) to the
Administrative Agent or Issuing Bank, as applicable, all other fees, expenses
and amounts payable under Sections 2.06(d) or (h). All Letter of Credit Guaranty
Fees shall be due and payable monthly on the first day of each month.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

-62-



--------------------------------------------------------------------------------

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Each Protective Advance shall bear interest at the sum of the Alternate Base
Rate plus the Applicable Margin plus 2%.

(d) Notwithstanding the foregoing, so long as an Event of Default has occurred
and is continuing under Section 7.01(g) or (h) or so long as any other Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders elect, at their option, by notice to the Administrative
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.03 requiring the consent of “each
Lender affected thereby” for reductions in interest rates), the outstanding
principal amount of all Loans and, to the extent permitted by applicable law,
any interest payments thereon not paid when due and any fees and other amounts
then due and payable hereunder, shall, commencing upon the occurrence of such
Event of Default, notwithstanding, if applicable, when such election is made,
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand by the
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
ABR Loans).

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon termination of the Commitments and on the
Maturity Date; provided that (i) interest accrued pursuant to Section 2.13(d)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest and Letter of Credit Fees hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed. The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

-63-



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making, continuing, converting to or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Administrative
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity
requirement, compulsory loan, deposit insurance or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), then the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered as set
forth on a statement delivered to the Borrowers by such Lender.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital or liquidity adequacy), then from time to time the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered as set forth on
a statement delivered to the Borrowers by such Lender.

 

-64-



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as specified in Sections 2.15(a)
or (b) shall be delivered to the Administrative Borrower and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Administrative Borrower
pursuant to Section 2.19 or 9.03(e), then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error. The applicable Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

-65-



--------------------------------------------------------------------------------

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower or
any other Loan Party under this Agreement or any other Loan Document shall be
made free and clear of and without deduction for any Taxes other than deductions
on account of Taxes that are required by law; provided that (i) if any Borrowers
or the Administrative Agent shall be required to deduct any Indemnified Taxes
from such payments, such Borrowers shall increase the sum payable by an amount
equal to the sum of (x) the amount deducted in respect of such Indemnified Taxes
and (y) all Taxes applicable to additional sums payable under this
Section 2.17(a), (ii) such Borrowers and/or the Administrative Agent shall make
only such deductions required by law, and (iii) such Borrowers and/or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent, and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes and any other Taxes, in each case, paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of such Borrower or any other Loan Party under
this Agreement or any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Such indemnification shall be made on an
after-Tax basis, such that the payment of the indemnification shall be increased
by an amount equal to the sum of (x) the amount deducted in respect of such
Indemnified Taxes, (y) all Taxes applicable to additional sums payable under
this Section 2.17(c) and (z) all reasonable expenses of the Administrative Agent
or Lender.

(d) As soon as practicable after any payment of either any Indemnified Taxes or
any other Taxes by any Borrower to a Governmental Authority, the Administrative
Borrower shall deliver to the Administrative Agent (i) if reasonably available,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, (ii) a copy of the return reporting such
payment or (iii) other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Any Lender that is legally entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant
Borrowers are located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Administrative
Borrower (with a copy to the Administrative Agent), on or prior to the date on
which such Lender becomes a party to this Agreement (and on or before the date
that any such documentation described below expires or becomes obsolete and
after the occurrence of any event requiring a change to such documentation),
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by such Borrowers as will permit such payments to be
made without withholding or at a reduced rate of withholding. Without limiting
the foregoing, each Non-U.S. Lender shall comply with any certification,
documentation, information or other reporting necessary to establish relief or
an exemption from

 

-66-



--------------------------------------------------------------------------------

withholding under FATCA and shall provide any other documentation reasonably
requested by Loan Party or Administrative Agent sufficient for the Loan Party
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Non-U.S. Lender has complied with such applicable reporting
requirements. However, a Lender will only be required to comply with the
provisions of this paragraph (i) as long as such Lender is legally entitled to
do so and (ii) if compliance with the provisions of this paragraph does not
materially impact, in the sole discretion of such Lender, such Lender’s
commercial position.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund, whether in the form of a payment, credit or
offset (but only to the extent such credit or offset is actually utilized), of
any Indemnified Taxes as to which it has been indemnified by any Borrowers or
with respect to which any Borrowers have paid additional amounts pursuant to
Section 2.17(a) and no Event of Default is then continuing, it shall pay over
such refund to such Borrowers (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrowers under this Section 2.17 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses and Taxes of the Administrative Agent or such Lender and
without interest (other than any interest paid, credited or allowed as an
offset, by the relevant Governmental Authority with respect to such refund,
which interest shall be paid to such Borrowers); provided, that such Borrowers,
upon the request of the Administrative Agent or such Lender, agree to repay the
amount paid over to such Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Nothing in this
Section 2.17 shall be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to the Borrowers or any other Person. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to Borrowers
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest or fees or of amounts payable under Sections
2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 11
West 42nd St., New York, New York 10036 except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.04 shall be made
directly to the Persons entitled thereto and payments pursuant to the other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent and the Collateral Agent shall distribute any such payments received by it
for the account of any

 

-67-



--------------------------------------------------------------------------------

other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
Checks and cash or other immediately available funds from collections of items
of payment and proceeds of any Collateral shall be applied in whole or in part
against the Obligations, on the first Business Day following the day of receipt
by the Administrative Agent, subject to actual collection.

(b) Notwithstanding anything to the contrary contained in this Agreement, unless
so directed by the Administrative Borrower, or unless a Default or an Event of
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan,
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans and, in any event, the applicable Borrowers shall pay the break funding
payment required in accordance with Section 2.16.

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.04), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Administrative
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section 2.18 or may be deducted from any deposit account of the applicable
Borrowers under the control of the Administrative Agent pursuant to a Blocked
Account Agreement or other control agreement in form and substance satisfactory
to the Administrative Agent. The Borrowers hereby irrevocably authorize (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agree that all such amounts charged shall
constitute Loans (including Swingline Loans and Protective Advances) and that
all such Borrowings shall be deemed to have been requested pursuant to Sections
2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to charge
any deposit account of the Borrowers maintained with the Administrative Agent
for each payment of principal, interest and fees as it becomes due hereunder or
any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this

 

-68-



--------------------------------------------------------------------------------

Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this subsection shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the applicable Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrowers have not in fact made
such payment, then each of such Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05, 2.06(b), 2.07, 2.18(e) or 8.07, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
any such Section until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment); and

(b) the Borrowers may, at their sole expense and effort, require such Lender or
any Defaulting Lender (such Lender or Defaulting Lender herein, a “Departing
Lender”), upon notice from the Administrative Borrower to the Departing Lender
and the Administrative Agent,

 

-69-



--------------------------------------------------------------------------------

to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent and the Issuing Bank, which consent
shall not unreasonably be withheld, (ii) the Departing Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrowers
(in the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Departing Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

SECTION 2.20 Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender and the Borrowers shall be liable to pay to
the Administrative Agent and the Lenders, and each Borrower hereby indemnifies
the Administrative Agent and the Lenders and holds the Administrative Agent and
the Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 2.20 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Administrative Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to the Administrative
Agent’s and the Lenders’ rights under this Agreement and shall be deemed to have
been conditioned upon such payment or application of proceeds having become
final and irrevocable. The provisions of this Section 2.20 shall survive the
termination of this Agreement.

SECTION 2.21 Defaulting Lenders. In the event that any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

(a) such Defaulting Lender’s Commitment and outstanding Loans shall be excluded
for purposes of calculating the fee payable to Lenders in respect of
Section 2.12(a), and such Defaulting Lender shall not be entitled to receive any
fee pursuant to Section 2.12(a) with respect to such Defaulting Lender’s
Commitment or Loans.

(b) the Commitments and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.03),

 

-70-



--------------------------------------------------------------------------------

provided that any waiver, amendment or modification requiring the consent of
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

(c) in the event a Defaulting Lender has defaulted on its obligation to fund any
Loan, or purchase any participation pursuant to Section 2.05(b) or
Section 2.06(b) hereof, until such time as the Default Excess with respect to
such Defaulting Lender has been reduced to zero, any prepayments or repayments
on account of the Loans or participations purchased pursuant to Section 2.05(b)
or Section 2.06(b) shall be applied to the Loans and funded participations of
other Lenders as if such Defaulting Lender had no Loans or funded participations
outstanding.

(d) If any Swingline Loans or Letter of Credit Obligations are outstanding at
the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loans and Letter of Credit Obligations
shall be reallocated among the non-defaulting Lenders in accordance with their
respective Applicable Percentage of the total Commitment provided that no
Lender’s Exposure shall exceed its Commitment;

(ii) if the reallocation described in paragraph (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the amount of the Swingline
Loans equal to Defaulting Lender’s Applicable Percentage thereof after giving
effect to any partial reallocation pursuant to paragraph (i) above and
(B) second, cash collateralize such Defaulting Lender’s Applicable Percentage of
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to paragraph (i) above) in accordance with the procedures set forth in
Section 2.06(c) and for so long as any such Letter of Credit Obligations are
outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Applicable Percentage of Letter of Credit Obligations pursuant to this
Section 2.21(d), the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.06(d) with respect to the portion of
such Defaulting Lender’s Applicable Percentage of Letter of Credit Obligations
which have been cash collateralized (and the Defaulting Lender shall not be
entitled to receive any such fees);

(iv) if the Defaulting Lender’s Applicable Percentage of Letter of Credit
Obligations are reallocated pursuant to this Section 2.21, then the letter of
credit fees payable to the non-defaulting Lenders pursuant to Section 2.06(d)
shall be adjusted accordingly; and

(v) if any Defaulting Lender’s Applicable Percentage of Letter of Credit
Liabilities is not cash collateralized or reallocated pursuant to this
Section 2.21(d), then without prejudice to any rights or remedies of the Issuing
Bank hereunder, all letter of credit fees payable under Section 2.06(d) with
respect to such Defaulting Lender’s Applicable Percentage of Letter of Credit
Obligations shall be payable to the Issuing Bank.

 

-71-



--------------------------------------------------------------------------------

(e) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, extend or increase any Letter of Credit unless it is reasonably satisfied
that the related exposure will be 100% covered by the Commitments of the
non-defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.06(c), and participating interests in any such
newly issued, extended or increased Letter of Credit or newly made Swingline
Loan shall be allocated among non-defaulting Lenders in a manner consistent with
Section 2.21(d)(i) (and Defaulting Lenders shall not participate therein).

(f) In the event that the Administrative Agent, the Issuing Bank and the
Swingline Lender each agrees that a Defaulting Lender has adequately remedied
all matters which caused such Lender to become a Defaulting Lender, then the
Applicable Percentages of Swingline Loans and Letter of Credit Obligations of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) or participations in the Loans
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans or participations in accordance with its Applicable
Percentage.

(g) The rights and remedies with respect to a Defaulting Lender under this
Section 2.21 are in addition to any other rights and remedies which the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, may have against such Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent, the Lenders and
the Issuing Bank that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its properties and to carry on its business as now conducted
and, except where the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any

 

-72-



--------------------------------------------------------------------------------

Governmental Authority, except such as have been obtained or made and are in
full force and effect and except any filings of the Mortgages or any of the
foregoing which are immaterial in nature and except for filings necessary to
perfect Liens created under the Loan Documents, as contemplated by Section 3.16,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon any
Loan Party or its Subsidiaries or its assets, or give rise to a right thereunder
to require any payment to be made by any Loan Party or its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or its Subsidiaries except Liens created under the Loan
Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Pro Forma Information (including the notes thereto), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) consummation of the
Transactions, (ii) the Loans and other extensions of credit hereunder to be made
on the Effective Date and the use of proceeds thereof and (iii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Information
has been prepared based on good faith estimates and assumptions believed to be
reasonable at the time made, it being recognized by the Lenders that such
information as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such the financial plan and
forecast may differ materially from the projected results.

(b) ICD has heretofore furnished to the Lenders (i) audited combined balance
sheets of ICD as of each of the Fiscal Years ending in December 31, 2012 and
December 31, 2013 and the notes thereto and the related combined statements of
operations, shareholders’ equity and cash flows of ICD for the Fiscal Years then
ended and (ii) unaudited combined balance sheets of ICD as of the Fiscal Quarter
ending June 30, 2014 and the related combined statements of operations,
shareholders’ equity and cash flows of ICD for the Fiscal Quarter then ended
(subject to non-cash income adjustments related to derivative liability with
respect to Capital Stock of ICD consisting of warrants, tax liability and other
items agreed to by the Administrative Agent). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of ICD as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clauses
(ii) and (iii) above.

(c) Since December 31, 2013 there has been no change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Loan Parties
and their Subsidiaries, taken as a whole, which could reasonably be expected to
have a Material Adverse Effect.

SECTION 3.05 Intellectual Property. Each Loan Party and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary to the current and future anticipated conduct of
the Loan Parties’ and their Subsidiaries’ business, a correct and complete list
of which, as of the Third Amendment Effective Date and after giving effect to
the consummation of the Transactions, is set forth on

 

-73-



--------------------------------------------------------------------------------

Schedule 3.05, and the use thereof by the Loan Parties and their Subsidiaries
does not infringe in any material respect upon the rights of any other Person,
and the Loan Parties either (i) own the entire right, title and interest thereto
or (ii) hold such interest pursuant to a valid, subsisting and enforceable
license.

SECTION 3.06 Litigation. There are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

SECTION 3.07 Compliance with Laws. Each Loan Party and each of its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08 Investment and Holding Company Status. No Loan Party nor any of its
Subsidiaries is, nor is controlled by a company that is, an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

SECTION 3.09 Taxes. Except as disclosed on Schedule 3.09, each Loan Party and
its Subsidiaries has timely filed or caused to be filed all federal and other
material Tax returns and reports required to have been filed by it and has paid
or caused to be paid all Taxes required to have been paid by it, except
(x) Taxes that are being Properly Contested and (y) other Taxes not exceeding
$250,000 in the aggregate the non-payment of which, in the aggregate, is not
reasonably expected to have a Material Adverse Effect. Except as disclosed on
Schedule 3.09, no Tax liens have been filed and no material claims have been
asserted in writing with respect to any such Taxes.

SECTION 3.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by an
amount that could reasonably be expected to result in a Material Adverse Effect
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.

 

-74-



--------------------------------------------------------------------------------

(b) No Non-U.S. Plan has incurred any unfunded liability which could reasonably
be expected to give rise to a Material Adverse Effect.

(c) Except as required by applicable law, or which could not reasonably be
expected to give rise to a Material Adverse Effect, neither the Borrowers nor
any Subsidiary thereof maintains, sponsors or contributes to any plan, policy or
arrangement that provides medical benefits to retirees or their beneficiaries.

SECTION 3.11 Disclosure. Each Loan Party and its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which they are subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such projected statements are
based on good faith estimates and assumptions believed to be reasonable at the
time made.

SECTION 3.12 Material Agreements.

(a) As of the Original Closing Date, each Loan Party has provided to
Administrative Agent or its counsel, on behalf of Lenders, accurate and complete
copies (or summaries) of all of the following agreements or documents to which
it is subject (the “Material Agreements”) and each of which is listed in
Schedule 3.12: (i) supply agreements and purchase agreements not terminable by
such Loan Party within sixty (60) days following written notice issued by such
Loan Party and involving transactions in excess of $250,000 per annum;
(ii) leases of equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $250,000 per annum;
(iii) licenses and permits held by the Loan Parties, the absence of which could
be reasonably likely to have a Material Adverse Effect; (iv) instruments and
documents evidencing any Indebtedness of such Loan Party in excess of $250,000
and any Lien granted by such Loan Party with respect thereto; (v) instruments
and agreements evidencing the issuance of any equity securities, warrants,
rights or options to purchase equity securities of such Loan Party; (vi) its
daywork drilling contracts and (vii) any other agreement to which a Loan Party
is a party in interest the absence of which could be reasonably likely to have a
Material Adverse Effect.

(b) Except as disclosed in Schedule 3.12, no material breach or material default
(or event or condition, which after notice or lapse of time, or both, would
constitute a material breach or material default) has occurred under (i) any
material contract to which any Borrower is a party or (ii) any instrument or
agreement governing Material Indebtedness.

 

-75-



--------------------------------------------------------------------------------

SECTION 3.13 Solvency.

(a) Immediately after the consummation of the Transactions and immediately
following the making of each Borrowing and the issuance of each Letter of
Credit, if any, and after giving effect to the application of the proceeds of
such Borrowing or such issuance of a Letter of Credit, with respect to any Loan
Party, (i) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) each Loan Party will not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted after the date hereofThird Amendment
Effective Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and
believes that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing of and amounts
of cash to be received by it or any such Subsidiary and the timing of the
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.14 Capitalization and Subsidiaries. As of the Third Amendment
Effective Date and after giving effect to the consummation of the Transactions,
Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to ICD of each and all of ICD’s Subsidiaries, (b) a true and
complete listing of each class of each Loan Party’s authorized Capital Stock, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and (c) the type of entity of each Loan Party and each of its
Subsidiaries. All of the issued and outstanding Capital Stock owned by any Loan
Party has been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and is fully paid and
non-assessable.

SECTION 3.15 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly or indirectly, from
(i) successful operations of each of the other Loan Parties, and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Collateral Agent, for the benefit of the Collateral Agent and
the Secured Parties, and the filing, recording or registering of financing
statements or analogous documents under other applicable

 

-76-



--------------------------------------------------------------------------------

personal property security laws in the jurisdictions listed on Schedule 3.16,
and the recording of the Mortgages in the offices listed on Schedule 3.16, the
filing of the Patent Security Agreement and Trademark Security Agreement with
the U.S. Patent and Trademark Office and the filing of the Copyright Security
Agreement with the United States Copyright Office, all of which filings were
made on the Original Closing Date, constitute perfected and continuing Liens on
the Collateral, securing the Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except for (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Collateral Agent pursuant to any applicable law, and (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Collateral Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.17 Labor Matters. As of the Third Amendment Effective Date and after
giving effect to the consummation of the Transactions (a) except as set forth on
Schedule 3.17, there is no collective bargaining agreement or other material
labor contract covering employees of any Loan Party or any of its Subsidiaries,
(b) no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of any Loan Party or
any of its Subsidiaries or for any similar purpose, and (c) there is no pending
or (to the best of the Borrowers’ knowledge) threatened, strike, work stoppage,
material unfair labor practice claim, or other material labor dispute against or
affecting any Loan Party or any of its Subsidiaries or employees.

SECTION 3.18 Affiliate Transactions. Except for customary board of director’s
fees payable to Borrower’s board members (other than a member who is also a
controlling shareholder) in the Ordinary Course of Business or as set forth on
Schedule 3.18, as of the Third Amendment Effective Date and after giving effect
to the consummation of the Transactions, there are no existing or proposed
agreements, arrangements, understandings, or transactions between any Loan Party
and any Affiliates (other than Subsidiaries) of any Loan Party or any members of
their respective immediate families.

SECTION 3.19 [Reserved].

SECTION 3.20 Broker’s and Transaction Fees. No Loan Party has any obligation to
any Person in respect of any finder’s, broker’s or investment banker’s fees in
connection with the Transactions.

SECTION 3.21 Title; Real Property. Each Loan Party has good and marketable title
to, or valid leasehold interests in, all real or immovable property and good
title to all personal or movable property, in each case that is purported to be
owned or leased by it, including those reflected on the most recent financial
statements delivered by the Loan Parties or purported to have been acquired by
any Loan Party after the date of such financial statements (except as sold or
otherwise disposed of since such date as permitted by this Agreement), and none
of such properties and assets is subject to any Lien, except Liens permitted
under Section 6.02. The Loan Parties have received all requisite deeds,
assignments, waivers, consents, non-disturbance and recognition or similar
agreements, bills of sale and other documents in respect of, and have duly
effected all recordings, filings and other actions necessary to establish,
protect and perfect, the Loan Parties’ right, title and interest in and to all
such property that is included in the Borrowing Base.

 

-77-



--------------------------------------------------------------------------------

(a) Set forth on Schedule 3.21 is a complete and accurate list of all real or
immovable property owned, leased, licensed or otherwise used in the operations
of the business of each Loan Party and showing the current street address
(including, where applicable, county, state and other relevant jurisdictions),
record owner (if owned) or leasehold interest holder and, (if leased) lessee or
other user thereof. Each of such leases and subleases is valid and enforceable
in accordance with its terms (except as such enforceability may be subject to or
limited by bankruptcy, insolvency, reorganization or other similar laws) and is
in full force and effect, and to each Loan Party’s knowledge, no default by any
party to any material lease or material sublease exists.

(b) Except as set forth on Schedule 3.21 as of the Third Amendment Effective
Date, no Loan Party owns or holds, or is obligated under, subject to or a party
to, any lease, option, right of first refusal or other right (contractual or
otherwise) to purchase, acquire, sell, assign, dispose of or lease any Mortgaged
Property or any material real or immovable property of such Loan Party.

SECTION 3.22 Environmental. Except as set forth on Schedule 3.22:

(a) The operations of each Loan Party are and have been for the past four years
in compliance with all applicable Environmental Laws, other than (i) any past
non-compliance for which there are no remaining obligations or liabilities, and
(ii) non-compliances that, in the aggregate, would not have a reasonable
likelihood of resulting in a Material Adverse Effect.

(b) No Lien in favor of any Governmental Authority securing, in whole or in
part, Environmental Liabilities is attached to any property of any Loan Party
and, to the knowledge of any Loan Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property.

(c) No Loan Party has caused or suffered to occur a Release of Hazardous
Materials on, at, in, under, above, to, or from any real or immovable property
of any Loan Party and each such real or immovable property is free of
contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in a Material Adverse Effect.

(d) No Loan Party, or to its knowledge, any corporate predecessor, (i) is or has
been engaged in operations, or (ii) knows of any facts, circumstances or
conditions, including receipt of any information request or notice of potential
responsibility under CERCLA or similar Environmental Laws, that, in the
aggregate, would have a reasonable likelihood of resulting in Environmental
Liabilities, except as could not reasonably be expected to result, in the
aggregate, in a Material Adverse Effect.

(e) Each Loan Party has made available to the Administrative Agent copies of the
environmental reports, reviews and audits and other documents pertaining to
actual or potential Environmental Liabilities set forth on Schedule 3.22.

 

-78-



--------------------------------------------------------------------------------

SECTION 3.23 Insurance. Schedule 3.23 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Third Amendment
Effective Date. Each insurance policy listed in Schedule 3.23 is in full force
and effect as of the Third Amendment Effective Date and all premiums in respect
thereof that are due and payable as of the Third Amendment Effective Date have
been paid.

SECTION 3.24 Deposit Accounts. Schedule 3.24 lists all banks and other financial
institutions at which any Loan Party or any of its Subsidiaries maintains
deposit or other accounts as of the Third Amendment Effective Date, including
any Payment Accounts, and such Schedule correctly identifies the name of each
depository, the name in which the account is held, a description of the purpose
of the account and the complete account number therefor.

SECTION 3.25 Customer and Trade Relations. As of the Third Amendment Effective
Date, there exists no actual or, to the knowledge of any Loan Party, threatened
termination or cancellation of, or any material adverse modification or change
in the business relationship of any Loan Party or any of its Subsidiaries with
any customer or group of customers whose purchases during the preceding twelve
(12) months caused them to be ranked among the ten largest customers of such
Loan Party or Subsidiary; or the business relationship of any Loan Party or any
of its Subsidiaries with any supplier material to its operations.

SECTION 3.26 Patriot Act. Each Loan Party is in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (ii) the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001). No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. Without
limiting the foregoing, each Loan Party represents and warrants that neither it
nor any of its Subsidiaries nor any director, officer, or employee thereof, nor,
to the Borrower’s knowledge, any, agent, affiliate or representative of the
Borrower, is an individual or entity that is, or is owned or controlled by a
Person that is: (i) the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union or Her Majesty’s Treasury
(collectively, “Sanctions”), nor (ii) located, organized or resident in a
country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan and Syria).
Further, each Loan Party represents and warrants that it will not, directly or
indirectly, use the proceeds of the Loans in the offering, or to lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person: (i) to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such

 

-79-



--------------------------------------------------------------------------------

funding or facilitation, is the subject of Sanctions; or (ii) in any other
manner that will result in a violation of Sanctions by any Person (including any
Person participating in the offering, whether as underwriter, advisor, investor
or otherwise).

SECTION 3.27 Rigs. Set forth in Schedule 3.27 hereto is a complete record of all
Rigs owned by each Borrower as of the Third Amendment Effective Date including
(on a Rig-by-Rig basis): (a) identification of the rig number of each Rig and
the owner thereof, (b) identification of the location of each Rig (by county and
state), (c) a notation of whether or not the Rig is operating under a drilling
contract at a customer’s working job site and (d) whether such Rig is covered or
required to be covered by a certificate of title and the state of issuance
thereof. The Administrative Agent shall at all times have access, to the extent
any Borrower has the power to grant the Administrative Agent such access, to the
Rigs located on such property, and unless otherwise agreed to by the
Administrative Agent, the Administrative Agent shall have the right to enter on
such property and to remove such Rigs therefrom without interference from, or
imposition of any Lien on, such Rig by any owner, landlord, tenant or other
Person with an interest in such property. Each Rig (i) constitutes goods which
are movable, of a type normally used in more than one jurisdiction and not
designed to be permanently used in any one location; and (ii) is not a fixture
under the laws of any jurisdiction in which any such Rig is located. Each Rig is
neither a “motor vehicle” nor property of the type such that the perfection of a
Lien with respect to such Rig would be governed by a certificate-of-title
statute and would not be governed exclusively by the UCC. Each Borrower has
delivered to the Administrative Agent true, correct and complete copies of its
model turnkey contract and its daywork drilling contracts. Each Borrower
represents and warrants that such contracts are not and will not constitute
chattel paper or instruments.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make the initial
Loans and the obligation of the Issuing Bank to provide or assist the Borrowers
in obtaining initial Letters of Credit hereunder shall become effective on the
date on which, in addition to the satisfaction of the conditions precedent set
forth in Section 4.02, each of the following conditions is satisfied (or waived
in accordance with Section 9.03), unless the satisfaction of such item is
postponed pursuant to Section 5.14:

(a) Executed Loan Documents. This Agreement, the Collateral Documents and the
other Loan Documents shall have been duly executed by each Loan Party that is to
be a party thereto and shall be in full force and effect on the Effective Date.
The Collateral Agent on behalf of the Secured Parties shall, upon the filing of
the applicable documentation, have a security interest in the Collateral of the
type and priority described in each Collateral Document;

(b) Certified Organizational Documents, Etc. The Administrative Agent shall have
received each of the following documents, all of which shall be reasonably
satisfactory in form and substance to the Administrative Agent:

(i) certified copies of the certificate of incorporation, certificate of limited
partnership, or comparable organizational document of each Loan Party, with all

 

-80-



--------------------------------------------------------------------------------

amendments, if any, certified by the appropriate Governmental Authority, and the
bylaws, regulations, operating agreement or similar governing document of each
Loan Party, in each case certified by the corporate secretary, general partner
or comparable authorized representative of such Loan Party, as being true and
correct and in effect on the Effective Date;

(ii) certificates of incumbency and specimen signatures with respect to each
Person authorized to execute and deliver this Agreement and the other Loan
Documents on behalf of each Loan Party and each other Person executing any
document, certificate or instrument to be delivered in connection with this
Agreement and the other Loan Documents and, in the case of each Borrower, to
request Borrowings and the issuance of Letters of Credit;

(iii) a certificate evidencing the existence of and good standing of each Loan
Party from the Secretary of State of its jurisdiction of organization and each
other jurisdiction in which such Person is qualified to do business or in which
the failure of such Person to be so qualified would result in a Material Adverse
Effect; and

(iv) copies of all resolutions adopted and actions taken by each Loan Party to
authorize the execution, delivery, and performance of this Agreement, the other
Loan Documents, and the Borrowings and the issuance of Letters of Credit, as
applicable, in each case, certified by the corporate secretary, general partner
or comparable authorized representative of such Loan Party, as being in effect
on the Effective Date;

(c) Certificates. The Administrative Agent shall have received each of the
following documents, all of which shall be reasonably satisfactory in form and
substance to the Administrative Agent:

(i) by a Financial Officer: a certificate of each Loan Party dated the Effective
Date and signed

(A) stating that all of the representations and warranties made or deemed to be
made under the Loan Documents are true and correct as of the Effective Date (or
if made with respect to another date, as of such other date);

(B) stating that no Default or Event of Default exists at the time of and
immediately after giving effect to the Borrowings and/or issuances of Letters of
Credit on the Effective Date;

(C) specifying the account of the Borrowers to which the Administrative Agent is
authorized to transfer the proceeds of the Loans;

(ii) a certificate from the chief financial officer of each Loan Party dated the
Effective Date, certifying that such Loan Party, after giving effect to the
consummation of the Transactions occurring on the Effective Date, is Solvent;

(iii) a Borrowing Base Certificate effective as of the Business Day preceding
the day such initial Loans are to be funded or any such Letter of Credit is to
be issued; and

(iv) a certificate setting forth the deposit accounts of the Borrowers (the
“Funding Accounts”) to which the Administrative Agent is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement;

 

-81-



--------------------------------------------------------------------------------

(d) Letter of Credit Deliverables. With respect to any Letter of Credit to be
issued on the Effective Date, all documentation required by Section 2.06, duly
executed;

(e) Opinion of Counsel. Signed opinion of counsel for the Loan Parties addressed
to the Agents and the Lenders and dated the Effective Date, opining as to such
matters in connection with this Agreement, the Collateral Documents, the other
Loan Documents and the Transactions as the Agents may reasonably request, such
opinion to be in a form, scope, and substance reasonably satisfactory to the
Agents and their counsel;

(f) Collateral Questionnaire. The Collateral Agent shall have received a
Collateral Questionnaire with respect to the Loan Parties dated the Effective
Date and duly executed by an Authorized Officer of the Loan Parties, and shall
have received the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation or other jurisdictions as reasonably requested
by the Administrative Agent, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
reasonably satisfactory to the Collateral Agent that the Liens indicated in any
such financing statement (or similar document) would be permitted under
Section 6.02 or have been or will be contemporaneously released or terminated;

(g) Financial Statements.

(i) The Administrative Agent and Lenders shall have received and be reasonably
satisfied with the form of monthly pro forma consolidated profit and loss
statements, balance sheets and cash flow projections (including detailed capital
expenditures) for the first full year after the Effective Date for the Borrowers
and their Subsidiaries, and on an annual basis thereafter for the next two years
(the “Pro Forma Information”), and such Pro Forma Information, taken as a whole,
shall not be inconsistent in a material and adverse manner with any pro forma
information or projections delivered to the Administrative Agent and Lenders
prior to the Effective Date. The Pro Forma Information shall have been prepared
based upon good faith estimates and assumptions believed by management of the
Borrowers to be reasonable at the time made and shall contain adequate text
explaining the significant assumptions on which they were based;

(ii) The Administrative Agent and Lenders shall have received the financial
statements and reports referred to in Section 3.04(b) and such financial
statements and reports shall not be materially inconsistent with the financial
statements and reports previously provided to the Administrative Agent and
Lenders prior to the Effective Date. The Administrative Agent shall be satisfied
that no Material Adverse Effect has occurred since December 31, 2013;

(h) Capital Structure, Management and Capitalization. The capital structure and
shareholder, management or similar agreements with respect to the Borrowers and
their Subsidiaries, and all documentation relating to the contributions of their
direct and indirect equity holders, shall be satisfactory to the Administrative
Agent;

 

-82-



--------------------------------------------------------------------------------

(i) Use of Proceeds. The Administrative Agent shall have received a breakdown of
all uses of proceeds of any Loans to be made on the Effective Date, including
fees and expenses, and approved to its satisfaction that such Loan proceeds will
be used in conformity with Section 5.08;

(j) Availability. Upon making the initial Loans (including such Loans made to
finance the fees, costs, and expenses then payable under this Agreement and the
other Loan Documents) and issuing any Letters of Credit on the date of making
the initial Loans, Availability shall not be less than $75,000,000.

(k) Discharge of Liens. The Agents shall have received evidence that all Liens
(other than Permitted Encumbrances) affecting the assets of the Loan Parties
have been or will be discharged on or before the Effective Date;

(l) Possessory Collateral. The Collateral Agent shall have received all
possessory collateral required pursuant to the Collateral Documents, duly
endorsed in a manner satisfactory to the Collateral Agent indicating the
Collateral Agent’s security interest therein;

(m) Landlord Waivers and Consents. The Borrowers shall have used commercially
reasonable efforts to cause to be delivered to the Collateral Agent landlord
waivers and consents, each in a form reasonably satisfactory to the Collateral
Agent, from all landlords at all properties leased by any Loan Party;

(n) No Other Indebtedness. Immediately after giving effect to the Transactions
and the other transactions contemplated hereby, no Loan Party shall have any
outstanding Indebtedness other than (a) Indebtedness outstanding under the Loan
Documents and (b) Indebtedness permitted by Section 6.01;

(o) Fees and Expenses. The Borrowers shall have paid all fees and expenses of
the Agents incurred in connection with any of the Loan Documents and the
transactions contemplated thereby in each case to the extent invoiced;

(p) USA PATRIOT Act. The Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

(q) Governmental and Third Party Approvals. All governmental and third party
approvals necessary in connection with this Agreement and the other Loan
Documents shall have been obtained and be in full force and effect, and all
waiting periods shall have expired without any action being taken or threatened
by any authority that would restrain or otherwise impose adverse conditions on
this Agreement or the other Loan Documents; and

(r) The Agents shall have received such other documents and instruments as the
Agents or any Lender may reasonably request.

 

-83-



--------------------------------------------------------------------------------

The acceptance by the Borrowers of any Loans made or Letters of Credit issued on
the Effective Date shall be deemed to be a representation and warranty made by
the Borrowers to the effect that all of the conditions precedent to the making
of such Loans or the issuance of such Letters of Credit have been satisfied
(other than such conditions that are subject to the satisfaction of the Lenders
or Agents), with the same effect as delivery to the Agents and the Lenders of a
certificate signed by an Authorized Officer of the Borrowers, dated the
Effective Date, to such effect. Execution and delivery to the Administrative
Agent by a Lender of a counterpart of this Agreement shall be deemed
confirmation by such Lender that (i) all conditions precedent in this
Section 4.01 have been fulfilled to the satisfaction of such Lender, (ii) the
decision of such Lender to execute and deliver to the Administrative Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on an Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 4.01, and (iii) all documents sent
to such Lender for approval, consent, or satisfaction were acceptable to such
Lender.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and the issuance of any Letter of Credit
(including any extension or renewal thereof or amendment thereto), in each case
is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Borrowing or issuance, as the case may
be, except (i) to the extent that any such representation or warranty
specifically refers to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects and (iii) that for
purposes of this Section 4.02, the representations and warranties contained in
Section 3.04(b) shall be deemed to refer to the most recent financial statements
delivered pursuant to Sections 5.01(a) and (c).

(b) At the time of and immediately after giving effect to such Borrowing or
issuance, no Default or Event of Default shall have occurred and be continuing.

(c) After giving effect to any Revolving Borrowing or issuance, Availability is
not less than zero.

(d) In the case of any such Borrowing, the Administrative Agent shall have
received a Borrowing Request pursuant to Section 2.03 and, in the case of any
such Letter of Credit, the Administrative Agent and Issuing Bank shall have
received all documentation pursuant to Section 2.06(e).

Each such Borrowing or issuance shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
Sections 4.02(a), (b), (c), and (d).

 

-84-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all other Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) shall have been paid in full and no Letter of Credit remains
outstanding (unless cash collateralized in accordance with this Agreement), the
Borrowers jointly and severally covenant and agree with the Administrative
Agent, the Collateral Agent and the Lenders that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent:

(a) within ninety (90) days after the end of each fiscal year of ICD its audited
consolidated and unaudited consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with unaudited business segment reporting to the extent required
by GAAP and the Securities and Exchange Commission, setting forth in each case
in comparative form the figures for the previous fiscal year, which in the case
of such consolidated financial statements shall be reported on by independent
public accountants of recognized national standing (without a “going concern”
qualification, paragraph of emphasis or explanatory note or any like
qualification, explanation or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of ICD and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, accompanied
by any management letter prepared by said accountants;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
ICD, its consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the fiscal year, together with
unaudited business segment reporting to the extent required by GAAP and the
Securities and Exchange Commission, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of ICD and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) within fifteen (15) Business Days after the end of each fiscal month of ICD,
its unaudited consolidated and consolidating balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
month and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of ICD and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal quarterly and year-end audit adjustments
and the absence of footnotes;

 

-85-



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clauses (a) and
(c) above, a certificate of a Financial Officer of the Administrative Borrower
in substantially the form of Exhibit C (each such certificate being a
“Compliance Certificate”) (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 which affects the financial statements accompanying such
certificate and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate. If a quarterly
adjustment reflected in the financial statements delivered under clause
(b) would render a previously delivered Compliance Certificate inaccurate or
misleading, then concurrently with the delivery of financial statements under
clause (b) above, the Administrative Borrower shall also deliver a Compliance
Certificate;

(e) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) not less than thirty (30) days prior to the end of each fiscal year, a copy
of the financial plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrowers and their Subsidiaries for each month of the immediately succeeding
fiscal year of ICD in form reasonably satisfactory to the Administrative Agent;

(g) as soon as available but in any event within ten (10) days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, in each case as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith;

(h) as soon as available but in any event within ten (10) days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, in each case as of the period then ended;

(i) a detailed aging of the Borrowers’ Accounts (1) including all invoices aged
by invoice date and (2) reconciled to the Borrowing Base Certificate delivered
as of such date prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

(ii) a Rig status report (indicating, among other details customarily required,
a breakdown with respect to each Rig by customer, location, daily contract rate
and expected contract duration);

 

-86-



--------------------------------------------------------------------------------

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Completed Drilling Rigs, such worksheets
detailing the Accounts and Rig Fleet Equipment excluded from Eligible Accounts
and Eligible Completed Drilling Rigs and the reason for such exclusion;

(iv) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement; and

(v) a schedule detailing the obligations of each Borrower and each of the
Borrowers’ Subsidiaries in respect of any Swap Agreement (for purposes of this
subsection, the obligations of any Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time);

(i) promptly upon the request of the Administrative Agent:

(i) copies of invoices in connection with the invoices issued by the Borrowers
in connection with any Accounts, credit memos, shipping and delivery documents,
and other information related thereto;

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Rigs purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(j) as soon as possible and in any event within twenty (20) days of filing
thereof, copies of all tax returns filed by any Loan Party with the Internal
Revenue Service;

(k) as soon as possible and in any event within two-hundred and seventy days
after the close of the fiscal year of ICD, a statement of the unfunded
liabilities of each Plan, certified as correct by an actuary enrolled under
ERISA;

(l) the Borrowers will furnish to the Agents each year at the time of delivery
of the annual financial statements with respect to the preceding Fiscal Year
pursuant to paragraph (a) above a certificate of an Authorized Officer updating
the information required pursuant to the Collateral Questionnaire or confirming
that there has been no change in such information since the Effective Date or
the date of the most recent certificate delivered pursuant to this paragraph
(m).

(m) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by any Borrower to its
shareholders generally, as the case may be; and

(n) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement as the Administrative
Agent or any Lender may reasonably request.

 

-87-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, other than with respect to
non-cash income adjustments related to derivative liability with respect to
Capital Stock of ICD consisting of warrants, all financial statements delivered
hereunder shall be prepared, and all financial covenants set forth in
Section 6.11, shall be calculated without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

SECTION 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the assertion by the holder of any Indebtedness of any Loan Party in excess
of $1,000,000 that any default exists with respect thereto or that any Loan
Party is not in compliance therewith;

(c) receipt of any notice of any governmental investigation or any litigation
commenced or threatened against any Loan Party that: (i) seeks damages in excess
of $250,000; or (ii) seeks injunctive relief, alleges criminal misconduct or the
violation of any law by any Loan Party or involves any product recall, in each
case which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect;

(d) any Lien (other than Permitted Encumbrances) securing a claim or claims made
or asserted against any of the Collateral;

(e) commencement of any proceedings contesting any tax, fee, assessment, or
other governmental charge in excess of $1,000,000;

(f) the opening of any new deposit account by any Loan Party with any bank or
other financial institution;

(g) any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;

(h) the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such accountants;

(i) any and all default notices sent or received under or with respect to
(i) any leased location or (ii) public warehouse where Collateral included in
the Borrowing Base is located (which shall be delivered within two (2) Business
Days after receipt thereof);

 

-88-



--------------------------------------------------------------------------------

(j) the occurrence of any ERISA Event or underfunding of any Non-U.S. Plan that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a liability for the Loan Parties and their
Subsidiaries greater than $1,000,000;

(k) (i) the occurrence of unpermitted Releases of Hazardous Material of which
any Loan Party is aware, (ii) the receipt by any Loan Party of any notice of
violation of or potential liability or similar notice under, or the existence of
any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (iii) the commencement of, or any
material change to, any action, investigation, suit, proceeding, claim, demand,
dispute alleging a violation of or liability under any Environmental Law, that,
for each of clauses (i), (ii) and (iii) (and, in the case of clause (iii), if
adversely determined), in the aggregate for each such clause, could reasonably
be expected to result in Environmental Liabilities in excess of $1,000,000;

(l) other than Rig Fleet Equipment damaged under normal working conditions and
as a result, repaired or out for repair in the Ordinary Course of Business, the
occurrence of any damage, destruction, decommissioning or sale of any Rig Fleet
Equipment with a replacement value of $1,000,000 or greater; and

(m) any development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other Authorized Officer of the
Administrative Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03 Existence; Conduct of Business. Each Borrower will, and will cause
each other Loan Party and its Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

SECTION 5.04 Payment of Obligations. Each Borrower will, and will cause each
other Loan Party and its Subsidiaries to, pay or discharge when due all Material
Indebtedness and all other material liabilities and obligations, including
taxes, except where the validity or amount thereof is being Properly Contested.

SECTION 5.05 Maintenance of Properties and Intellectual Property Rights. Each
Borrower will, and will cause each other Loan Party and its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition sufficient and advisable for the ordinary
operations of such Loan Party, and (b) obtain and

 

-89-



--------------------------------------------------------------------------------

maintain in effect at all times all material franchises, governmental
authorizations, intellectual property rights, licenses and permits, which are
necessary for it to own its property or conduct its business as conducted on the
date of this Agreement.

SECTION 5.06 Books and Records; Inspection Rights. Each Borrower will, and will
cause each other Loan Party and its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities in conformity with GAAP
and all requirements of law. Each Borrower will, and will cause each other Loan
Party and its Subsidiaries to, permit any representatives or independent
contractors designated by the Agents, upon reasonable prior notice, at the
expense of the Borrowers, to visit and inspect its properties, to inspect and
verify the Collateral, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, Borrowers’ obligation to reimburse Agents for such
inspections and verifications shall be limited to twice per calendar year so
long as no Default or Event of Default exists and Availability exceeds
$15,000,000. The Borrowers acknowledge, and upon the request of the
Administrative Agent will cause each other Loan Party to acknowledge, that the
Agents, after exercising their right of inspection, may prepare and distribute
to the Lenders certain Reports pertaining to the Loan Parties’ assets for
internal use by the Agents and the Lenders.

SECTION 5.07 Compliance with Laws. Each Borrower will, and will cause each other
Loan Party and its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (i) to pay fees and expenses in connection with the
Transactions, (ii) finance the ongoing in-house fabrication of new drilling rigs
and for contract drilling operations and (iii) for working capital needs and
general corporate purposes of the Borrowers and the other Loan Parties,
including Permitted Acquisitions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or any
other regulations of the Board or a violation of the Securities and Exchange Act
of 1934, in each case as in effect on the date of the making of such Loan and
such use of proceeds. Letters of Credit will be issued only to support the
working capital needs and general corporate purposes of the Borrowers and the
other Loan Parties. Without limiting the foregoing, each Loan Party agrees that
it will not, directly or indirectly, use the proceeds of the Loans in offering,
or to lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person: (i) to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions
or would result in violation of the United States Foreign Corrupt Practices Act
of 1977, as amended; or (ii) in any other manner that will result in a violation
of Sanctions or the United States Foreign Corrupt Practices Act of 1977, as
amended by any Person (including any Person participating in the offering,
whether as underwriter, advisor, investor or otherwise).

 

-90-



--------------------------------------------------------------------------------

SECTION 5.09 Insurance. Each Borrower will, and will cause each other Loan Party
and each subsidiary of a Loan Party to, maintain with financially sound and
reputable carriers against: (i) loss or damage by fire and loss in transit;
(ii) theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; (iii) business interruption; (iv) general liability; and (v) and
such other hazards, liabilities or risks, as is customary in the business of
such Person. All such insurance shall be in amounts, cover such assets and be
under policies reasonably acceptable to the Agents. All policies covering the
casualty of the Collateral are to be made payable to the Collateral Agent for
the benefit of the Secured Parties, as its interests may appear, in case of
loss, under a standard non-contributory “lender” or “secured party” clause and
are to contain such other provisions as the Collateral Agent may reasonably
require to fully protect the Secured Parties’ interest in the Collateral and to
any payments to be made under such policies. All certificates of insurance are
to be delivered to the Agents. In addition, each Borrower will provide loss
payable and additional insured endorsements in favor of the Agents. Such
endorsements shall provide for not less than thirty (30) days’ prior written
notice to the Agents of the exercise of any right of cancellation and that any
loss payable thereunder shall be payable notwithstanding any act or negligence
of any Loan Party or any Secured Party which might, absent such agreement,
result in a forfeiture of all or a part of such insurance payment. The Borrowers
will not, and will not permit any other Loan Party and its Subsidiaries to, use
or permit any property to be used in any manner which would be reasonably likely
to render inapplicable any insurance coverage. The Borrowers will cause any
insurance or condemnation proceeds received by any Loan Party to be immediately
forwarded to the Collateral Agent and the Collateral Agent shall remit such
proceeds to the Administrative Agent to be applied to the reduction of the
Obligations in accordance with Section 2.10(b). Original policies or
certificates thereof reasonably satisfactory to the Agents evidencing such
insurance shall be delivered to the Agents at least 30 days prior to the
expiration of the existing or preceding policies. For the avoidance of doubt, if
any portion of the Collateral is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (or any amendment or successor act thereto) for which the applicable
Loan Party is eligible, then such Loan Party will maintain with a financially
sound and reputable insurer, flood insurance in an amount sufficient to comply
with applicable rules and regulations promulgated pursuant to such Act.

SECTION 5.10 Appraisals. At any time that the Administrative Agent or Collateral
Agent requests (and in any event, no less frequently than once per calendar year
with respect to any Rig that has not been appraised pursuant to an FLV Appraisal
completed within the immediately preceding six (6) month period), each Borrower
will, and will cause each other Loan Party to, at the sole expense of the Loan
Parties, provide the Agents with appraisals or updates thereof of Rigs for which
appraisals have not been performed in the immediately preceding six month period
from an appraiser selected and engaged by the Agents, and prepared on a basis
satisfactory to the Agents, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, if no Default or Event of Default shall have occurred and be continuing
and Availability at all times exceeds $15,000,000, only two (2) such appraisals
or updates per calendar year shall be conducted at Borrowers’ expense; provided,
further, that either Agent may require appraisals or updates more frequently at
its own expense (and Borrowers shall cooperate in the completion of such
appraisals and updates). Any access required to complete any appraisal made
pursuant to this Section 5.10 shall not constitute an “inspection” for purposes
of Section 5.06.

 

-91-



--------------------------------------------------------------------------------

SECTION 5.11 Additional Collateral; Further Assurances.

(a) The Borrowers will, unless the Required Lenders otherwise consent, cause
each subsidiary of any Loan Party (excluding any Non-U.S. Subsidiary) formed or
acquired after the date of this Agreement in accordance with the terms of this
Agreement to become a Borrower by executing this Agreement through a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Party hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents, and (ii) will grant Liens to the Collateral Agent, for the benefit of
the Collateral Agent and the Secured Parties, in any property of such Loan Party
which constitutes Collateral.

(b) Each Borrower will, and will cause each other Loan Party to cause (i) 100%
of the issued and outstanding Capital Stock of each of its Subsidiaries (other
than its Non-U.S. Subsidiaries) to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Collateral Agent shall reasonably request, and
(ii) 65% of the issued and outstanding Capital Stock entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Non-U.S. Subsidiary directly owned by any
Borrower or any Subsidiary to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Collateral Agent shall reasonably request; provided
that if, as a result of a change in applicable law after the date
hereofEffective Date, a pledge of a greater percentage than 65% of the issued
and outstanding Capital Stock entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) could not reasonably be expected to cause
(1) undistributed earnings of such Non-U.S. Subsidiary (as determined for
federal income tax purposes) to be treated as a deemed dividend to such Non-U.S.
Subsidiary’s domestic parent or (2) other material adverse tax consequences,
then the Borrowers will take steps to cause such greater percentage to be
subject to a first priority, perfected Lien (subject to Permitted Encumbrances)
in favor of the Collateral Agent.

(c) Without limiting the foregoing, each Borrower will, and will cause each
other Loan Party and each subsidiary of a Loan Party which is required to become
a Loan Party pursuant to the terms of this Agreement to, execute and deliver, or
cause to be executed and delivered, to the Agents such documents and agreements,
and will take or cause to be taken such actions as any Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents, including but not limited to all items of the type
required by Section 4.01 (as applicable).

(d) If any Loan Party proposes to acquire a fee ownership interest in real
property after the date of this Agreement (to the extent such acquisition is
permitted hereunder),

 

-92-



--------------------------------------------------------------------------------

if an Event of Default is continuing or if Availability is ever less than
$6,000,000, each Borrower will, and will cause each other Loan Party to, provide
to the Collateral Agent (upon the Administrative Agent’s request, which request
may be made at the Administrative Agent’s sole option) a mortgage or deed of
trust granting the Collateral Agent a first priority Lien on its real property,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by the Collateral
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by the Collateral
Agent, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.

SECTION 5.12 Cash Management.

(a) Each Loan Party shall (i) instruct all Account Debtors of such Loan Party to
remit all payments in respect of any Account on which such Account Debtor is
obligated to a “P.O. Box” or “Lockbox Address” associated with a deposit account
subject to a Blocked Account Agreement (each, a “Payment Account”), which
remittances shall be collected by the depository institution at which such “P.O.
Box” or “Lockbox Address” is maintained and deposited in such Payment Account,
and (ii) except with respect to Excluded Accounts, cause each deposit account
held by such Loan Party (including, without limitation, each Payment Account) to
become subject to a Blocked Account Agreement pursuant to which (without
limiting the terms thereof) the Collateral Agent may, during a Cash Dominion
Period, exercise full dominion over such account and sweep all funds on deposit
therein to an account designated by the Collateral Agent (the “Collection
Account”), with such sweep instructions to be irrevocable unless otherwise
agreed to by the Collateral Agent. Without limiting the foregoing, all amounts
received by a Borrower or any of its Subsidiaries in respect of any deposit
account (or by the depository institution at which such account is held), in
addition to all other cash received from any other source, shall upon receipt be
deposited into a Blocked Account. Each Loan Party agrees that it will not cause
or permit proceeds of any deposit accounts to be directed to any account other
than the Collection Account; provided that, so long as a Cash Dominion Period is
not in effect, the Loan Parties may redirect proceeds of deposit accounts from
the Collection Account to another Blocked Account by providing the
Administrative Agent and the applicable depository bank with five (5) Business
Days’ prior written notice.

(b) All collected amounts received in the Collection Account shall be
distributed and applied on a daily basis in accordance with Section 2.10(b),
except as an Agent may otherwise be directed by binding order issued by a court
of competent jurisdiction.

(c) If any cash or cash equivalents owned by any Loan Party (other than (i) de
minimis cash or cash equivalents from time to time inadvertently misapplied by
any Loan Party, (ii) any funds which are held by any Borrower and any of their
respective Subsidiaries on behalf of any customer in the ordinary course of
business and (iii) any funds which are held by any Borrower and any of their
respective Subsidiaries in an Excluded Account in the Ordinary Course of
Business) are deposited to any account, or held or invested in any manner,
otherwise than in a deposit account subject to a Blocked Account Agreement in
compliance with Section 5.12(a), then the Collateral Agent shall be entitled to
require the applicable Loan Party to close such account and have all funds
therein transferred to an account subject to a Blocked Account Agreement in
compliance with Section 5.12(a), and to cause all future deposits to be made to
such account.

 

-93-



--------------------------------------------------------------------------------

(d) The Collection Account shall at all times be under the sole dominion and
control of the Collateral Agent. Each Loan Party hereby acknowledges and agrees
that (x) such Loan Party has no right of withdrawal from the Collection Account,
(y) the funds on deposit in the Collection Account shall at all times continue
to be collateral security for all of the obligations of the Loan Parties
hereunder and under the other Loan Documents, and (z) the funds on deposit in
the Collection Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 5.12, any Loan Party
receives or otherwise has dominion and control of any proceeds or collections
required to be transferred to the Collection Account, such proceeds and
collections shall be held in trust by such Loan Party for the Collateral Agent,
shall not be commingled with any of such Loan Party’s other funds or deposited
in any account of such Loan Party and shall promptly be deposited into the
Collection Account or dealt with in such other fashion as such Loan Party may be
instructed by the Collateral Agent.

SECTION 5.13 Environmental Matters. The Borrowers shall promptly notify the
Lenders of any Release that triggers reporting obligations under any applicable
Environmental Laws, if such Release has or could reasonably be expected to
result in a Material Adverse Effect. In the event of such a Release, at the
request of the Administrative Agent, the Borrowers, at their own expense, shall
provide to the Lenders within ninety (90) days after the Release an
environmental site assessment report of the property(ies) where such a Release
has taken place or that has otherwise been impacted by the Release, by an
environmental consulting firm chosen by the Borrowers and reasonably acceptable
to the Administrative Agent, addressing the Release, the proposed cleanup,
response or remedy and the associated cost. Not limiting the generality of the
immediately preceding two sentences, if the Administrative Agent determines that
a material environmental risk exists, the Administrative Agent may independently
retain an environmental consulting firm to conduct an environmental site
assessment of the property(ies) and the Borrowers hereby grant, and agree to
cause any Subsidiary that owns such property(ies) to grant, access to the
property(ties) upon reasonable notice to the Administrative Borrower, subject to
the rights of tenants, during normal business hours, provided, however, that no
testing, sampling or other invasive investigation shall be performed as part of
such environmental site assessment.

SECTION 5.14 Post-Closing Obligations. The Loan Parties shall comply with each
requirement set forth on Schedule 5.14 on or before the date referred to therein
(or within such longer period as Administrative Agent may agree at its sole
option) with respect to such requirement.

SECTION 5.15 Qualified ECP Guarantors. Each Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Agreement in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 5.15 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 5.15 or otherwise under this Agreement, as it relates to such other Loan
Party, voidable

 

-94-



--------------------------------------------------------------------------------

under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until each Loan and all
other Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) have been paid in full
and all Commitments and Letters of Credit have been terminated. Each Qualified
ECP Guarantor intends that this Section constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all other Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) have been paid in full and no Letter of Credit shall remain
outstanding, the Borrowers jointly and severally covenant and agree with the
Administrative Agent, the Collateral Agent and the Lenders that:

SECTION 6.01 Indebtedness. The Borrowers will not, and will not permit any other
Loan Party or its Subsidiaries to, create, incur or suffer to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereofEffective Date and set forth on
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (g) hereof;

(c) Indebtedness of any Loan Party (other than ICD) to any other Loan Party or a
Non-U.S. Subsidiary in an aggregate principal amount not to exceed $250,000 at
any time outstanding, provided that:

(i) the applicable Loan Parties and Non-U.S. Subsidiaries shall have executed on
the Effective Date a demand note to evidence any such intercompany Indebtedness
owing at any time by any applicable Loan Party to another applicable Loan Party
or Non-U.S. Subsidiary, which demand notes shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be pledged and
delivered to the Collateral Agent pursuant to the Security Agreement as
additional collateral security for the Obligations;

(ii) each Loan Party shall record all intercompany transactions on its books and
records in a manner reasonably satisfactory to the Administrative Agent; and

(iii) the obligations of the Loan Parties under any such Intercompany Notes
shall be subordinated to the Obligations hereunder in accordance with
Section 9.19;

(d) Guarantees by a Loan Party of Indebtedness of any other Loan Party (other
than ICD) if the primary obligation is expressly permitted elsewhere in this
Section 6.01;

 

-95-



--------------------------------------------------------------------------------

(e) Indebtedness of any Loan Party incurred pursuant to a Permitted Rig
Financing or to finance the acquisition, construction or improvement of any
other fixed or capital assets, including Capital Lease Obligations; provided
that, (w) the financial covenants (and related definitions) set forth in any
Indebtedness permitted pursuant to this clause (e) shall not be more restrictive
to the Borrowers than the financial covenants set forth in Section 6.11 hereof,
(x) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $20,000,000 at any time outstanding, (y) at the time of
incurrence of such Indebtedness, no Default or Event of Default has occurred and
is continuing or would be caused thereby and (z) such Indebtedness does not
exceed the cost of acquiring, constructing or improving the Rig (other than in
the case of a Rig that was included in the Borrowing Base immediately before the
completion of a Permitted Rig Financing with respect to such Rig) or other fixed
or capital asset;

(f) any Indebtedness assumed in connection with a Permitted Acquisition,
provided that such Indebtedness was existing at the time of the Permitted
Acquisition, was not incurred in contemplation of or in connection with such
Permitted Acquisition and will not become secured by a Lien on any Collateral
that was owned by a Loan Party immediately before giving effect to the Permitted
Acquisition;

(g) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (f) and (m) hereof; provided that,
(i) the principal amount or interest rate of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced or renewed, (iv) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness and (v) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or other cash management services in the ordinary course of business;
provided that such Indebtedness is extinguished within five (5) Business Days of
its incurrence;

(i) Indebtedness in respect of deposits or advances received in the ordinary
course of business in connection with the sale of goods and services;

(j) Swap Obligations to the extent permitted under Section 6.05;

(k) Indebtedness incurred to finance insurance premiums relating to insurance
requirements under Section 5.09 and directors’ and officers’ liability
insurance; provided that the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such year;

 

-96-



--------------------------------------------------------------------------------

(l) [reserved]; and

(m) other unsecured Indebtedness so long as (i) the aggregate principal amount
for all such unsecured Indebtedness does not exceed $10,000,000 at any one time
outstanding, (ii) such Indebtedness is otherwise on terms and conditions
(including all economic terms) satisfactory to Administrative Agent, (iii) after
giving effect to the incurrence of such Indebtedness, Borrowers shall be in
compliance on a pro forma basis with the financial covenants set forth in
Section 6.11 hereof and (iv) no Default or Event of Default shall have occurred
and be continuing or would be reasonably expected to result therefrom.

SECTION 6.02 Liens. The Borrowers will not, and will not permit any other Loan
Party or its Subsidiaries to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except Permitted Encumbrances. Notwithstanding the foregoing,
none of the Liens permitted pursuant to this Section 6.02 (other than any Lien
junior to the Lien of the Collateral Agent described in clauses (a), (b), (c),
(d), (e), (f), (h), (i) or (k) of the definition of Permitted Encumbrances (but
only to the extent not yet due), clauses (l) or (m) of the definition of
Permitted Encumbrances (to the extent securing obligations that are not overdue
and a Reserve has been implemented for the related obligations), or clause (g)
of the definition of Permitted Encumbrances) may at any time attach to any Loan
Party’s (1) Accounts, (2) Rig Fleet Equipment and (3) owned real property
interests.

SECTION 6.03 Fundamental Changes; Asset Sales.

(a) The Borrowers will not, and will not permit any other Loan Party or its
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing and all
representations and warranties contained in this Agreement shall be true and
correct in all material respects (i) any Borrower may merge into any other
Borrower, provided that in the event the Administrative Borrower is party to
such merger it shall be the surviving entity, and (ii) any Loan Party (other
than ICD or any Borrower) may merge into (1) any Borrower in a transaction in
which the Borrower is the surviving entity or (2) any other Loan Party (other
than ICD or any Borrower); provided that any such merger involving a Person that
is not a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

(b) The Borrowers will not, and will not permit any other Loan Party to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired),
except that:

(i) any Loan Party may sell, transfer, lease or otherwise dispose of (1) its
assets to any Loan Party, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing and all
representations and warranties contained in this Agreement shall be true and
correct in all material respects, (2) Inventory in the ordinary course of
business, (3) equipment (other than equipment that is then included in the

 

-97-



--------------------------------------------------------------------------------

Borrowing Base unless no Event of Default would exist following such
disposition) that is obsolete or no longer useful in its business (including
equipment that is lost, destroyed or damaged during drilling operations);
provided that (x) the Administrative Borrower shall provide prompt written
notice to the Administrative Agent of any equipment with a book value greater
than $1,000,000 that is sold, transferred, leased or otherwise disposed of,
(y) immediately before such sale, transfer, lease or other disposal, such
equipment shall not constitute Eligible Completed Drilling Rigs and (z) such
Loan Party complies with the mandatory prepayment provisions in Section 2.11,
and (4) other assets having a book value not exceeding $500,000 in the aggregate
in any fiscal year, if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing;

(ii) ICD may issue its Capital Stock or rights to such to GES pursuant to the
exercise of the GES Warrant;

(iii) subject to Section 2.11(b)(iii), ICD may issue its Capital Stock for cash
proceeds;

(iv) ICD may issue its Capital Stock in connection with employee benefit and
compensation programs adopted in the Ordinary Course of Business by the
governing body of ICD; and

(v) in addition to the foregoing, if, at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be continuing
nor would reasonably be expected to result, any Loan Party may sell, transfer,
lease or otherwise dispose of its assets (other than Capital Stock in a
Subsidiary or Eligible Completed Drilling Rigs); provided that (1) not less than
80% of the consideration for such sale, transfer, lease or disposal is paid in
cash, (2) such Loan Party receives fair value for the assets so sold,
transferred, leased or otherwise disposed of, (3) the aggregate book value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (b)(iv) during any Fiscal Year shall not exceed One Million Dollars
($1,000,000) and (4) if the assets which are the subject of such sale, transfer,
lease or disposal exceed $250,000, the Fixed Charge Coverage Ratio, as of the
last day of the calendar month ended immediately prior to the date of such sale,
transfer, lease or disposal and after giving pro forma effect to such sale,
transfer, lease or disposal, is at least 1.0 to 1.0. The Net Cash Proceeds of
any sale or disposition permitted pursuant to this Section 6.03(b) (other than
pursuant to clause (i)(2) of this Section 6.03(b)) shall be delivered to the
Administrative Agent as required by Sections 2.11(b) and (c) and applied to the
Obligations as set forth therein.

(c) The Borrowers will not, and will not permit any other Loan Party or its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or amalgamation
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger or amalgamation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right

 

-98-



--------------------------------------------------------------------------------

to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger,
amalgamation or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the
Collateral Agent for the benefit of the Secured Parties in form and substance
satisfactory to Agents or otherwise subject to a perfected security interest in
favor of the Collateral Agent for the benefit of the Secured Parties in a manner
satisfactory to the Agents;

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c) (i) investments made by any Loan Party in the Capital Stock of any
wholly-owned Subsidiary which is a Loan Party, and (ii) investments made by any
Subsidiary which is not a Loan Party in the Capital Stock of any Subsidiary
which is a Loan Party;

(d) investments made by any Loan Party in the Capital Stock of any wholly-owned
Subsidiary which is not a Loan Party, provided that the aggregate amount of all
investments made under this clause (d) shall not exceed $250,000;

(e) loans or advances made by a Loan Party to any other Loan Party (other than
ICD) permitted by Section 6.01;

(f) Guarantees constituting Indebtedness permitted by Section 6.01;

(g) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $15,000 to any employee and up to a maximum of $50,000 in the
aggregate at any one time outstanding;

(h) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party in connection with the bankruptcy or reorganization of Account
Debtors or in settlement or delinquent obligations of Account Debtors in the
ordinary course of business and consistent with past practice;

(i) advances in the form of (x) a pre-payment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of such Loan
Party or (y) a pre-payment or down payment on the acquisition of equipment or
inventory in the Ordinary Course of Business, provided that the aggregate amount
of pre-payments or down payments made to or deposited with any Person pursuant
to clause (y) above shall not exceed at any time $5,000,000 unless approved in
writing by Administrative Agent at its sole option;

(j) non-cash consideration received in connection with the sale, transfer, lease
or disposal of any asset in compliance with Section 6.03(b)(i) in an aggregate
amount not exceeding $500,000 in any Fiscal Year;

 

-99-



--------------------------------------------------------------------------------

(k) Swap Agreements otherwise permitted under Section 6.05;

(l) Permitted Acquisitions and Capital Expenditures permitted hereunder;
provided, however, that prior to commencing the construction of, contracting for
the construction (including labor and materials) of, or acquiring materials
related to the construction of, a Rig that is not owned by a Borrower as of the
Effective Date, Borrowers shall obtain the approval of their respective board of
directors or equivalent governing body for the commencement of such
construction, execution of such contracts and acquisition of such materials;

(m) investments occurring as a result of Restricted Payments made under
Section 6.06(c) or (d); and

(n) additional investments not to exceed $1,000,000 in the aggregate outstanding
at any one time, provided that on the date any such investment is made (i) no
Default or an Event of Default has occurred and is continuing or would result
therefrom and (ii) the average daily Availability for the immediately preceding
ninety (90) day period is at least $15,000,000 and the Borrowers’ Availability
after giving effect to such investment is at least $15,000,000.

SECTION 6.05 Swap Agreements. Borrowers will not, and will not permit any other
Loan Party or its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which any Loan
Party or its Subsidiaries has actual exposure (other than those in respect of
Capital Stock of any Loan Party or its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap or collar interest rates with respect
to any interest-bearing liability of the Loan Party or its Subsidiaries or to
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
investment of the Loan Party or its Subsidiaries.

SECTION 6.06 Restricted Payments. Borrowers will not, and will not permit any
other Loan Party or any Subsidiary of any Loan Party to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except:

(a) any Loan Party may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its common stock,

(b) Loan Parties (other than ICD) and wholly-owned Subsidiaries of Loan Parties
may declare and pay dividends with respect to their Capital Stock to any Loan
Party or any wholly-owned subsidiary of a Loan Party,

(c) so long as no Default or Event of Default shave have occurred and be
continuing, ICD may redeem or repurchase Capital Stock issued by ICD (or
outstanding options to acquire Capital Stock issued by ICD) held by any of its
stockholders upon the death, disability or termination of employment of any such
stockholder or in connection with the payment of withholding or similar Taxes
owing by an employee in connection with the exercise of an option to purchase of
or the vesting of restricted shares of Capital Stock issued by ICD, provided
that the aggregate of all such redemptions and repurchases shall not exceed
$500,000 in the aggregate after the Effective Date,

 

-100-



--------------------------------------------------------------------------------

(d) ICD may redeem or repurchase fractional shares (or cash payments in lieu of
the issuance of fractional shares) of Capital Stock issued by ICD in connection
with stock issuances, stock splits or stock dividends of such Capital Stock;
provided that the aggregate of all such redemptions, repurchases and cash
payments in lieu shall not exceed $10,000 in the aggregate in any Fiscal Year,

(e) ICD may issue its Capital Stock to GES pursuant to the exercise of the GES
Warrant, and

(f) any Loan Party may make payments in accordance with the agreements listed on
Schedule 3.18 so long as no such payment shall cause the occurrence of a Default
or an Event of Default under this Agreement.

SECTION 6.07 Transactions with Affiliates. The Borrowers will not, and will not
permit any other Loan Party or its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Loan Party or its Subsidiaries
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among a Loan Party and another Loan Party that is a
wholly owned Subsidiary of a Loan Party not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.06 and (d) the transactions
set forth in the agreements listed in Section 3.18 so long as such transactions,
individually or in the aggregate, will not cause the occurrence of a Default or
an Event of Default and would not reasonably be expected to cause a Default or
an Event of Default.

SECTION 6.08 Restrictive Agreements. Borrowers will not, and will not permit any
other Loan Party or its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Loan Party or
any of its Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Subsidiary of a Loan Party to
pay dividends or other distributions with respect to any shares of its Capital
Stock or to make or repay loans or advances to the Borrowers or any other
Subsidiary of any Borrower or to Guarantee Indebtedness of the Borrowers or any
other Subsidiary of any Borrower; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereofEffective Date identified on Schedule 6.08 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

 

-101-



--------------------------------------------------------------------------------

SECTION 6.09 Amendment of Material Documents. Borrowers will not, and will not
permit any Loan Party or its Subsidiaries to, amend, modify or waive any of its
rights or obligations under (a) a its Charter Documents, (b) its form of
customer contract in any material manner (provided that any amendment,
modification or waiver of the following kind shall, without limitation, be
deemed to be material: any amendment, modification or waiver that (i) affects
the assignability of such contract to any Borrower’s lenders and financing
sources, (ii) provides any Person any Lien in respect of any Rig or its
proceeds, (iii) affects the ability of the Administrative Agent to remove any
Rig from the jobsite location in connection with the exercise of remedies under
the Loan Documents or (iv) would reasonably be expected to have an adverse
effect on the Lenders or any Agent), (c) any other Material Agreement, or
(d) any Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect.

SECTION 6.10 Prepayment of Indebtedness. Borrowers will not, and will not permit
any Loan Party or its Affiliates to, directly or indirectly, purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (a) the Obligations; (b) Indebtedness secured by a Permitted Encumbrance if
the asset securing such Indebtedness has been sold or otherwise disposed of in
accordance with Section 6.03; (c) Indebtedness permitted by Section 6.01 so long
as (i) with respect to any such Indebtedness that is contractually subordinated
to the Loans or other Obligations, the terms of the agreement or agreements
governing such subordination permit such purchase, redemption, defeasance or
prepayment; and (ii) no Default or Event of Default has occurred and is
continuing or would result from such purchase, redemption, defeasance or
prepayment.

SECTION 6.11 Financial Covenants.

(a) [Reserved].

(b) Fixed Charge Coverage Ratio. Borrowers will not permit the Fixed Charge
Coverage Ratio as of the last day of any calendar month during any FCCR Test
Period to be less than 1.10 to 1.00.

 

-102-



--------------------------------------------------------------------------------

(c) Rig Utilization Ratio. The Borrowers will maintain a Rig Utilization Ratio,
measured for the six-month period ending as of the last day of each calendar
month, beginning with the calendar month ended January 31, 2015, of no less than
the correlative percentage indicated:

 

Calendar Month

   Rig Utilization Ratio  

January 31, 2015

February 28, 2015

March 31, 2015

April 30, 2015

May 31, 2015

June 30, 2015

July 31, 2015

August 31, 2015

September 30, 2015

October 31, 2015

November 30, 2015

December 31, 2015

     60 % 

January 31, 2016

February 29, 2016

March 31, 2016

April 30, 2016

May 31, 2016

June 30, 2016

July 31, 2016

August 31, 2016

September 30, 2016

October 31, 2016

November 30, 2016

December 31, 2016

     7060 % 

January 31, 2017

     70 % 

January 31, 2017,2018, and on the last day of each calendar month thereafter.

     8075 %” 

(d) Maximum Leverage Ratio. The Borrowers and their Subsidiaries will not permit
the Leverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending December 31, 2014, to exceed the correlative ratio
indicated:

 

Fiscal Quarter

  Leverage Ratio

December 31, 2014

  4.00 to 1.00

March 31, 2015

  4.00 to 1.00

June 30, 2015

  4.00 to 1.00

September 30, 2015

  4.00 to 1.00

December 31, 2015

  3.75 to 1.00

March 31, 2016

  3.75 to 1.00

June 30, 2016

  3.504.00 to 1.00

September 30, 2016

  3.254.25 to 1.00

December 31, 2016

  4.50 to 10.00

March 31, 2017

  4.00 to 1.00

December 31, 2016June 30, 2017, and on the last day of each fiscal quarter
thereafter

  3.00 to 1.00

 

-103-



--------------------------------------------------------------------------------

SECTION 6.12 Sale Leasebacks. Borrowers will not, and will not permit any Loan
Party or its Subsidiaries to, engage in any sale leaseback, synthetic lease or
similar transaction involving any of its assets.

SECTION 6.13 Change of Corporate Name or Location; Change of Fiscal Year.
Borrowers will not, and will not permit any Loan Party to, (a) change its name
as it appears in official filings in the state of its incorporation or other
organization, (b) change its chief executive office, principal place of
business, corporate offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral,
(c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, in each
case without at least thirty (30) days prior written notice to the Agents and
after Collateral Agent’s written acknowledgment (which shall not be unreasonably
withheld or delayed) that any reasonable action requested by Collateral Agent in
connection therewith, including to continue the perfection of any Liens in favor
of Collateral Agent, on behalf of Lenders, in any Collateral, has been completed
or taken, and provided, that any such new location shall be in the continental
United States. No Loan Party shall change its Fiscal Year.

SECTION 6.14 Billing, Credit and Collection Policies. Borrowers will not, and
will not permit any Loan Party or its Subsidiaries to, make any change in their
respective billing, credit and collection policies, which change would, based
upon the facts and circumstances in existence at such time, change in any
material respect the assumptions underlying the definition of “Eligible
Accounts” or reasonably be expected to materially adversely affect the
collectability, credit quality or characteristics of the Accounts, or the
ability of the Borrowers to perform their obligations, or the ability of the
Collateral Agent to exercise any of its rights and remedies, hereunder or under
any other Loan Document.

SECTION 6.15 Equity Issuances. Borrowers will not, and will not permit any Loan
Party or its Subsidiaries to, issue any preferred stock or other Capital Stock
which requires the payment of dividends or mandatory redemptions or other
distributions, except for preferred stock where (a) all dividends in respect of
which are to be paid in additional shares of such preferred stock, in lieu of
cash or (b) all payments in respect of which are not due and payable until after
the Maturity Date.

SECTION 6.16 Hazardous Materials. No Loan Party or its Subsidiaries shall cause
or suffer to exist any release of any Hazardous Material on, at, in, under,
above, to or from any real or immovable property owned, leased, subleased or
otherwise operated or occupied by any Loan Party or its Subsidiaries that would
violate any Environmental Law, form the basis for any

 

-104-



--------------------------------------------------------------------------------

Environmental Liabilities or otherwise adversely affect the value or
marketability of any real or immovable property owned, leased, subleased or
otherwise operated or occupied by any Loan Party or any other property, other
than such releases, violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect.

SECTION 6.17 Identification of Rig Fleet Equipment. The Borrowers will not
permit any Rig to fail to be numbered with identifying numbers as set forth on
Schedule 3.27 or fail to be conspicuously and permanently marked as property of
a Borrower. The Borrowers will not change the identifying number of any Rig
without prior written notice to the Administrative Agent.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 EVENTS OF DEFAULT. Any of the following shall constitute an “Event
of Default”:

(a) the Borrowers shall fail to pay any principal of any Loan or reimbursement
obligation in respect of any Letter of Credit when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or other
amount (other than such amount referred to in clause (a) above) payable under
this Agreement, within three Business Days after the same shall become due and
payable;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or misleading in any material respect when made or
deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in SectionsSection 5.01, 5.02(a), 5.03 (with respect to a
Loan Party’s existence), 5.08,5.08 or 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a) through (d) above) or in any other Loan Document, and such failure shall
continue unremedied for a period of (i) five (5) days if such breach relates to
terms or provisions set forth in Article V of this Agreement (other than those
provisions in Article V specified in clause (d) above) or (ii) thirty (30) days
if such breach relates to any other term or provision of this Agreement or any
other Loan Document;

(f) (i) any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material

 

-105-



--------------------------------------------------------------------------------

Indebtedness, when and as the same shall become due and payable (after giving
effect to the expiration of any grace or cure period set forth therein), or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (f)(ii) shall not apply to secured Material Indebtedness that
becomes due solely as a result of the voluntary sale or transfer of the property
or assets securing such Material Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any of its Subsidiaries or either of its debts, or of
a substantial part of its assets, under any federal, state, provincial or
foreign bankruptcy, insolvency, reorganization, adjustment of debt, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
receiver and manager, interim receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any of its Subsidiaries or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) consecutive days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) any Loan Party or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state, provincial or foreign bankruptcy, insolvency,
reorganization, adjustment of debt, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause
(g) above, (iii) apply for or consent to the appointment of a receiver, receiver
and manager, interim receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or any such Subsidiary or for a substantial
part of either of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) any Loan Party or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
any Loan Party shall dissolve or commence any dissolution proceeding;

(j) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Loan Party or any of its
Subsidiaries and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any of its Subsidiaries to enforce any such
judgment or (ii) any Loan Party or any of its Subsidiaries shall fail within
thirty (30) days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being Properly Contested;

 

-106-



--------------------------------------------------------------------------------

(k) (i) a Lien shall have arisen, or in the reasonable opinion of the Required
Lenders, may reasonably be expected to arise, under the terms of ERISA or the
Code with respect to any Plan, or (ii) an ERISA Event or unfunded liability
arising under a Non-U.S. Plan shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events and unfunded
Non-U.S. Plan liabilities that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) a Change in Control shall occur;

(m) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document or
this Agreement, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(o) (i) an uninsured loss occurs with respect to any portion of the Collateral,
which loss would reasonably be expected to have a Material Adverse Effect or
(ii) any other event or change shall occur that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Administrative Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Obligations then outstanding to be due and payable
in whole, and thereupon the principal of the Loans and Obligations so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind (including, without limitation, without notice of intent to accelerate and
without notice of acceleration), all of which are hereby waived by the
Borrowers, and/or (iii) require the Loan Parties to furnish cash collateral in
an amount equal to 105% of the aggregate face amount of all outstanding Letters
of Credit Obligations to be held and applied in accordance with Section 2.06(c).
In case of any event with respect to any Borrower described in clause (g) or
(h) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder including
the obligation to furnish cash collateral with respect to all Letter of Credit
Obligations as aforesaid, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

 

-107-



--------------------------------------------------------------------------------

SECTION 7.02 Remedies Upon Default. In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the maturity
of the Obligations shall have been accelerated pursuant hereto, the Agents may
(and at the direction of the Required Lenders, shall) proceed to protect and
enforce their rights and remedies under this Agreement or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Loan Parties. No remedy herein or in any Loan
Document is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

SECTION 7.03 Application of Funds. After (i) an Event of Default has occurred
and is continuing and (ii) the exercise of remedies provided for in this Article
VII (or after the Loans have automatically become immediately due and payable
and the Letter of Credit Obligations have automatically been required to be cash
collateralized as set forth in Section 7.01), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

first, to pay or prepay any fees, indemnities, expense reimbursements or other
Obligations then due to the Administrative Agent and the Collateral Agent in
their capacities as such,

second, to pay or prepay all amounts then due and payable to the Administrative
Agent on account of Protective Advances,

third, to pay or prepay all amounts then owed to the Swingline Lender on account
of Swingline Loans,

fourth, to ratably pay or prepay all amounts owed to the Issuing Bank(s) on
account of Letter of Credit Obligations,

fifth, to ratably pay or prepay all interest and fees owed on account of the
Loans,

sixth, to ratably pay or prepay all principal amounts of the Loans then
outstanding,

seventh, to provide cash collateral for any outstanding Letters of Credit,

eighth, to ratably pay any other expense reimbursements or other Obligations
then due and payable to the Lenders (other than with respect to Banking Services
Obligations and Swap Obligations), and

ninth, to ratably pay off any amounts owing by the Borrowers with respect to
Banking Services Obligations and Swap Obligations.

 

-108-



--------------------------------------------------------------------------------

The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations owing to the Administrative Agent and Lenders.
All amounts owing under this Agreement in respect of such Obligations including
fees, interest, default interest, interest on interest, expense reimbursements
and indemnities, shall be payable in accordance with the foregoing waterfall
provisions irrespective of whether a claim in respect of such amounts is allowed
or allowable in any insolvency proceeding. Administrative Agent’s calculation of
the allocation of amounts under the foregoing clauses shall be conclusive and
binding upon Secured Parties absent manifest error.

Notwithstanding the foregoing, Banking Services Obligations and Swap Obligations
shall be excluded from the application described above or any other application
of proceeds set forth in the Loan Documents, if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the provider of the same.

ARTICLE VIII

THE AGENTS

SECTION 8.01 Appointment and Authorization. Each Lender hereby designates and
appoints each of the Agents as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes each Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Each Agent
agrees to act as such on the express conditions contained in this Article VIII.
The provisions of this Article VIII are solely for the benefit of the Agents and
the Lenders and the Borrowers shall have no rights as a third party beneficiary
of any of the provisions contained herein. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Agents shall not have any duties or responsibilities, except those expressly
set forth herein, nor shall the Agents have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.
Without limiting the generality of the foregoing sentence, the use of the term
“agents” in this Agreement with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Except as
expressly otherwise provided in this Agreement, each Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions which
such Agent is expressly entitled to take or assert under this Agreement and the
other Loan Documents, including (a) the determination of the applicability of
ineligibility criteria and other determinations with respect to the calculation
of the Borrowing Base, (b) the making of Protective Advances pursuant to
Section 2.04, and (c) the exercise of remedies pursuant to Article VII, and any
action so taken or not taken shall be deemed consented to by the Lenders.

 

-109-



--------------------------------------------------------------------------------

SECTION 8.02 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees,
attorneys-in-fact or through its Related Parties and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Neither Agent shall
be responsible for the negligence or misconduct of any agent, employee,
attorney-in-fact or Related Party that it selects as long as such selection was
made without gross negligence or willful misconduct.

SECTION 8.03 Liability of the Agents. None of the Agents or any of their
respective Related Parties shall be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby, and each Loan Party and
Secured Party hereby waives and agrees not to assert any right, claim or cause
of action based thereon, except to the extent of liabilities resulting primarily
from its own gross negligence or willful misconduct in connection with its
duties expressly set forth herein, as finally determined in a non-appealable
decision of a court of competent jurisdiction. Without limiting the foregoing,
none of the Agents or any of their respective Related Parties shall be:
(i) responsible to any other Secured Party for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any other
Loan Document or any related agreement, document or order; (ii) required to
ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties
constituting Collateral for the Obligations or any information contained in the
books or records of the Loan Parties; (iv) responsible to any other Secured
Party for the validity, enforceability, collectability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or
(v) responsible to any other Secured Party for the validity, priority or
perfection of any Lien securing or purporting to secure the Obligations or for
the value or sufficiency of any of the Collateral.

SECTION 8.04 Reliance by the Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, Electronic Transmission, telegram,
facsimile, telex, or telephone message, statement, or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including, without limitation, counsel to any Borrower),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or all Lenders if so required by Section 9.03) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Lenders.

 

-110-



--------------------------------------------------------------------------------

SECTION 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default, unless such
Agent shall have received written notice from a Lender or a Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Agents shall take such action
with respect to such Default or Event of Default as may be requested by the
Required Lenders in accordance with Section 7.01; provided, however, that unless
and until an Agent has received any such request, such Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

SECTION 8.06 Credit Decision. Each Lender acknowledges that none of the Agents
or any of their respective Related Parties has made any representation or
warranty to it, and that no act by an Agent hereinafter taken, including any
review of the affairs of the Borrowers and their Affiliates, shall be deemed to
constitute any representation or warranty by such Agent or Related Parties to
any Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or Related Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition, and creditworthiness of the Borrowers and their Affiliates, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers. Each Lender also represents that it will, independently
and without reliance upon any Agent or Related Party and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals, and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition, and
creditworthiness of the Borrowers. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by an Agent,
neither Agent shall have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition, or creditworthiness of any Borrower
which may come into the possession of any of such Agent or its Related Parties.

SECTION 8.07 Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender agrees to severally (and not jointly)
indemnify each Agent (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of the Loan Parties hereunder), ratably
according to its Applicable Percentages of the Aggregate Exposure, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
Agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by any Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction. If any indemnity furnished to an Agent or any other such Person
for any purpose shall, in the opinion of such Agent, be insufficient or

 

-111-



--------------------------------------------------------------------------------

become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. Without limiting the foregoing, each Lender agrees severally (and not
jointly) to reimburse each Agent promptly upon demand, ratably according to its
Applicable Percentage of the Aggregate Exposure, for any out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that such Agent is not reimbursed
for such expenses by the Loans Parties. The obligations of the Lenders under
this Section 8.07 are subject to Section 9.14 (which shall apply mutatis
mutandis to the Lenders’ obligations under this Section 8.07(c)). The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation of any Agent.

SECTION 8.08 The Agents in Individual Capacity. The financial institutions
serving as Administrative Agent or Collateral Agent and their respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with any
Borrower and its Affiliates as though they were not Agents hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, such financial institutions or their respective Affiliates may
receive information regarding any Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Borrower or such Affiliate) and acknowledge that neither such Agent nor
such financial institution shall be under any obligation to provide such
information to the Lenders. With respect to its Loans and participations in
Letters of Credit and Swingline Loans hereunder, such financial institutions
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not an Agent, and the terms “Lender”
and “Lenders” include such financial institutions in their individual
capacities.

SECTION 8.09 Successor Agents.

(a) Any Agent may resign at any time by giving written notice thereof to the
Lenders and the Administrative Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Agent. If no successor agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be any Lender or a commercial bank organized under
the laws of the United States of America or any political subdivision thereof
which has combined capital and reserves in excess of $250,000,000. Upon the
acceptance of any appointment as an Agent hereunder, such successor agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
duties and obligations of the retiring Agent and the term “Administrative
Agent,” “Collateral Agent,” or “Agents,” as the case may be, shall mean such
successor agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder, the provisions of this Article VIII shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent. Any resignation by CIT Finance LLC as

 

-112-



--------------------------------------------------------------------------------

Administrative Agent pursuant to this Section 8.09(a) shall also constitute its
resignation as the Collateral Agent, as a Swingline Lender and as the Issuing
Bank, unless otherwise specifically stated in writing by CIT Finance LLC at its
sole option.

(b) If within forty-five (45) days after written notice is given of the retiring
Agent’s resignation under this Section 8.09 no successor Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day (or
such later date as such retiring Agent may in its sole discretion notify the
Lenders and the Administrative Borrower) (i) the retiring Agent’s resignation
shall become effective, (ii) the retiring Agent shall thereupon be discharged
from its duties and obligations under the Loan Documents and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Agent under the Loan
Documents until such time, if any, as the Required Lenders appoint a successor
Agent as provided above. After any retiring Agent’s resignation hereunder as
Agent shall have become effective, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement.

SECTION 8.10 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its sole discretion, to release any Lien upon any Collateral and to
terminate any guarantee (i) upon the termination of the Commitments and payment
and satisfaction in full of all Loans and reimbursement obligations in respect
of Letters of Credit, and the termination of all outstanding Letters of Credit
(whether or not any of such obligations are due) and all other Obligations
(other than contingent indemnification and expense reimbursement obligations for
which no claim has been made); (ii) constituting property being sold or disposed
of (or being encumbered pursuant to clause (l) of the Permitted Encumbrance
definition) if the Loan Party disposing of such property certifies to the
Collateral Agent that the sale or disposition (or encumbrance) is made in
compliance with Section 6.03 (or if applicable, a Permitted Encumbrance
permitted under said clause (l)) (and the Collateral Agent may rely conclusively
on any such certification without further inquiry); (iii) constituting property
in which no Loan Party owned any interest at the time the Lien was granted or at
any time thereafter; (iv) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement; or (v) pursuant to Section 8.10(b). Except as provided above, the
Collateral Agent will not release any of its Liens without the prior written
authorization of the Lenders (as required by Section 9.03); provided that the
Collateral Agent may, in its discretion, release the Collateral Agent’s Liens on
Collateral valued in the aggregate not in excess of $250,000 during each Fiscal
Year without the prior written authorization of any Lender. Upon request by the
Collateral Agent or the Borrowers at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release any Collateral Agent’s Liens
upon particular types or items of Collateral pursuant to this Section 8.10.

(b) In the event that any Loan Party conveys, sells, leases, assigns, transfers
or otherwise disposes of all or any portion of any of the Capital Stock or
assets of a Loan Party to a person that is not (and is not required to become) a
Loan Party, in each case in a transaction not prohibited by Section 6.03 and so
long no Event of Default is then continuing or would result therefrom, the
Collateral Agent shall promptly (and the Lenders hereby authorize the Collateral

 

-113-



--------------------------------------------------------------------------------

Agent to) take such action and execute any such documents as may be reasonably
requested by the Administrative Borrower and at the Administrative Borrower’s
expense to release, share or subordinate any Liens created by any Loan Document
in respect of such assets or Capital Stock, and, in the case of a disposition of
the Capital Stock of any Subsidiary that is a Loan Party in a transaction not
prohibited by Section 6.03 and as a result of which such Subsidiary would cease
to be a Loan Party, thus terminating such Subsidiary’s Guaranty obligation under
the Guarantee and Collateral Agreement (other than with respect to obligations
that expressly survive a termination); provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s reasonable opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Borrowers in respect of) all interests retained by the Borrowers, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. In addition, the Collateral Agent agrees to take such actions as are
reasonably requested by the Administrative Borrower and at the Administrative
Borrower’s expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) are paid in full and all Letters of Credit and Commitments are
terminated, and upon receipt by the Administrative Agent, for the benefit of
Agents and Lenders, of liability releases from the Loan Parties in form and
substance satisfactory to the Administrative Agent. Any representation, warranty
or covenant contained in any Loan Document relating to any such Capital Stock,
asset or Subsidiary of the Administrative Borrower shall no longer be deemed to
be made once such Capital Stock or asset is so conveyed, sold, leased, assigned,
transferred or disposed of. Upon any release or termination in connection with
the foregoing, the Collateral Agent shall (and is hereby authorized by the
Lenders to) execute such documents as may reasonably requested by the
Administrative Borrower to evidence the release of the Collateral Agent’s Liens
upon such Collateral all without recourse or warranty. Notwithstanding the
foregoing or the payment in full of the Obligations, Collateral Agent shall not
be required to terminate its Liens in the Collateral unless, with respect to any
loss or damage Agents may incur as a result of dishonored checks or other items
of payment received by Agents from any Borrower or any Account Debtor and
applied to the Obligations, Agents shall, at their option, (i) have received a
written agreement satisfactory to Agents, executed by Administrative Borrower
and by any Person whose loans or other advances to Borrowers are used in whole
or in part to satisfy the Obligations, indemnifying the Agents and each Lender
from any such loss or damage or (ii) have retained cash Collateral or other
Collateral for such period of time as the Agents, in their reasonable
discretion, may deem necessary to protect the Agent and each Lender from any
such loss or damage.

(c) The Collateral Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by any Loan Party or is
cared for, protected, or insured or has been encumbered, or that the Collateral
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Collateral Agent pursuant to
any of the Loan Documents, it being understood

 

-114-



--------------------------------------------------------------------------------

and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral and its capacity as one of the Lenders, and that the
Collateral Agent shall have no other duty or liability whatsoever to any Lender
as to any of the foregoing.

(d) In the event of a foreclosure by any Agent on any of the Collateral pursuant
to a public or private sale or any court ordered sale of the Collateral, such
Agent or any Lender may be the purchaser of any or all of such Collateral at any
such sale and such Agent, as agent for and representative of Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
any of the Obligations as a credit on account of the purchase price for any
Collateral payable by such Agent at such sale.

(e) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings in connection with such
enforcement shall be instituted and maintained exclusively by, the applicable
Agent (or its agents or designees) in accordance with the Loan Documents for the
benefit of the applicable Secured Parties; provided that the foregoing shall not
prohibit (i) any Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as such Agent) hereunder and
under the other Loan Documents, (ii) each of the Issuing Bank and the Swingline
Lender from exercising the rights and remedies that inure to its benefit (solely
in its capacity as such) hereunder and under the other Loan Documents, (iii) any
Lender or Participant from exercising setoff rights in accordance with
Section 9.09, (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Bankruptcy Code or other debtor relief law or
(v) any Lender from exercising any express right or remedy of such Lender under
the Loan Documents where an Agent does not have the power and authority under
the Loan Documents to act on behalf of such Lender; and provided, further, that
if at any time there is no Person acting as the Administrative Agent or the
Collateral Agent hereunder and under the other Loan Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to the applicable
Agent pursuant to Section 8.10 and (B) in addition to the matters set forth in
Section 8.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders. Prior to the initial commencement of the exercise of the Collateral
Agent’s secured creditor remedies as to the Rigs, the Collateral Agent shall
endeavor to consult with the Lenders regarding the nature of the secured
remedies it proposes to commence, provided that nothing in this sentence shall
(i) confer any right or remedy in favor of any Loan Party or (ii) confer any
consent or blocking right in respect of the exercise, the manner of exercise or
any other aspect related to such remedies.

SECTION 8.11 Restrictions on Actions by Lenders. Each of the Lenders agrees that
it shall not, unless specifically requested to do so by the Administrative Agent
or unless acting as part of the Required Lenders, take or cause to be taken any
action to enforce its rights under this Agreement or against any Loan Party,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

-115-



--------------------------------------------------------------------------------

SECTION 8.12 Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Collateral Agent) obtain
possession of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.

SECTION 8.13 Concerning the Collateral and the Related Loan Documents. Each
Lender agrees that any action taken by an Agent or the Required Lenders, as
applicable, in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by an Agent or the Required Lenders, as applicable,
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

SECTION 8.14 Reports and Financial Statements; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that the Agents furnish such Lender, promptly
after it becomes available, (i) a copy of all financial statements to be
delivered by the Borrowers hereunder, (ii) a copy of any notice of Default or
Event of Default received by such Agent and (iii) a copy of each Report;

(b) expressly agrees and acknowledges that no Agent (i) makes any representation
or warranty as to the accuracy of any Report, or (ii) shall be liable for any
information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or other party performing any audit or
examination will inspect only specific information regarding the Borrowers and
will rely significantly upon the Borrowers’ books and records, as well as on
representations of the Borrowers’ personnel;

(d) agrees to keep all Reports confidential in accordance with Section 9.13; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Person or Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold the Agents and any such other Person or Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including reasonable costs of

 

-116-



--------------------------------------------------------------------------------

counsel) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

SECTION 8.15 Relation Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) be authorized to
act for, any other Lender.

SECTION 8.16 Lead Arranger; Syndication Agent; Documentation Agent. None of the
Lead Arranger, Syndication Agent or the Documentation Agent shall have any
duties, liabilities, right, power or responsibilities hereunder in its capacity
as such.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Transmission (and subject to
Section 9.01(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Administrative Borrower at:

Independence Contract Drilling, Inc.

11601 N. Galayda Drive

Houston, Texas 77086

Attention: Philip A. Choyce

Facsimile No: (281) 605-5034

E-mail: pchoyce@icdrilling.com

(ii) if to the Administrative Agent, Collateral Agent or the Swingline Lender,
to:

c/o CIT Finance LLC

11 West 42nd St., 12th Floor

New York, New York 10036

Attention: Regional Credit Manager

Facsimile No: (212) 771-6023

E-mail: John.Feeley@cit.com

with a copy to:

CIT Finance LLC

11 West 42nd St., 12th Floor

New York, New York 10036

 

-117-



--------------------------------------------------------------------------------

Attention: Law Department – Commercial & Industrial

Facsimile No: (212) 771-9520

E-mail: Jorge.Wagner@cit.com Fred.Avila@cit.com

with an additional copy to (for informational purposes only):

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attention: Eric W. Kimball

Facsimile No.: (214) 964-9501

E-mail: Eric.Kimball@hklaw.com

(iii) if to any other Lender, to it at its address or facsimile number or e-mail
address set forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(b) All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received, or (ii) sent by facsimile shall be deemed to have
been given when sent, provided that if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient, or (iii) sent by Electronic
Transmission shall be deemed to have been given (x) if delivered by posting to
an E-System or other Intranet or extranet-based website, prior to 5:00 p.m., New
York City time, on the date of such posting and (y) if delivered by any other
Electronic Transmission, prior to 5:00 p.m., New York City time, on the date of
transmission thereof.

SECTION 9.02 Electronic Transmissions; Public-Side Lenders.

(a) Authorization. Each Agent and its Related Parties is authorized to transmit,
post or otherwise make or communicate, in its sole discretion (but shall not be
required to do so), Electronic Transmissions in connection with any Loan
Document and the transactions contemplated therein; provided, however, that no
notice to any Loan Party shall be made by posting to an Internet or
extranet-based site or other equivalent service but may be made by e-mail or
E-Fax. Each Borrower and each Secured Party hereby acknowledges and agrees that
the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including, without limitation, risks of
interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing each Agent and its Related Parties to transmit
Electronic Transmissions.

(b) Signatures. No Electronic Transmission shall be denied legal effect merely
because it is made electronically. Electronic Transmissions that are not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed

 

-118-



--------------------------------------------------------------------------------

signed, by attaching to, or logically associating with such Electronic
Transmission, an E-Signature, upon which each Secured Party and Loan Party may
rely and assume the authenticity thereof. Each Electronic Transmission
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a “signature” and each Electronic Transmission shall be deemed sufficient to
satisfy any requirement for a “writing”, in each case including pursuant to any
Loan Document, the UCC, the Federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural law governing such subject matter. Each party or beneficiary hereto
agrees not to contest the validity or enforceability of an Electronic
Transmission or E-Signature under the provisions of any applicable law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether an
Electronic Transmission or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to this Section 9.02, separate terms and conditions
posted or referenced in such E-System and related agreements, documents or other
instruments executed by Secured Parties and Loan Parties in connection with such
use. Notwithstanding the foregoing, if the confidentiality restrictions posted
or referenced in such E-System conflict with the confidentiality restrictions
set forth in this Agreement, then the confidentiality restrictions of this
Agreement shall govern and control.

(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available.” No Agent or any of their Related Parties
warrants the accuracy, adequacy or completeness of any E-Systems or Electronic
Transmission and disclaims all liability for errors or omissions therein. No
warranty of any kind is made by any Agent or any of its Related Parties in
connection with any E-Systems or Electronic Communication, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects. Each
Borrower and each Secured Party (other than the Administrative Agent) agrees
that no Agent have any responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with all
Electronic Transmissions or otherwise required for any E-System.

(e) Public-Side Lenders. Each Borrower hereby acknowledge that certain of the
Lenders may be “public-side” Lenders (i.e., Lenders who do not wish to receive
material non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”). The Borrowers agree to clearly and
conspicuously designate as “PUBLIC” all materials that the Loan Parties intend
to be made available to Public Lenders. By designating such materials as
“PUBLIC”, the Borrowers authorize such materials to be made available to a
portion of any E-System designated “Public Investor” (or equivalent
designation), which is intended to contain only information that (x) prior to
any public offering of securities by ICD or any other Loan Party, is of a type
that would be contained in a customary offering circular for an offering of debt
securities made in reliance on Rule 144A under the Securities Act or
(y) following any public offering of securities by ICD or any other Loan Party,
is either publicly available or not material information (though it may be
sensitive and proprietary) with respect to parent or any Loan Party or its
securities for purposes of United States Federal and State securities laws.

 

-119-



--------------------------------------------------------------------------------

SECTION 9.03 Waivers; Amendments.

(a) No failure or delay by any Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.03(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of Event of Default, regardless of whether any Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Event of
Default at the time.

(b) Neither this Agreement nor any other Loan Document (other than the Fee
Letter) nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and (x) the Required Lenders or (y) the
Administrative Agent, with the consent of the Required Lenders, or (ii) in the
case of any other Loan Document (other than the Fee Letter), pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce or forgive the principal amount of any Loan owing to any Lender or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder to any Lender, without the written consent of such Lender;

(iii) postpone the maturity of any Loan owing to any Lender, or any scheduled
date of payment of the principal amount of any Loan owing to any Lender, or any
date for the payment of any interest, fees or other Obligations payable
hereunder to any Lender, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment of any
Lender, without the written consent of such Lender;

(iv) increase the sum of aggregate Commitments to an amount in excess of
$155,000,000,125,000,000, except with the consent of each Lender or except as
contemplated under Section 2.01(c);

(v) change Section 2.10(b), Section 2.11(c) or Section 7.03 in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender affected thereby;

 

-120-



--------------------------------------------------------------------------------

(vi) increase the advance rates or modify the definition of “Borrowing Base” or
any component definition directly used in such definition if such increase or
modification would increase Availability, in each case without the written
consent of each Lender, provided that the foregoing shall not limit the
discretion of the Administrative Agent to establish, change or eliminate
Reserves (provided further that to make any financial covenants less
restrictive, the consent of the Required Lenders shall be required);

(vii) change any of the provisions of this Section 9.03(b) or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender;

(viii) except as provided in Section 8.10 or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender;

(ix) affect the rights or duties of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as the case may be; or

(x) contractually subordinate any of the Liens granted to the Collateral Agent
without the consent of each Lender, provided, however, this subparagraph
(ix) shall not apply to a subordination of the Liens granted to the Collateral
Agent if such subordination arises pursuant to the granting of liens or
superpriority claims pursuant to Section 364 of Title 11 of the United States
Code (the “Bankruptcy Code”) or any other provision of the Bankruptcy Code.

(c) Notwithstanding the foregoing, neither the consent of the Required Lenders
nor the consent of any affected Lender shall be required for any amendment or
supplement to this Agreement entered into pursuant to or in connection with
Section 2.01(c) (except that to make financial covenants less restrictive, the
consent of the Required Lenders shall be required).

(d) The Administrative Agent may (i) amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, (ii) with consent of the
Borrowers only, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender,
and (iii) waive payment of the fee required under Section 9.05(b)(ii)(C).

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Borrowers may elect to
replace all, but not less than all, Non-Consenting Lenders as Lenders party to
this Agreement, provided that, concurrently with such replacement, (i) one or
more Eligible Assignees shall agree, as of such date, to purchase for cash the
Loans and other

 

-121-



--------------------------------------------------------------------------------

Obligations due to the Non-Consenting Lenders pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lenders to be terminated as of such
date and to comply with the requirements of Section 9.05(b), and (ii) the
Borrowers shall pay to each such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrowers hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans and Obligations of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

SECTION 9.04 Expenses; Indemnity; Damage Waiver.

(a) Expenses. (i) The Borrowers shall pay all reasonable, documented
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication as of the Effective Date or pursuant
to Section 2.01(c) and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) the Borrowers shall pay all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) the Borrowers shall pay all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any advisors, consultants, accountants or counsel for the Agents, the Issuing
Bank or any Lender, in connection with the enforcement, collection or protection
of its rights in connection with the Loan Documents, including its rights under
this Section 9.04, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred in
connection with any sale or other realization upon the Collateral or during any
workout, restructuring, negotiations or a solvency or bankruptcy proceedings in
respect of such Loans or Letters of Credit. Expenses being reimbursed by the
Borrowers under this Section 9.04(a) include, without limiting the generality of
the foregoing, costs and expenses incurred in connection with:

(i) subject to the limitations set forth in Section 5.10, appraisals of all or
any portion of the Collateral (including travel, lodging, meals and other
out-of-pocket expenses of the appraisers);

(ii) subject to the limitations set forth in Section 5.06, field examinations
and the preparation of Reports at either the Collateral Agent’s then customary
charge (such charge is currently $1,000 per day (or portion thereof) for each
Person employed by the Collateral Agent (who may be an employee of Collateral
Agent) with respect to each field examination) or at the fee charged by a third
party retained by the Collateral Agent, plus in each case travel, lodging, meals
and other out of pocket expenses;

 

-122-



--------------------------------------------------------------------------------

(iii) lien searches;

(iv) taxes, fees and other charges for recording any Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Collateral Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining the accounts and lock boxes,
and costs and expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as Loans
or to another deposit account, all as described in Section 2.18(c).

(b) Indemnities. The Borrowers shall indemnify the Administrative Agent, the
Collateral Agent, the Lead Arranger, the Documentation Agent, the Syndication
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, on an after-Tax basis, any and all losses,
claims, damages, penalties, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) the handling of the Funding Accounts,
Collection Account, any account subject to a Blocked Account Agreement and
Collateral of Borrowers as herein provided, (iv) the Agent, Issuing Bank or
Lender relying on any instructions of the Administrative Borrower, (v) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrowers or any of their Subsidiaries, or any
Environmental Liability related in any way to the Borrowers or any of their
Subsidiaries, or (vi) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee or any Loan Party
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are finally determined by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee in a final nonappealable order or judgment.

(c) No Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions

 

-123-



--------------------------------------------------------------------------------

contemplated hereby or thereby; provided, however, that the foregoing shall not,
and shall not be deemed to, release any Person from liability arising under this
Agreement (if any) resulting from such Person’s failure to comply with
Section 9.13 hereof. The relationship between any Loan Party, on the one hand,
and the Lenders, the Issuing Bank and the Agents, on the other hand, shall be
solely that of debtor and creditor. None of the Agents, the Issuing Bank or any
Lender (i) shall have any fiduciary responsibilities to any Loan Party, or
(ii) undertakes any responsibility to any Loan Party to review or inform such
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. To the extent permitted by applicable law, no Loan Party
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

(e) In no event shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).

SECTION 9.05 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in Section 9.05(c)) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 9.05(b)(ii), any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it).

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender or an Affiliate or Approved
Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment of the
assigning

 

-124-



--------------------------------------------------------------------------------

Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 in the case of
assignments of Commitments, unless each of the Administrative Borrower and the
Administrative Agent otherwise consent (such consent of Administrative Borrower
not to be unreasonably withheld, conditioned or delayed), provided that no such
consent of the Administrative Borrower shall be required if an Event of Default
has occurred and is continuing, provided further that the Administrative
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) after giving effect to any partial assignment of a Lender’s Commitment, the
assignor’s Commitment shall not be less than $5,000,000;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable to the Administrative Agent (unless waived
by the Administrative Agent at its sole option); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to Section
9.05(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.05(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest owing on, the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agents, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the absolute owner of any Obligations
held by such Person, as included in the Register, for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.05(b), if applicable and
any written consent to such assignment required by Section 9.05(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Sections 2.04, 2.05, 2.06, 2.07(b), 2.18(e) or
8.07, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

-125-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of any Person a party to this
Agreement (other than as is required under the definition of “Eligible
Assignee”), sell participations to one or more banks or other entities who would
otherwise constitute Eligible Assignees (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) through (iii) of the first proviso to Section 9.03(b)
that affects such Participant. Subject to Section 9.05(c)(ii), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.05(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Administrative
Borrower’s prior written consent. A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Administrative Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the

 

-126-



--------------------------------------------------------------------------------

name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participation Register”) in a manner that shall cause
the Loans to be considered to be in “registered form” for purposes of
Section 163(f) of the Code; provided that no Lender shall have any obligation to
disclose all or any portion of the Participation Register to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is registered under
Section 5f.103-1(c) of the U.S. Federal Income Tax Regulations, or as reasonably
requested by the Borrowers in order to comply with their respective reporting
and withholding obligations under FATCA. The entries in the Participation
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participation Register as the owner of
such participation for all purposes of this Agreement.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender or an Affiliate of such Lender, including, without limitation, any pledge
or assignment to secure obligations to a Federal Reserve Bank, and this
Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Securitization. In addition to any other assignment permitted pursuant to
this Section, Loan Parties hereby acknowledge that (x) the Lenders, their
Affiliates and Approved Funds (“Lender Parties”) may sell or securitize the
Loans (a “Securitization”) through the pledge of the Loans as collateral
security for loans to a Lender Party or the assignment or issuance of direct or
indirect interests in the Loans (such as, for instance, collateralized loan
obligations), and (y) such Securitization may be rated by a rating agency. The
Loan Parties shall reasonably cooperate with the Lender Parties to effect the
Securitization including, without limitation, by (a) amending this Agreement and
the other Loan Documents, and executing such additional documents, as reasonably
requested by the Lenders in connection with the Securitization; provided that
(i) any such amendment or additional documentation does not impose material
additional costs on Borrower and (ii) any such amendment or additional
documentation does not materially adversely affect the rights, or materially
increase the obligations, of Borrower under the Loan Documents or change or
affect in a manner adverse to Borrower the financial terms of the Loans,
(b) providing such information as may be reasonably requested by the Lenders or
rating agencies in connection with the rating of the Loans or the
Securitization, and (c) providing a certificate (i) agreeing to indemnify the
Lender Parties, or any party providing credit support or otherwise participating
in the Securitization, including any investors in a securitization entity
(collectively, the “Securitization Parties”) for any losses, claims, damages or
liabilities (the “Securitization Liabilities”) to which the Lender Parties or
such Securitization Parties may become subject insofar as the Securitization
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Loan Document or in any
writing delivered by or on behalf of any Loan Party to the Lender Partiers in
connection with any Loan Document or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and such

 

-127-



--------------------------------------------------------------------------------

indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Loans, and (ii) agreeing to reimburse the Lender Parties and the
other Securitization Parties for any legal or other expenses reasonably incurred
by such Persons in connection with defending the Securitization Liabilities.

SECTION 9.06 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.04 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agents and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.08 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.09 Right of Setoff. In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender and each of its Affiliates is authorized at any time
and from time to time, without prior

 

-128-



--------------------------------------------------------------------------------

notice to the Borrowers, any such notice being waived by the Borrowers to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or Affiliate to or for
the credit or the account of any Borrower against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender
or any Affiliate; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. NOTWITHSTANDING THE
FOREGOING, NO LENDER OR AFFILIATE THEREOF SHALL EXERCISE ANY RIGHT OF SET OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT.

SECTION 9.10 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

(b) EACH OF THE LOAN PARTIES AND SECURED PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ISSUING BANK OR

 

-129-



--------------------------------------------------------------------------------

LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9.10(B). EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13 Confidentiality.

(a) Each Borrower acknowledges that (i) from time to time financial advisory,
investment banking and other services may be offered or provided to it (in
connection with this Agreement or otherwise) by each Lender or by one or more
subsidiaries of such Lender and (ii) information delivered to each Lender by the
Loan Parties may be provided to each such subsidiary and affiliate, it being
understood that any such subsidiary or affiliate receiving such information
shall be bound by the provisions of Section 9.13(b) as if it were a Lender under
this Agreement.

 

-130-



--------------------------------------------------------------------------------

(b) Each of the Administrative Agent, the Issuing Bank and the Lenders severally
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees, advisors, managers and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested or required by any regulatory
authority or by the NAIC, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) to any
nationally recognized rating agency or service (including Moody’s Investor
Services, Inc., Standard and Poor’s Ratings Group and Fitch Ratings Ltd.) that
requires access to information about a Lender’s (or a potential Lender’s)
investment portfolio in connection with ratings to be issued with respect to
such Lender (or potential Lender) or with respect to an Approved Fund,
(vii) subject to an agreement containing provisions substantially similar to
those set forth in this Section, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any investor or prospective investor in an Approved
Fund and any trustee, collateral manager, servicer, noteholder or secured party
in an Approved Fund or (C) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (vii) with the consent of the Administrative Borrower, or
(ix) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section, or (B) becomes available to any Agent,
Issuing Bank or Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section 9.13, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Agent,
Issuing Bank or Lender on a non-confidential basis prior to disclosure by the
Borrowers. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, any Agent or
Lender may issue and disseminate to the public general information describing
this credit facility, including the names and addresses of the Borrowers and a
general description of the Borrowers’ businesses, and may (so long as the
Administrative Borrower has previously reviewed and approved the form of such
advertisement or promotional materials) use Borrowers’ names in published
advertising and other promotional materials. The obligations of the
Administrative Agent, the Issuing Bank and the Lenders under this Section 9.13
shall terminate upon the termination of the Commitments and the payment and
satisfaction in full of all Loans and Letter of Credit Obligations.

SECTION 9.14 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

-131-



--------------------------------------------------------------------------------

SECTION 9.15 USA Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Patriot Act.

SECTION 9.16 Execution of Loan Documents. The Lenders hereby empower and
authorize the Administrative Agent and Collateral Agent, on behalf of the
Lenders, to execute and deliver to the Loan Parties the other Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18 Administrative Borrower; Joint and Several Liability.

(a) Each Borrower hereby irrevocably appoints Independence Contract Drilling,
Inc. as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide the Agents, Issuing Bank and Lenders with all notices with
respect to Borrowings and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Borrowings and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Funding Accounts, Collection Account,
any account subject to a Blocked Account Agreement and Collateral of Borrowers
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and

 

-132-



--------------------------------------------------------------------------------

at their request, and that no Agent, Issuing Bank or Lender shall incur any
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Funding Accounts,
Collection Account, any account subject to a Blocked Account Agreement and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Agents, Issuing Bank and Lenders to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
Agent, Issuing Bank and Lender and hold it harmless against any and all
liability, expense, loss or claim of damage or injury, made against such Lender
by any Borrower or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the Funding Accounts, Collection Account, any
account subject to a Blocked Account Agreement and Collateral of Borrowers as
herein provided, (b) such Agent, Issuing Bank or Lender relying on any
instructions of the Administrative Borrower, or (c) any other action taken by
the Agent, Issuing Bank or Lenders hereunder or under the other Loan Documents,
except that Borrowers will have no liability under this Section 9.18 with
respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such indemnified party.

(b) Unless otherwise specifically provided herein, all references to “Borrower”
or “Borrowers” herein shall refer to and include each of the Borrowers
separately and all representations contained herein shall be deemed to be
separately made by each of them, and each of the covenants, agreements and
obligations set forth herein shall be deemed to be the joint and several
covenants, agreements and obligations of them. Any notice, request, consent,
report or other information or agreement delivered to any Agent or Lender by the
Borrowers shall be deemed to be ratified by, consented to and also delivered by
the other Borrowers. Each Borrower recognizes and agrees that each covenant and
agreement of “Borrower” or “Borrowers” under this Agreement and the other Loan
Documents shall create a joint and several obligation of the Borrowers, which
may be enforced against Borrowers, jointly or against each of the Borrowers
separately.

(c) All Loans to the Borrowers, upon funding, shall be deemed to be jointly
funded to and received by the Borrowers. Each Borrower jointly and severally
agrees to pay, and shall be jointly and severally liable under this Agreement
for, all Obligations of the Borrowers, regardless of the manner or amount in
which proceeds of such Loans are used, allocated, shared, or disbursed by or
among the Borrowers themselves, or the manner in which an Agent and/or any
Lender accounts for such Loans or other extensions of credit on its books and
records. Each Borrower shall be liable for all amounts due to an Agent and/or
any Lender under this Agreement, regardless of which Borrower actually receives
Loans or other extensions of credit hereunder or the amount of such Loans and
extensions of credit received or the manner in which such Agent and/or such
Lender accounts for such Loans or other extensions of credit on its books and
records. Each Borrower’s Obligations with respect to Loans and other extensions
of credit made to it, and such Borrower’s Obligations arising as a result of the
joint and several liability of such Borrower hereunder, with respect to Loans
made to the other Borrowers hereunder, shall be separate and distinct
obligations, but all such Obligations of the Borrowers shall be primary
obligations of such Borrower. The Borrowers acknowledge and expressly agree with
the Agents, the Issuing Bank and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or

 

-133-



--------------------------------------------------------------------------------

accommodations extended or to be extended under the Loan Documents to any or all
of the other Borrowers. Each Borrower’s obligations under this Agreement and as
an obligor under the Collateral Documents shall be separate and distinct
obligations. Upon any Event of Default, the Agents may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any Borrower or against or
in payment of any or all of the Obligations.

(d) With respect to any Borrower’s Obligations arising as a result of the joint
and several liability of the Borrowers hereunder with respect to Loans or other
extensions of credit made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been indefeasibly paid in full, the
Commitments and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which an Agent and/or any Lender now has
or may hereafter have against any other Borrower, any endorser or any guarantor
of all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to an Agent and/or any Lender
to secure payment of the Obligations or any other liability of any Borrower to
an Agent and/or any Lender.

(e) Subject to Section 9.18(d), to the extent that any Borrower shall be
required to pay a portion of the Obligations which shall exceed the amount of
Loans other extensions of credit received by such Borrower and all interest,
costs, fees and expenses attributable to such Loans or other extensions of
credit, then such Borrower shall be reimbursed by the other Borrowers for the
amount of such excess. This Section 9.18(e) is intended only to define the
relative rights of Borrowers, and nothing set forth in this Section 9.18(e) is
intended or shall impair the obligations of each Borrower, jointly and
severally, to pay to Administrative Agent, the Issuing Bank and Lenders the
Obligations as and when the same shall become due and payable in accordance with
the terms hereof. Notwithstanding anything to the contrary set forth in this
Section 9.18(e) or any other provisions of this Agreement, it is the intent of
the parties hereto that the liability incurred by each Borrower in respect of
the Obligations of the other Borrowers (and any Lien granted by each Borrower to
secure such Obligations), not constitute a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable law of any state or other
governmental unit (“Fraudulent Conveyance”). Consequently, each Borrower, each
Agent, the Issuing Bank and each Lender hereby agree that if a court of
competent jurisdiction determines that the incurrence of liability by any
Borrower in respect of the Obligations of any other Borrower (or any Liens
granted by such Borrower to secure such Obligations) would, but for the
application of this sentence, constitute a Fraudulent Conveyance, such liability
(and such Liens) shall be valid and enforceable only to the maximum extent that
would not cause the same to constitute a Fraudulent Conveyance, and this
Agreement and the other Loan Documents shall automatically be deemed to have
been amended accordingly, nunc pro tunc.

(f) Each Borrower’s obligation to pay and perform the Obligations shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of this Agreement, or any term or provision therein, as to any
other Borrower, or (ii) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Borrower’s obligations hereunder.

 

-134-



--------------------------------------------------------------------------------

SECTION 9.19 Subordination of Intercompany Indebtedness. Each Borrower hereby
agrees that any Indebtedness (along with any Lien, whether now or hereafter
arising, purporting to secure such Indebtedness) of any other Borrower or Loan
Party now or hereafter owing to such Borrower, whether heretofore, now or
hereafter created (the “Borrower Subordinated Debt”), is hereby subordinated to
all of the Obligations and that, except as permitted under Section 6.10, the
Borrower Subordinated Debt shall not be paid in whole or in part until the
Obligations have been paid in full and this Agreement is terminated and of no
further force or effect. No Borrower shall accept any payment of or on account
of any Borrower Subordinated Debt at any time in contravention of the foregoing.
Each payment on the Borrower Subordinated Debt received in violation of any of
the provisions hereof shall be deemed to have been received by such Borrower as
trustee for the Secured Parties and shall be paid over to the Administrative
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Borrower’s liability hereunder. Each Borrower agrees to file
all claims against the Borrower or Loan Party from whom the Borrower
Subordinated Debt is owing in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any Borrower Subordinated
Debt, and the Administrative Agent shall be entitled to all of such Borrower’s
rights thereunder. If for any reason a Borrower fails to file such claim at
least ten (10) Business Days prior to the last date on which such claim should
be filed, such Borrower hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact, and the Administrative Agent is hereby
authorized to act as attorney-in-fact in such Borrower’s name to file such claim
or, in the Administrative Agent’s discretion, to assign such claim to and cause
proof of claim to be filed in the name of the Administrative Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the Person or Persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Borrower hereby assigns
to the Administrative Agent all of such Borrower’s rights to any payments or
distributions to which such Borrower otherwise would be entitled. If the amount
so paid is greater than such Borrower’s liability hereunder, the Administrative
Agent shall pay the excess amount to the party entitled thereto. In addition,
each Borrower hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact to exercise all of such Borrower’s voting rights in connection
with any bankruptcy proceeding or any plan for the reorganization of the
Borrower or Loan Party from whom the Borrower Subordinated Debt is owing.

SECTION 9.20 Amendment and Restatement. This Agreement amends and restates in
its entirety the Existing Credit Agreement. This Agreement and the other Loan
Documents govern the present relationship among the Loan Parties, Administrative
Agent, the Lenders and the other Persons a signatory hereto. This Agreement,
however, is in no way intended, nor shall it be construed, to affect, replace,
impair or extinguish the creation, attachment, perfection or priority of the
security interests in, and other Liens on, the Collateral, which security
interests and other Liens each of the Loan Parties, by this Agreement,
acknowledges, reaffirms and confirms to Administrative Agent and the Lenders. In
addition, except as otherwise provided herein, all monetary obligations and
liabilities and indebtedness of any Loan Party created or existing under,
pursuant to, or as a result of, the Existing Credit Agreement (the “Existing
Credit Agreement

 

-135-



--------------------------------------------------------------------------------

Obligations”) shall continue in existence within the definition of “Obligations”
under this Agreement, which obligations, liabilities and indebtedness the Loan
Parties, by this Agreement, acknowledge, reaffirm, confirm and assume. The Loan
Parties agree that any outstanding commitment to make advances or otherwise
extend credit or credit support to any Loan Party and each other obligation of
any Person (other than a Loan Party) which is a party to the Existing Credit
Agreement are hereby terminated. The Loan Parties represent and warrant that
none of them have assigned or otherwise transferred any rights arising under the
Existing Credit Agreement. In order to induce Administrative Agent and the
Lenders to enter into this Agreement on the Effective Date, each Borrower hereby
represents, warrants and covenants to Administrative Agent and the Lenders that
it has determined that each Borrower will benefit specifically and materially
from the amendment and restatement of the Existing Credit Agreement pursuant to
this Agreement on the Effective Date and that each Borrower requested and
bargained for the structure and terms of and security for the Loans contemplated
by this Agreement on the Effective Date. Amounts in respect of interest, fees
and other amounts payable to or for the account of Administrative Agent,
Swingline Lender, Issuing Bank and Lenders shall be calculated (i) in accordance
with the provisions of the Existing Credit Agreement with respect to any period
(or a portion of any period) ending prior to the Effective Date (and such
amounts shall be payable to the applicable Persons a party to the Existing
Credit Agreement in accordance with the Existing Credit Agreement) and (ii) in
accordance with the provisions of this Agreement with respect to any period (or
a portion of any period) commencing on or after the Effective Date. On the
Effective Date, each Lender shall settle with Administrative Agent so that,
after giving effect to such settlement, each Lender holds its pro rata share of
the outstanding Loans and of all participation interests in all Swingline Loans
and Letters of Credit.

SECTION 9.21 Release. TO THE EXTENT NOT PROHIBITED BY LAW, EACH LOAN PARTY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND DISCHARGES
ADMINISTRATIVE AGENT, EACH LENDER, EACH OTHER PERSON A PARTY TO THE EXISTING
CREDIT AGREEMENT IN ITS INDIVIDUAL CAPACITY AND ANY REPRESENTATIVE CAPACITY, AND
EACH OF THEIR RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS, AGENTS, AND
EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL
POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE EFFECTIVE DATE HEREOF THAT ANY OF THE LOAN PARTIES MAY NOW HAVE
AGAINST THE RELEASED PARTIES (OR ANY OF THEM), IF ANY, RELATING TO THE EXISTING
CREDIT AGREEMENT OR THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ANY TERM SHEET OR COMMITMENT LETTER DISCUSSED
WITH RESPECT TO THIS AGREEMENT), IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE
OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR,

 

-136-



--------------------------------------------------------------------------------

CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE. EACH OF THE LOAN PARTIES WAIVES THE BENEFITS OF
ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OF THE LOAN PARTIES UNDERSTANDS
THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. TO
THE EXTENT NOT PROHIBITED BY LAW, EACH OF THE LOAN PARTIES ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. NOTWITHSTANDING THE FOREGOING, THE
OBLIGATIONS AND LIABILITIES OF ANY RELEASED PARTY ARISING UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS FROM AND AFTER THE EFFECTIVE DATE SHALL NOT BE
RELEASED PURSUANT TO THIS SECTION 9.21.

[Signature Pages Follow]

 

-137-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INDEPENDENCE CONTRACT DRILLING, INC., individually, as a Borrower and as
Administrative Borrower By:  

 

Name:   Philip A. Choyce Title:   Senior Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

CIT FINANCE LLC, individually, as Administrative Agent, Collateral Agent,
Swingline Lender and Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CIT FINANCE LLC, individually, as Issuing Bank By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP., individually, as a Lender and as
Documentation Agent By:  

 

Name:   Lawrence J. Cannariato Title:   Vice President



--------------------------------------------------------------------------------

CATERPILLAR FINANCIAL SERVICES CORPORATION, individually, as a Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, individually, as a Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, individually, as a Lender
By:   Prudential Investment Management, Inc., as investment manager   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., individually, as a Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex I

COMMITMENT SCHEDULE

 

Lender

   Commitments  

CIT Finance LLC

   $ 40,000,000   

Caterpillar Financial Services Corporation

   $ 35,000,000   

Capital One Business Credit Corp.

   $ 30,000,000   

The Prudential Insurance Company of America

   $ 21,670,000   

The Prudential Retirement Insurance and Annuity Company

   $ 8,330,000   

Morgan Stanley Bank, N.A.

   $ 20,000,000      

 

 

 

Total

   $ 155,000,000      

 

 

 

Schedule 5.14

Post-Closing Matters

The following are the post-closing matters referenced in Section 5.14. The Loan
Parties shall cause each requirement set forth blow to be satisfied in full, on
or before the date specified for such requirement (or within such longer period
as Administrative Agent may agree at its sole option), time being of the
essence, and to be satisfactory, in form and substance, as applicable, to
Administrative Agent. The failure to satisfy any such requirement on or before
the date when due (or within such longer period as Administrative Agent may
agree at its sole option) shall be an Event of Default, except as otherwise
agreed to by Administrative Agent at its sole option.

1. As soon as reasonably possible, Borrowers shall cause to be delivered to
Collateral Agent, an executed Blocked Account Agreement with respect to the
Borrowers’ Operating Accounts at Capital One Bank; provided that, the balance of
any such Operating Account shall not exceed $0 until at any time until such
executed Blocked Account Agreement is delivered to Collateral Agent.

2. Not later than the sixtieth (60th) day following the Closing Date,
Administrative Agent or its Affiliates shall have received an FLV Appraisal, in
form, substance and results satisfactory to Administrative Agent.

3. Not later than the sixtieth (60th) day following the Closing Date, Borrower
shall use commercially reasonable efforts to deliver evidence to Administrative
Agent, in form and substance satisfactory to Administrative Agent, that the
state tax lien in the original principal amount of $2,073.03 filed with the
Harris County, Texas records on September 26, 2014 has been released.



--------------------------------------------------------------------------------

Annex I to Third Amendment

COMMITMENT SCHEDULE

 

Lender

   Commitments  

CIT Finance LLC

   $ 32,258,064.52   

Caterpillar Financial Services Corporation

   $ 28,225,806.45   

Capital One Business Credit Corp.

   $ 24,193,548.39   

The Prudential Insurance Company of America

   $ 17,475,806.45   

The Prudential Retirement Insurance and Annuity Company

   $ 6,717,741.93   

Morgan Stanley Bank, N.A.

   $ 16,129,032.26      

 

 

 

Total

   $ 125,000,000.00      

 

 

 